Exhibit 10.40

 

 

45 PARLIAMENT STREET - TORONTO

 

 

LEASE AGREEMENT

Between

271 FRONT INC.

as Landlord

and

EQUINIX CANADA LTD.

as Tenant

Dated

November 30, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    LEASE OF TENANT SPACE.      1       1.1      Tenant Space.      1      
1.2      Condition of Tenant Space.      1       1.3      No Rights to Relocate.
     1       1.4      Quiet Enjoyment; Access.      1       1.5     
Measurement.      1    2.    TERM.      2       2.1      Term.      2       2.2
     Delivery of Tenant Space.      2       2.3      Extension Options.      2
   3.    BASE RENT AND OTHER CHARGES.      4       3.1      Base Rent.      4   
   3.2      Deposit      4       3.3      Taxes – Real Property.      5      
3.4      Payments Generally.      7       3.5      Late Payments.      8      
3.6      Utilities.      8    4.    TAXES – EQUIPMENT; TAXES – OTHER.      8   
   4.1      Taxes – Equipment.      8       4.2      Taxes – Other.      9      
4.3      Shared Access Agreement.      9    5.    NET LEASE.      10    6.   
PERMITTED USE; COMPLIANCE WITH RULES AND LAWS; HAZARDOUS MATERIALS.      10   
   6.1      Permitted Use.      10       6.2      Further Assurances.      10   
   6.3      Compliance with Laws; Hazardous Materials.      11    7.    UTILITY
INTERRUPTIONS.      13    8.    MAINTENANCE; ALTERATIONS; REMOVAL OF TENANT’S
PERSONAL PROPERTY.      13       8.1      Landlord’s Maintenance.      13      
8.2      Tenant’s Maintenance.      15       8.3      Alterations.      15      
8.4      Removal of Tenant’s Personal Property.      17    9.    CASUALTY
EVENTS; EXPROPRIATION; INSURANCE.      18       9.1      Casualty Events.     
18       9.2      Insurance.      22       9.3      Waiver of Subrogation.     
22   



--------------------------------------------------------------------------------

10.

   TRANSFERS.      23      

10.1

     Restrictions on Transfers; Landlord’s Consent.      23      

10.2

     Notice to Landlord.      25      

10.3

     No Release; Subsequent Transfers.      25      

10.4

     Colocation.      26      

10.5

     Permitted Subleases.      26      

10.6

     Transfer Requirements.      27   

11.

   ESTOPPEL CERTIFICATES.      28      

11.1

     Estoppel Certificate by Tenant.      28      

11.2

     Estoppel Certificate by Landlord.      28   

12.

   SUBORDINATION AND ATTORNMENT; HOLDER RIGHTS.      28      

12.1

     Subordination and Attornment.      28      

12.2

     Mortgagee and Ground Lessor Protection.      29      

12.3

     SNDA.      30      

12.4

     Indemnity Agreement.      30   

13.

   SURRENDER OF TENANT SPACE; HOLDING OVER.      30      

13.1

     Tenant’s Method of Surrender.      30      

13.2

     Disposal of Tenant’s Personal Property.      31      

13.3

     Holding Over.      32      

13.4

     Survival.      33   

14.

   WAIVERS; INDEMNIFICATION; CONSEQUENTIAL DAMAGES; LIENS.      33      

14.1

     Waiver.      33      

14.2

     Indemnifications.      33      

14.3

     Consequential Damages.      35      

14.4

     Liens.      35   

15.

   TENANT DEFAULT.      36      

15.1

     Events of Default By Tenant.      36      

15.2

     Remedies.      37      

15.3

     Other Remedies.      38      

15.4

     No Waiver.      38   

16.

   LANDLORD’S LIABILITY.      38      

16.1

     Landlord Default.      38      

16.2

     Landlord’s Liability.      39      

16.3

     Transfer of Landlord’s Interest.      40   

17.

   TENANT’S RIGHT OF FIRST OPPORTUNITY TO PURCHASE.      40      

17.1

     ROFO      40   

18.

   MISCELLANEOUS.      42      

18.1

     Severability.      42      

18.2

     No Waiver.      42   

 

- 2 -



--------------------------------------------------------------------------------

  

18.3

   Attorneys’ Fees and Costs.      42      

18.4

   Headings; Time; Survival.      43      

18.5

   Notices.      43      

18.6

   Governing Law; Jurisdiction.      43      

18.7

   Incorporation; Amendment; Merger.      44      

18.8

   Brokers.      44      

18.9

   Examination of Lease.      44      

18.10

   Recordation.      44      

18.11

   Authority.      45      

18.12

   Successors and Assigns.      45      

18.13

   Force Majeure.      45      

18.14

   No Partnership or Joint Venture; No Third Party Beneficiaries.      46      

18.15

   Access by Landlord.      46      

18.16

   Rights Reserved by Landlord.      46      

18.17

   Signage Rights.      46      

18.18

   Counterparts; Delivery by Facsimile or E-mail.      47      

18.19

   Confidentiality.      47      

18.20

   No Foreign Corrupt Practices.      47      

18.21

   Incorporation of Schedules and Exhibits.      48      

18.22

   Acting Reasonably      48   

EXHIBIT A DESCRIPTION OF THE LAND

     1   

EXHIBIT B INSURANCE

     1   

EXHIBIT C

     1   

EXHIBIT D FORM OF INDEMNITY AGREEMENT

     1   

EXHIBIT E AGREEMENT FOR PROJECT WORK DESIGN, PLANNING AND CONSTRUCTION

     1   

EXHIBIT E-1 LANDLORD’S WORK, PLANS AND SPECIFICATIONS

     1   

EXHIBIT E-2 CLARIFICATION TO PLANS AND SPECIFICATIONS FOR LANDLORD’S WORK

     1   

EXHIBIT E-3 DELAYS AND RESOLUTIONS

     1   

EXHIBIT E-4 ALTERATIONS THAT MAY BE REQUESTED BY TENANT

     1   

EXHIBIT E-5 ESTIMATED TENANT’S WORK SCHEDULE

     1   

EXHIBIT F SHARED ACCESS AGREEMENT

     1   

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE “1”

CERTAIN DEFINED TERMS

“Architect” means an independent, duly qualified architect, engineer, surveyor
or quantity surveyor appointed by Landlord, from time to time.

“Bresler Family” means any one or more of: (i) a lineal descendant (whether by
blood or adoption) of Ron Bresler or Eric Bresler; (ii) the spouse of a lineal
descendant (whether by blood or adoption) of Ron Bresler or Eric Bresler;
(iii) a trust for one or more of the persons described in subparagraphs (i) and
(ii); and/or (iv) a corporation, company and/or partnership controlled, directly
or indirectly, by any combination of the foregoing.

“Building Systems” means the standard building systems, services, installations
and/or facilities from time to time installed in or servicing the Building as a
whole or any portion thereof (but expressly excluding any trade fixtures,
equipment and other personal property installed by or for Tenant at Tenant’s
cost in connection with Tenant’s Permitted Use including, without limitation,
any trade fixtures and specialty equipment installed for Tenant’s data center
operation) including, but not limited to, the standard building HVAC (but
expressly excluding supplemental HVAC units, CRACs, CRAHs and other specialty
cooling equipment installed by or for Tenant at Tenant’s expense), elevators,
mechanical, plumbing, sprinkler, drainage and sewage systems, electrical systems
(but expressly excluding emergency and backup power systems), lighting, life
safety (including fire prevention) and, in each case, all machinery, equipment,
apparatus, components and appurtenances required for the use of any such
standard building systems from time to time.

“Business Day” means any day other than Saturday or Sunday which is not a
statutory holiday in the City.

“Change of Control” means, in the case of any company, corporation or
partnership, the transfer or issue by sale, subscription or operation of law
(including any change in the constitution of a partnership or the conversion of
a partnership to a limited partnership, limited liability partnership or any
other entity which possesses limited liability characteristics), of any shares,
voting rights, securities or interest which results in a change in the effective
control of such company, corporation or general partnership, unless such change
occurs as a result of trading in the shares of an entity listed on a recognized
stock exchange in Canada or the United States.

“City” means the City of Toronto and its successors and assigns.

“Claims” mean all claims, causes of action, actions, suits, proceedings, losses,
damages, obligations, liabilities, penalties, fines, costs and expenses
(including, without limitation, reasonable attorneys’ fees, reasonable legal
costs, and other reasonable costs and expenses of defending against any Claims).

“Construction Manager” means Urbacon Design/Build Corp. or a related entity or
entities.



--------------------------------------------------------------------------------

“CPI” means the annual average index for the All Items Index for Toronto as
published by Statistics Canada, or its successor. If Statistics Canada or its
successor no longer publishes an All Items Index CPI index for Toronto or if no
such substitution is published, or if the base year for the Consumer Price Index
(or the substitution or replacement index) is changed, the necessary conversions
will be made by Landlord, acting reasonably.

“Current Comparison Month” means the month that is two (2) months immediately
prior to the CPI Annual Adjustment Date.

“Environmental Laws” mean and include all now and hereafter existing Applicable
Laws regulating, relating to, or imposing liability or standards of conduct
concerning public health and safety or the environment.

“Handle,” “Handled,” or “Handling” mean any installation, handling, generation,
storage, treatment, use, disposal, discharge, release, manufacture, refinement,
presence, migration, emission, abatement, removal, transportation, or any other
activity of any type in connection with or involving Hazardous Materials.

“Hazardous Materials” include: (1) any material or substance: (i) which is
defined or becomes defined as a “hazardous substance,” “hazardous waste,”
“infectious waste,” “chemical mixture or substance,” or “air pollutant” under
Environmental Laws from time to time; (ii) containing petroleum, crude oil or
any fraction thereof; (iii) containing polychlorinated biphenyls (“PCBs”);
(iv) asbestos, asbestos-containing materials or presumed asbestos-containing
materials (collectively, “ACM”); (v) which is radioactive; and/or (vi) which is
infectious; or (2) any other material or substance displaying toxic, reactive,
ignitable, explosive or corrosive characteristics, and are defined, or become
defined by any Environmental Law.

“Landlord Group” mean and refer to Landlord and its directors, officers,
shareholders, members, employees, partners, affiliates, beneficiaries and
trustees from time to time.

“Landlord’s Actual Knowledge” or similar phrase mean and refer to the actual
current knowledge, as of the Effective Date, of Ron Bresler and Eric Bresler
(the foregoing two (2) individuals, without personal liability, being employees
of Landlord, who would have knowledge regarding the Land, but who shall not have
the duty of any investigation in connection with this Lease).

“Lease Year” refers to the period of time between the Commencement Date and the
end of the twelfth (12th) full calendar month following the Commencement Date
(plus any partial month at the beginning of the Term if the Commencement Date
does not fall on the first day of the month), and each successive period of
twelve (12) calendar months during the Term or any Extension Term.

“Leasehold Improvements” means all fixtures, improvements, installations,
alterations, repairs, works, replacements, changes and additions (including,
without limitation, the delivery, storage and removal of materials for any of
the foregoing) from time to time made, whether or not erected or installed by or
on behalf of Tenant (including, without limitation, for greater certainty, any
atypical leasehold improvements), including, without limitation, cabling,
wiring, heating, ventilating, air-conditioning, sprinkler, mechanical and
electrical equipment and facilities and

 

- 2 -



--------------------------------------------------------------------------------

equipment for or in connection with the supply of utilities or communications,
wherever located, exclusively serving the Tenant Space, vaults, raised floors,
internal stairways, doors, window coverings, hardware, security equipment,
partitions (including, without limitation, moveable partitions), any connection
of apparatus to the electrical system (other than a connection to an existing
duplex receptacle), to the plumbing lines, to the Building Systems, the
sprinkler system or any installation of electrical sub-meters, and
wall-to-wall-carpeting with the exception of such carpeting where laid over
vinyl, tile or other finished floor and removable without damage to such floor,
but excluding Hazardous Materials.

“Minor Variations” mean: (i) any modifications reasonably required to comply
with all Applicable Laws and/or to obtain or to comply with any required permit;
(ii) any modifications reasonably required to comply with any request by Tenant
for modifications (recognizing that Tenant has no right to require same, save
and except and only to the extent in compliance with the Change Order process
set forth in Exhibit E hereto); (iii) any minor modifications reasonably
required to comport with good design, engineering, and construction practices
provided, however, the foregoing shall not be a Minor Variation if such
modification is reasonably likely to materially adversely affect Tenant’s use of
or access to the Property or otherwise materially adversely interfere with the
Tenant’s Permitted Use hereunder or impose any material cost or obligation on
Tenant; (iv) any minor modifications reasonably required to make reasonable
minor adjustments for field deviations or conditions encountered during the
construction of the Landlord’s Work provided, however, the foregoing shall not
be a Minor Variation if such modification is reasonably likely to materially
adversely affect Tenant’s use of or access to the Property or otherwise
materially adversely interfere with the Tenant’s Permitted Use hereunder or
impose any material cost or obligation on Tenant; and/or (v) any modifications
reasonably required to comply with any request by Waterfront Toronto for
modifications to the facade of the Building from time to time.

“Occupancy” of a particular floor is defined as the first date that a Customer
places equipment within such floor (also referred to as “Landing of the First
Customer”).

“Operating Agreements” means, collectively: (i) any and all agreements made
pursuant to the Planning Act (Ontario) and any other similar or successor
provisions, (ii) development, site plan, landscaping, sidewalk improvement,
tunnel, encroachment, easement, right of way, lane closing, building
conservation, restoration or heritage agreements, and (iii) any agreements with
the City, any utility authority, or others (including the owners of abutting
lands and/or the Toronto Transit Commission) relating to access to and/or the
development, construction, use or operation of the Property or any part thereof,
in each case, whether now or hereafter entered into and as the same may be
amended, restated, supplemented or replaced from time to time, subject in each
case to the provisions of Section 6.2 below.

“Person”, according to the context, includes any person, corporation, firm,
trust, partnership, unlimited liability company, limited liability company or
other entity, any group of persons, corporations, firms, trusts, partnerships,
unlimited liability companies, limited liability companies or other entities, or
any combination thereof.

“Prime” means the annual rate of interest announced from time to time by the
Bank of Nova Scotia, Main Branch, Toronto, as the daily rate of interest used by
such bank as a reference rate in setting rates of interest for commercial loans
of Canadian dollars and commonly referred to by such bank as its Canadian “prime
rate”.

 

- 3 -



--------------------------------------------------------------------------------

“Prior Comparison Month” means the month that is fourteen (14) months prior to
the CPI Annual Adjustment Date.

“Property” means and refers to the Land (including parking and yard areas), the
Building and improvements thereon or therein.

“Release” includes to release, spill, leak, spray, inoculate, abandon, deposit,
seep, throw, handle, treat, place, store, manufacture, dispose of, treat,
generate, use, transport, remediate, exhaust, pump, pour, emit, empty,
discharge, inject, escape, leach, migrate or dump.

“Rentable Area” means, in the case of the Building or any other premises
included in the Rentable Area of the Building, the sum of the areas expressed in
square feet of each floor of the Building (including, without limitation, any
basement, storage, mechanical and penthouse space) measured from the interior
face of the foundation wall for Basement Floor and from the inside face of
mullion at curtain wall and interior finish of drywall for each of the ground,
2nd, 3rd, and 4th floor, and from inside face of metal panel on 5th floor
mechanical penthouse as shown in the attached plan, without deduction,
including, without limitation, any space occupied by stairwells, shafts,
structures, columns, beams, conduits, ducts or projections of any kind, and
without deduction for the recessing of any entranceway or other indentation from
the exterior wall line.

“Replacement Cost” means the full cost of repairing, replacing, or reinstating
any item of property (including the value of any renovations) with materials of
like kind and quality to the same or a similar state without deduction for
physical, accounting, or any other depreciation.

“Sales Taxes” means without duplication, all business transfer, multi-stage
sales, sales, use, consumption, value-added, harmonized sales taxes, goods and
services taxes or other taxes imposed by any federal, provincial, municipal
government upon Landlord or Tenant or in respect of this Lease or the payments
made by Tenant hereunder or the goods and services provided by Landlord
hereunder including, without limitation, the rental of the Property and the
provision of services to Tenant hereunder, whether existing at the date hereof
or hereafter imposed by any authority.

“Substantial Completion” or “Substantially Complete” means that the relevant
work has been “substantially performed” as said term is defined in the
Construction Lien Act (Ontario).

“Tangible Net Worth” means the excess of total assets over total liabilities, in
each case as determined in accordance with Generally Accepted Accounting
Principles.

“Taxes – Real Property” (individually, a “Tax – Real Property”) means and refers
to all taxes, rates, duties, levies, fees, charges, sewer levies, local
improvement rates, assessments and governmental charges (foreseen or unforeseen,
general or special, ordinary or extraordinary), whether national, province or
local, and whether levied by taxing districts or authorities presently taxing
the Property, or by others subsequently created or otherwise, and any other
taxes and assessments, attributable to the Property or its operation, including
but not limited to ad valorem real property taxes, and all taxes of whatsoever
nature that are imposed in substitution for or in

 

- 4 -



--------------------------------------------------------------------------------

lieu of any of the taxes, assessments or other charges herein defined; provided,
however, Taxes – Real Property shall not include Taxes – Other, Taxes –
Equipment, death taxes, excess profits taxes, franchise taxes and province and
national income taxes; except to the extent imposed in substitution for or in
lieu of any of the Taxes – Real Property herein defined; Taxes– Real Property
shall include, without limitation, all real property taxes, business occupancy
taxes, parking, signage and/or congestion assessments, charges, taxes, fees
and/or levies and general and special assessments, charges, fees or levies for
transit, housing, schools, police, fire or other governmental services or for
purported benefits to the Property; local improvement taxes; special taxes which
may now or hereafter be levied or assessed against Landlord by virtue of its
ownership of the Property; and any amounts assessed or charged in addition to
and/or substitution for or in lieu of any such amounts. Taxes– Real Property
also includes each and every instalment thereof. Notwithstanding the foregoing,
Taxes – Real Property shall not include Taxes – Other, Taxes – Equipment, death
taxes, excess profits taxes, franchise taxes and province and national income
taxes; except to the extent imposed in substitution for or in lieu of any of the
Taxes – Real Property herein defined.

“Tenant Group” means and refers to Tenant and its directors, officers,
shareholders, members, employees, constituent partners, affiliates,
beneficiaries and trustees.

“Tenant Space” means and refers to the Property.

“Waterfront Toronto” means Toronto Waterfront Revitalization Corporation and its
successors and assigns.

In addition, certain capitalized terms used herein have the meanings attributed
to them in the “Basic Lease Information” provisions set out below.

 

- 5 -



--------------------------------------------------------------------------------

LEASE

This Lease (this “Lease”) is entered into as of the Effective Date (as set forth
in Item 5 of the Basic Lease Information, below), by and between Landlord (as
set forth in Item 1 of the Basic Lease Information, below) and Tenant (as set
forth in Item 2 of the Basic Lease Information, below):

RECITALS

A. Landlord is the owner of the Land (as set forth in Item 14 of the Basic Lease
Information, below). The Landlord’s work is to be performed by Landlord under
and pursuant to the terms hereof.

B. Tenant desires to lease the Property from Landlord, and Landlord desires to
lease the Property to Tenant during the Term (as set forth in Item 6 of the
Basic Lease Information, below).

C. Concurrently with the execution and delivery of the Lease by Tenant, Tenant
will cause Indemnifier to execute and deliver the indemnity agreement in the
form attached hereto as Exhibit “D” (the “Indemnity Agreement”).

D. Unless otherwise specifically indicated to the contrary, all initially
capitalized terms contained in this Lease shall have the meanings set forth on
Schedule “1”, attached to this Lease.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, Landlord and Tenant agree as follows:

BASIC LEASE INFORMATION

 

1.    Landlord:    271 Front Inc. (“Landlord”) 2.    Tenant:    Equinix Canada
Ltd. (“Tenant”) 3.    Indemnifier    Equinix, Inc. (“Indemnifier”) 4.    Tenant
and Indemnifier’s Addresses:   

Tenant and Indemnifier’s Address for Notices:

 

Equinix Canada Ltd.

c/o Equinix, Inc.

20110 Ashbrook Place, Suite 160

Ashburn, VA 20147

Attn: Real Estate

Facsimile No: (703) 860-0215

 

With a copy to:

 

Equinix Canada Ltd.

c/o Equinix, Inc.

One Lagoon Drive, 4th Floor

Redwood City, CA 94065

Attn: General Counsel (Real Estate)

Facsimile No: (650) 598-6913



--------------------------------------------------------------------------------

       

Tenant Address for Invoice of Rent:

 

Equinix Canada Ltd.

c/o Equinix, Inc.

One Lagoon Drive, 4th Floor

Redwood City, CA 94065

Attn: Accounts Payable

Facsimile No: (650) 598-6913

5.

 

Effective Date/

Commencement Date:

     (a)    Effective Date:    November 30, 2012   (b)    Commencement Date:   
The date on which is the earlier of (said earlier date being the “Commencement
Date”): (a) the day immediately following the expiration of the Fixturing
Period; (b) the date of the Landing of the First Customer; and (c) May 1, 2016
(subject, however, to Tenant’s one-time termination right set forth in Exhibit
E-3).   (c)    Target Substantial Completion Date:    As defined in Exhibit E.  
(d)    Outside Completion Date:    As defined in Exhibit E.

6.

  Term:   

Approximately one hundred eighty (180) months (commencing on the Commencement
Date and expiring on the last day of the one hundred eightieth (180th) full
calendar month thereafter) (the “Term”).

 

For the avoidance of doubt, if the Commencement Date occurs on a date that is
other than the first (1st) day of a calendar month, the Term shall be deemed to
have been automatically extended by the number of calendar days in the month in
which the Commencement Date occurs, such that the Term shall expire on the last
day of the month and be equal to the number of months described above, plus the
number of days (including the Commencement Date) contained in the partial
calendar month in which the Commencement Date occurs.

7.

  Extension Options/ Extension Term:    Three (3) Extension Options (defined in
Section 2.3.1 of the Standard Lease Provisions, below), each to extend the Term
for an Extension Term (defined in Section 2.3.1 of the Standard Lease
Provisions, below) of one hundred twenty (120) months each pursuant to Section
2.3, below.

8.

  Tenant Space:    The Tenant Space is equal to the Property.

 

- 2 -



--------------------------------------------------------------------------------

9.

 

Base Rent:

       

 

Lease Year

   Base Rent
p.s.f.      Monthly
Base Rent ****     Annual
Base Rent****   1* – 2    $ 45.00       $ 824,486.25 **    $ 9,893,835.00 ** 
3 – 5    $ 45.00       $ 824,486.25      $ 9,893,835.00   

6 – 15

  

 

Base Rent for the preceding year increased by the CPI Adjustment***

  

 

*             Plus any partial month at the beginning of the Term if the
Commencement Date does not fall on the first day of the month.

**           Notwithstanding the foregoing, Tenant shall not be required to pay
Base Rent during the first two (2) Lease Years of the initial Term only (but for
greater certainty, Tenant will be required to pay all other elements of Rent)
with respect to the 2nd and 3rd floors of the Building, unless during such time,
Tenant takes Occupancy of either floor at which time, Base Rent for said floor
shall also be payable in its entirety. Assuming that Occupancy has not occurred
for either floor, the monthly Base Rent during the first two (2) Lease Years of
the initial Term only will be $513,116.25 plus Sales Taxes thereon. Likewise,
for so long as Occupancy has not occurred for only one (1) of the two (2)
floors, the monthly Base Rent will be $668,801.25 plus Sales Taxes thereon
during the first two (2) Lease Years of the initial Term only.

 

 Notwithstanding the foregoing, both the second (2nd) and third (3rd) floors
will be delivered to Tenant on the Commencement Date, and Tenant may make
preliminary preparations to either or both such floors (such as installing empty
cages, cabinets or racks) in advance of the Landing of the First Customer in
such floor.

 

***        Commencing on the first day of the sixth (6th) Lease Year of the Term
(the “First CPI Annual Adjustment Date”) and on each anniversary of the First
CPI Annual Adjustment Date during the initial 15-year Term and the first (1st),
the second (2nd) and the third (3rd) Extension Terms (each, a “CPI Annual
Adjustment Date”), Base Rent (and the monthly instalments thereof) shall be
increased (but never decreased) by the percentage increase of the CPI from the
Prior Comparison Month through the Current Comparison Month.

****      Based upon 219,863 square feet of Rentable Area and subject to final
measurement in accordance with Section 1.5.

 

In addition to Base Rent, Tenant shall remit Sales Taxes thereon with each
monthly payment.



                

                      



     



               

         



  

 

10.

  Deposit:   $2,831,220.42 (the “Deposit”)

 

- 3 -



--------------------------------------------------------------------------------

11.

   Landlord’s Address for Notices:   

271 Front Inc.

5905 Campus Road

Mississauga ON L4V 1P9

Attn: Messrs. Ron & Eric Bresler

Facsimile No. (905) 676-9318

 

With a copy to:

BML Group

c/o Goodmans LLP

Bay Adelaide Centre

333 Bay Street, Suite 3400

Toronto, ON M5H 2S7

Attn: Messrs. Steve Belgue/ Ken Herlin (File No. 12-1352)

Facsimile No. (416) 979-1234

12.

   Landlord’s Address for Payment of Rent:   

ACH Payments:

 

Landlord and Tenant agree to coordinate the payment of Rent hereunder by way of
automatic payment and shall provide wire instructions, as applicable, on or
before the Commencement Date. Landlord agrees that Tenant shall only be required
to remit payment to one Landlord entity (or as it directs in writing) and will
not be required to split any Rent payments hereunder due to Landlord consisting
of more than one entity.

13.

   Brokers:         

(a)

   Landlord’s Broker:    None.      

(b)

   Tenant’s Broker:    Cushman & Wakefield Ltd.

14.

   Land:    The Land located at 45 Parliament Street, Toronto, Ontario, Canada
as more particularly described on Exhibit A attached hereto (the “Land”).

15.

   Building:    That certain building on the Land containing approximately
236,741 square feet of Rentable Area (the “Building”). It is currently the
intention of the parties that the Building consist of a basement, four (4)
floors and a mechanical penthouse as follows:          

Floor

  

Rentable Area

     

Basement, Storage

First Floor

Second Floor

Third Floor

Fourth Floor

  

     24,025

     39,665

     41,516

     41,516

     38,513

      Fifth Floor (Mechanical penthouse)         34,628       In addition, the
basement floor of the Building will also contain parking areas comprised of
approximately 16,878 square feet of Rentable Area which parking area will not be
subject to Base Rent (but will be subject to Additional Rent) so long as it is
not used for colocation purposes. For example, and without limiting what use is
not for colocation purposes, Tenant may use such parking area (or portion
thereof) for parking, storage and/or security booth(s) without being subject to
Base Rent thereon). If any portion of the parking area is used for collocation
purposes, Base Rent will be increased accordingly. The Building includes the
Building Systems.

 

- 4 -



--------------------------------------------------------------------------------

This Lease shall consist of the foregoing Basic Lease Information, the
provisions of the Standard Lease Provisions, below, Schedule “1”, above, and
Exhibit A through Exhibit F, inclusive, all of which are incorporated herein by
this reference as of the Effective Date. In the event of any conflict between
the provisions of the Basic Lease Information and the provisions of the Standard
Lease Provisions, the Basic Lease Information shall control.

[No further text on this page]

 

- 5 -



--------------------------------------------------------------------------------

STANDARD LEASE PROVISIONS

 

1. LEASE OF TENANT SPACE.

 

  1.1 Tenant Space.

In consideration of the covenants and agreements to be performed by Tenant, and
upon and subject to the terms and conditions of this Lease, Landlord hereby
leases the Tenant Space to Tenant for the Term.

 

  1.2 Condition of Tenant Space.

Tenant has inspected the Land and, upon delivery of the Tenant Space with
Landlord’s Work Substantially Completed which shall be effected by delivery of
the Tenant Fixturing Notice by Landlord, Tenant shall be deemed to have accepted
the Tenant Space in its then-current condition on an “AS-IS, WHERE IS” basis,
except as otherwise expressly set forth in Exhibit E of this Lease. Landlord
shall have no obligation to construct or install any improvements in (or on), or
to make any other alterations or modifications to, the Tenant Space, except as
otherwise expressly set forth in Exhibit E of this Lease. Tenant acknowledges
and agrees that no representation or warranty (express or implied) has been made
by Landlord as to the condition of the Land, or the suitability or fitness of
the planned Tenant’s Work for the conduct of the Permitted Use, Tenant’s
business or for any other purpose.

 

  1.3 No Rights to Relocate.

Landlord shall have no right to relocate the Tenant Space.

 

  1.4 Quiet Enjoyment; Access.

Subject to all of the terms and conditions of this Lease, (a) Tenant shall
quietly have, hold and enjoy the Tenant Space in conformity with the Permitted
Use without hindrance from Landlord or any person or entity claiming by, through
or under Landlord, and (b) Tenant shall have access to the Tenant Space
twenty-four (24) hours per day, seven (7) days per week. Without limiting the
foregoing, Tenant shall have unfettered access to any Building Systems and all
equipment and installations in or otherwise serving the Tenant Space and Tenant
shall have the absolute right to carry out testing of such Building Systems and
equipment and installations. Additionally, in no event shall Tenant be required
to enter the Property via a Landlord controlled MPOE or Meet-me-room.

 

  1.5 Measurement.

Prior to the Commencement Date, Landlord shall, at Landlord’s sole cost, engage
an independent certified architect or surveyor to measure the Rentable Area of
the Building. If such architect’s or surveyor’s measurement of the Rentable Area
of the Building is less than the Rentable Area of the Building set forth in
Item 15 of the Basic Lease Information by five percent (5%) or more, Base Rent
shall thereafter be reduced accordingly to reflect said excess beyond five
percent (5%) effective as of the Commencement Date. However, if the variance is
less than five percent (5%), Landlord and Tenant shall make no adjustments to
the Rentable Area for



--------------------------------------------------------------------------------

purposes of calculating Base Rent hereunder. In no event shall Base Rent
increase if the Rentable Area is larger than as set forth in Item 15 of the
Basic Lease Information above. Landlord will notify Tenant of the results of its
measurement of the Rentable Area of Building and, subject to the foregoing,
total Base Rent will be calculated and paid by Tenant on the basis of said
calculation with effect as of the Commencement Date. Tenant may not advance a
Claim based on an error in Landlord’s calculation or measurement of the Rentable
Area of the Building later than one (1) year after Landlord has notified Tenant
of its calculations or measurements, as the case may be. In the case of any
dispute over the calculation or measurement of the Rentable Area of the Building
or of any other Rentable Area, the determination by the Architect shall be
conclusive and binding upon the parties hereto absent manifest error. Any
amounts owing by Tenant to Landlord shall be paid within ten (10) days after the
date of delivery of the statement by Landlord. Any amounts owing by Landlord to
Tenant will be credited towards the next payment of Base Rent payable by Tenant
pursuant to this Lease.

 

2. TERM.

 

  2.1 Term.

The Term shall commence on the Commencement Date and shall continue in effect
for the Term, as the same may be extended, or earlier terminated, in accordance
with the express terms of this Lease.

 

  2.2 Delivery of Tenant Space.

Landlord shall deliver to Tenant the Tenant Space with the Landlord’s Work
Substantially Completed pursuant to Exhibit E to this Lease. Landlord shall use
commercially reasonable efforts to cause the Landlord’s Work to have been
completed prior to the Target Substantial Completion Date (as defined in Exhibit
E), and Tenant shall only have the remedies set forth in Exhibit E-3 with
respect to delays in such completion. While Substantial Completion will be
confirmed by way of the delivery of the Tenant Fixturing Notice, Tenant and
Landlord shall, at the other party’s request, execute and deliver a notice and
agreement setting forth the actual Commencement Date, the actual expiration
date, the actual dates on which Tenant takes Occupancy of the second (2nd) and
third (3rd) floors, and revised Base Rent schedules, as necessary.

 

  2.3 Extension Options.

2.3.1 Subject to and in accordance with the terms and conditions of this
Section 2.3, so long as no Event of Default has occurred and is subsisting,
Tenant shall, subject to the terms and conditions contained herein, have three
(3) options to extend the Term (each, an “Extension Option”) specified in Item 7
of the Basic Lease Information to extend the Term with respect to the entire
Tenant Space, each for an additional term of one hundred twenty (120) calendar
months each (collectively the “Extension Terms”, each an “Extension Term”), upon
the same terms, conditions and provisions applicable to the then current Term
(except as provided otherwise herein) and the Indemnity Agreement shall remain
in full force and effect, except that: (i) there shall be no further right to
extend, renew or overhold after the expiry of the Extension Term beyond the 3rd
Extension Term; (ii) the Base Rent for the Extension Term shall

 

- 2 -



--------------------------------------------------------------------------------

be calculated in the manner set out below; (iii) there shall be no Landlord’s
Work, Tenant’s allowance, fixturing period, Tenant improvements or rent-free
period for the Extension Term and Section 2.2 hereof shall not apply;
(iv) without increasing Landlord’s obligations or reducing Tenant’s obligations,
the Property shall be accepted by Tenant in “as is” condition at the
commencement of the Extension Term without Landlord being required to perform
any Landlord Extraordinary Repair Obligation; and (v) the Indemnity Agreement
shall remain in full force and effect.

2.3.2 The annual Base Rent payable with respect to the Tenant Space for each
year of each Extension Term (the “Option Rent”) shall be as follows:

 

  (i)

The Option Rent for each year of the first (1st) Extension Term shall be
increased annually by the percentage increase of the CPI from the Prior
Comparison Month through the Current Comparison Month, as more particularly
described in Item 9 of the Basic Lease Information.

 

  (ii)

The Option Rent for each year of the second (2nd) Extension Term shall be
increased annually by the percentage increase of the CPI from the Prior
Comparison Month through the Current Comparison Month, as more particularly
described in Item 9 of the Basic Lease Information.

 

  (iii)

The Option Rent for each year of the third (3rd) Extension Term shall be
increased annually by the percentage increase of the CPI from the Prior
Comparison Month through the Current Comparison Month) as more particularly
described in Item 9 of the Basic Lease Information.

For greater certainty, Base Rent will increase annually (or may remain the same)
based on the percentage increase in the CPI, but may never decrease.

2.3.3 Tenant may exercise each Extension Option only by delivering to Landlord a
written notice (an “Option Exercise Notice”) at least twelve (12) calendar
months (and not more than eighteen (18) calendar months) prior to the then
applicable expiration date of the Term, specifying that Tenant is irrevocably
exercising its Extension Option so as to extend the Term by an Extension Term on
the terms set forth in this Section 2.3. If Tenant shall duly exercise an
Extension Option, the Term shall be extended to include the applicable Extension
Term (and all references to the Term shall be deemed to refer to the Term
specified in Item 6 of the Basic Lease Information, plus all duly exercised
Extension Terms). If Tenant shall fail to deliver an Option Exercise Notice
within the applicable time period specified herein for the delivery thereof,
time being of the essence, Tenant shall be deemed to have forever waived and
relinquished such Extension Option, and any other options or rights to renew or
extend the Term effective after the then applicable expiration date of the Term
shall terminate and shall be of no further force or effect.

2.3.4 Tenant shall have the right to exercise any Extension Option only with
respect to the entire Tenant Space leased by Tenant at the time that Tenant
delivers an Option Exercise Notice. If Tenant duly exercises an Extension
Option, Landlord and Tenant shall execute an amendment reflecting such exercise.
Notwithstanding anything to the contrary

 

- 3 -



--------------------------------------------------------------------------------

herein, any attempted exercise by Tenant of an Extension Option shall, at the
election of Landlord, be invalid, ineffective, and of no force or effect if, on
the date on which Tenant delivers an Option Exercise Notice or on the date on
which the Extension Term is scheduled to commence there shall be an uncured
Event of Default. Tenant and Indemnifier shall forthwith execute and deliver
such documentation as reasonably required by Landlord to give effect to the
foregoing extension.

 

3. BASE RENT AND OTHER CHARGES.

 

  3.1 Base Rent.

Commencing on the Commencement Date, Tenant shall pay to Landlord base rent (the
“Base Rent”) for the Tenant Space in accordance with Item 9 of the Basic Lease
Information and the Commencement Date Notice. All such Base Rent shall be paid
to Landlord in monthly instalments in advance on the first day of each and every
month throughout the Term of this Lease. Tenant shall pay to Landlord in
advance, without demand, abatement, deduction, set-off or reduction whatsoever
(except, in each case, as expressly set forth in Sections 3.2.2, 9.1.3 and 9.1.6
of this Lease), equal monthly instalments of Base Rent on or before the first
day of each calendar month during the Term hereof, in lawful money of Canada, at
the office of Landlord for payment of Rent set forth above, or to such other
Person or at such other place as Landlord may from time to time designate in
writing. If the Term does not commence on the first day of a calendar month, the
Base Rent for such partial calendar month shall be calculated on a per diem
basis determined by dividing the Base Rent that would otherwise be applicable to
the first (1st) month of the Term by the total number of calendar days in such
Partial Month and multiplying such amount by the number of days remaining in
such calendar month from and after (and including) the Commencement Date.

 

  3.2 Deposit

3.2.1 No later than five (5) Business Days following the execution of this
Lease, Tenant shall pay Landlord the Deposit by way of bank draft, certified
cheque and/or wire transfer. The Deposit shall stand as security for the timely
performance of each of Tenant’s covenants, indemnities and obligations under
this Lease and the Indemnifier’s covenants, indemnities and obligations under
the Indemnity Agreement from time to time. Upon each occurrence of an Event of
Default, Landlord may use all or part of the Deposit to pay delinquent payments
due under this Lease and/or the cost of any damage, injury, expense or liability
caused by such an Event of Default, without prejudice to any other right or
remedy provided herein, in the Indemnity Agreement or provided by law. The
Deposit shall be the absolute property of Landlord and no interest shall accrue
thereon. The rights and remedies of Landlord hereunder in respect of the Deposit
and Landlord’s absolute entitlement to the entire proceeds thereof shall survive
and continue in full force and effect and shall not be waived, reduced,
released, discharged, impaired or affected by reason of the release or discharge
of Tenant or Indemnifier, if any, in any receivership, bankruptcy, insolvency,
winding-up or other creditor’s proceedings, including, without limitation, any
proceedings under the Bankruptcy and Insolvency Act (Canada) or the Companies’
Creditors Arrangement Act (Canada), or the disaffirmance, disavowal, surrender,
cancellation, unenforceability, compromise, resiliation, disclaimer,
repudiation, rejection, unenforceability and/or termination of this Lease for
any reason

 

- 4 -



--------------------------------------------------------------------------------

(individually and collectively referred to herein as “Disclaimed”) in any such
proceedings or otherwise and shall continue with respect to the periods thereto
and thereafter as if this Lease had not been Disclaimed.

3.2.2 Notwithstanding the foregoing, so long as there is no Event of Default
hereunder which is subsisting, Landlord shall apply the corresponding portion of
the Deposit against the Base Rent first payable hereunder.

 

  3.3 Taxes – Real Property.

3.3.1 Beginning with the Commencement Date and continuing throughout the Term,
Tenant shall be obligated to pay in a timely manner directly to the applicable
governmental taxing authority, an amount equal to the Taxes – Real Property.
Landlord shall cooperate with Tenant in getting the taxing authority to send the
Tax Bill – Real Property (as defined below) directly to Tenant. Alternatively,
if the taxing authority does not send the Tax Bill – Real Property directly to
Tenant, then Landlord shall promptly furnish to Tenant a copy of any interim or
final Tax Bill – Real Property when received for the current or ensuing calendar
year, and Tenant shall be required to make timely payment directly to the taxing
authority, at least fourteen (14) days prior to the due date in each case (but
in no event shall Tenant be required to make such payment prior to the date that
is ten (10) days after Tenant’s receipt of such Tax Bill – Real Property from
Landlord), of the amount of each instalment of Taxes– Real Property as set out
in the said Tax Bill – Real Property. Landlord shall be responsible for paying
any late fees or other charges resulting from a late payment due to the late
delivery by Landlord to Tenant of the Tax Bill – Real Property received by
Landlord and Tenant shall be responsible for paying any such late fees or other
charges resulting from a late payment by Tenant. Notwithstanding the foregoing,
if an Event of Default has occurred on more than one (1) occasion in a twelve
(12) month period, Landlord may require Tenant to forthwith deliver to Landlord
post-dated cheques payable to the taxing authority based upon Landlord’s
reasonable estimate of the instalments of Taxes – Real Property payable during
such calendar year. When the actual amount of Taxes – Real Property payable by
Tenant has been determined for each lease year, all necessary adjustments in
respect of any underpayment or overpayment by Tenant shall be made. If Landlord
receives a refund of Taxes – Real Property allocable to a Tax Bill – Real
Property that Tenant paid, subject always to the provisions of Section 3.3.2.1,
Landlord shall promptly pay Tenant such refund.

3.3.2 Notwithstanding the foregoing or anything else contained herein or
elsewhere, Tenant acknowledges that Landlord has applied for or will apply for
financial assistance from the City through the City’s Imagination,
Manufacturing, Innovation and Technology grant program (the “IMIT Program”) in
connection with the remediation and redevelopment of the Property and that title
to the Lands will be subject to the City of Toronto Imagination, Manufacturing,
Innovation and Technology Tax Increment Equivalent Grant and Brownfield
Remediation Property Tax Incentive Agreement dated as of October 29, 2012
between Landlord and the City registered as Instrument No. AT3163821 (the “IMIT
Agreement”)

3.3.2.1 One part of the IMIT Program is the Brownfields Remediation Tax
Assistance (“BRTA”) program, which is designed to provide financial assistance
to developers

 

- 5 -



--------------------------------------------------------------------------------

who revitalize sites hindered by environmental contamination. Tenant
acknowledges and agrees that the BRTA may be provided by the City and/or the
Province of Ontario by way of grant or by way of a refund, cancellation,
reduction or elimination of Taxes – Real Property charged to or against the
Property. In consideration of the Landlord’s Work (including, without
limitation, Landlord’s remediation of the Hazardous Materials), Tenant hereby
acknowledges and confirms that the intent of this Lease is to permit Landlord to
retain and enjoy the full benefit of the BRTA and that if any Taxes – Real
Property is (or has been) refunded, reduced, cancelled or eliminated and/or a
credit granted through the BRTA program, Tenant will forthwith pay the full
amount attributable to the BRTA program to Landlord each year throughout the
Term as Additional Rent. Said amount shall be calculated by Landlord and paid by
Tenant to Landlord based upon the full assessed value of the Property (as though
such Taxes – Real Property had not been so refunded, reduced, cancelled or
eliminated and/or a credit granted through the BRTA program).

3.3.2.2 Another part of the IMIT Program is the Tax Increment Equivalent Grant
(the “Development Grant”) program which is designed to provide financial
assistance to property owners who undertake development for specific employment
uses in targeted sectors. This assistance is currently provided by way of a
series of annual grants which are paid out following the completion of the
development. Each of Landlord and Tenant hereby acknowledges and confirms that
the intent of this Lease is to permit Tenant to retain and enjoy all of the
Development Grants for so long as this Lease is in effect. If any Development
Grants are received by Landlord, for the period that this Lease is in effect,
Landlord will hold said Development Grants in trust for Tenant and shall
forthwith remit the full amount thereof to Tenant.

3.3.2.3 In connection with each of the BRTA and the Development Grants and any
other incentives, upon the request of either party, Tenant and Landlord shall
cooperate with one another and forthwith execute and deliver such reasonable
documentation and do such things deemed necessary from time to time in order to
maximize each of the BRTA and the Development Grants and other incentives as
well as expedite the timely receipt thereof; provided, however, subject always
to the provisions of Section 3.3.2.1 above, in no event shall the cooperating
party be obligated to incur any costs, obligations or liabilities in connection
therewith.

3.3.3 So long as no Event of Default has occurred and is subsisting hereunder,
Tenant shall have the right at Tenant’s sole cost and expense (but not an
obligation) from time to time to contest any item in a Tax Bill – Real Property
or to otherwise pursue a reduction in Taxes – Real Property, in each case
directly with the applicable governmental taxing authority provided Tenant has
either first paid the applicable Tax Bill – Real Property in its entirety or
furnished to Landlord satisfactory security for the full payment thereof, by way
of bond, irrevocable bank letter of credit or bank guarantee as selected by
Landlord, acting reasonably. Tenant agrees to diligently prosecute such appeal
or application and keep Landlord regularly apprised in writing of its progress
from time to time. Tenant shall indemnify and save harmless Landlord from any
and all Claims in connection with the foregoing, including without limitation,
paying all of Landlord’s out-of-pocket costs and expenses in connection
therewith, including without limitation, reasonable attorneys’ and other
professional fees and expenses. Subject to the foregoing, upon request by
Tenant, Landlord shall reasonably cooperate with Tenant to seek such reductions.

 

- 6 -



--------------------------------------------------------------------------------

3.3.4 Tax Bill – Real Property.

3.3.4.1 Each year during the Term, beginning with the Commencement Date (or as
soon thereafter as reasonably possible) and continuing throughout the Term
(subject to the following sentence), Landlord shall promptly provide to Tenant a
copy of the bill received directly by Landlord from the applicable governmental
taxing authority showing the Taxes – Real Property (the “Tax Bill – Real
Property”). The foregoing notwithstanding, Landlord and Tenant agree to use
commercially reasonable efforts following the Commencement Date, at Tenant’s
sole cost and expense, to cause the applicable governmental taxing authority to
send the Tax Bills – Real Property directly to Tenant. To the extent any Tax
Bill – Real Property is received directly by Tenant, Tenant shall promptly
provide to Landlord a copy of each such Tax Bill – Real Property.

3.3.5 If the Commencement Date is not the first day of a calendar year, or the
expiration or earlier termination date of the Term of the Lease is not the last
day of a calendar year, then Taxes – Real Property shall be prorated. The
foregoing adjustment provisions shall survive the expiration or termination of
the Term of the Lease.

 

  3.4 Payments Generally.

Base Rent, all forms of Additional Rent (defined in this Section 3.4, below)
payable hereunder by Tenant and all other amounts, fees, payments or charges
payable hereunder by Tenant shall: (i) each constitute rent payable hereunder
(and shall sometimes collectively be referred to herein as “Rent”), (ii) be
payable to Landlord in full when due without any prior notice or demand therefor
in lawful money of Canada without any demand, abatement, deduction, set-off or
reduction whatsoever (except, in each case, as expressly set forth in Sections
3.2.2, 9.1.3 and 9.1.6 of this Lease), and (iii) be payable to Landlord at the
address of Landlord specified in Item 12 of the Basic Lease Information (or to
such other person or to such other place as Landlord may from time to time
designate in writing to Tenant). No receipt of money by Landlord from Tenant
after the termination of this Lease, the service of any notice, the commencement
of any suit, or a final judgment for possession shall reinstate, continue or
extend the Term of this Lease or affect any such notice, demand, suit or
judgment. No partial payment by Tenant shall be deemed to be other than on
account of the full amount otherwise due, nor shall any endorsement or statement
on any check or any letter accompanying any check or payment be deemed an accord
and satisfaction, and Landlord shall be entitled to accept such payment without
compromise or prejudice to any of the rights or remedies of Landlord hereunder
or under any Applicable Laws (defined in Section 6.3.1, below). In the event
that the Commencement Date or the expiration of the Term (or the date of any
earlier termination of this Lease) falls on a date other than the first or last
day of a calendar month, respectively, the Rent payable for such partial
calendar month shall be prorated based on a per diem basis. For purposes of this
Lease, all amounts (other than Base Rent) payable by Tenant to Landlord or
otherwise pursuant to this Lease, whether or not denominated as such, shall
constitute “Additional Rent.” At Landlord’s request, Tenant will participate in
an electronic funds transfer system or similar system whereby Tenant will
authorize its bank, trust company, credit union or other financial institution
to credit Landlord’s or Holder’s bank account each month in an amount equal to
the Base Rent and any Additional Rent payable on a monthly basis pursuant to the
provisions of this Lease along with all applicable Sales Taxes thereon from time
to time.

 

- 7 -



--------------------------------------------------------------------------------

  3.5 Late Payments.

Tenant hereby acknowledges and agrees that the late payment by Tenant to
Landlord of Base Rent or Additional Rent (or any other sums due hereunder) will
cause Landlord to incur administrative costs not contemplated under this Lease
and other damages, the exact amount of which would be extremely difficult or
impractical to fix. In addition to Landlord’s other rights and remedies herein,
Tenant agrees that if Landlord does not receive any such payment on or before
the date on which such payment is due (a “Late Charge Delinquency”), Tenant
shall pay to Landlord, as Additional Rent, interest on all such delinquent
amounts at an interest rate (the “Default Rate”) equal to an annual interest
rate at the Prime Rate plus three percent (3%) thereon from the date of the Late
Charge Delinquency until the date the same are paid in its entirety. In no
event, however, shall the charges permitted under this Article 3 or elsewhere in
this Lease, to the extent the same are considered to be interest under
Applicable Law, exceed the maximum lawful rate of interest. Landlord’s
acceptance of any interest pursuant to this Section 3.5, shall not be deemed to
constitute a waiver of Tenant’s default with respect to the overdue amount, nor
prevent Landlord from exercising any of the other rights and remedies available
to Landlord hereunder or under any Applicable Laws. Notwithstanding anything
herein to the contrary, Landlord agrees that no default interest shall be due
for one (1) late payment hereunder during any consecutive twelve (12) calendar
month period during the Term, provided such late payment is paid in full within
five (5) days after written notice to Tenant of such failure.

 

  3.6 Utilities.

Commencing on the Commencement Date, Tenant shall timely pay for all utilities
(including, but not limited to, electricity, water and sewage service) provided
to and/or used in the Tenant Space. Except with regard to Landlord’s Work,
Tenant shall be required to contract directly with all utility providers for the
provisioning of utilities, including electrical power, to the Tenant Space, and
shall make timely payments directly to each such utility provider. Additionally,
Tenant shall be responsible for providing necessary security (including, without
limitation, any Toronto Hydro Letter of Credit) to the utility providers to the
extent required by such utility providers. Tenant agrees: (a) to provide
Landlord with evidence of such payments, within ten (10) days of delivery of a
written request therefor from Landlord; and (b) at no time may Tenant reduce the
amount of electrical power that is committed to the Property by any electrical
utility provider without Landlord’s prior approval, not to be unreasonably
withheld, conditioned or delayed.

 

4. TAXES – EQUIPMENT; TAXES – OTHER.

 

  4.1 Taxes – Equipment.

Tenant shall be liable for and shall pay at least before delinquency all
governmental fees, taxes, tariffs and other charges levied directly or
indirectly against any personal property, fixtures, machinery, equipment,
apparatus, systems, connections, interconnections and appurtenances located in,
or used by Tenant in or in connection with, the Tenant Space (“Taxes –
Equipment”; individually, a “Tax – Equipment”).

 

- 8 -



--------------------------------------------------------------------------------

  4.2 Taxes – Other.

Tenant shall pay to Landlord, as Additional Rent when due or if not specified
herein within ten (10) days of Landlord’s demand therefor (provided that so long
as no Event of Default has occurred in the past twelve (12) months and the
amount of Additional Rent due is less than $100,000.00 in the aggregate, said
ten (10) day period will be extended to thirty (30) days) and in such manner and
at such times as Landlord shall direct from time to time by written notice to
Tenant, all excise, sales, privilege or other tax, assessment or other charge
(other than income taxes) imposed, assessed or levied by any governmental or
quasi-governmental authority or agency upon Tenant or Landlord on account of the
Rent (and other amounts) payable by Tenant hereunder (or any other benefit
received by Tenant or Landlord hereunder), including, without limitation, Sales
Taxes, any gross receipts tax, license fee or excise tax levied by any
governmental authority (the “Taxes – Other”); provided however that, if there is
any tax, assessment or charge, which would otherwise be included within the
foregoing definition of Taxes – Other that is, wholly or in part, imposed as a
substitute tax, assessment or charge for Taxes – Real Property, such Tax – Other
will be considered a Tax – Real Property to the extent that such tax, assessment
or charge is imposed as a substitute for any Tax – Real Property.

 

  4.3 Shared Access Agreement.

4.3.1 Landlord has informed Tenant that Landlord intends to enter into that
certain Shared Access Agreement with 281 North Parliament Inc., the abutting
land owner, in substantially the form attached hereto as Exhibit F (the “Shared
Access Agreement”). The Shared Access Agreement, which will be the first
Operating Agreement, relates to the shared access to the Land and the abutting
land along with ongoing costs thereof (such as, by way of example only,
maintenance, repairs, realty taxes, snow removal, repaving, re-grading, etc.).
Tenant shall be bound by the Shared Access Agreement and shall pay all
reasonable costs and expenses expressly set forth in the aforementioned form of
Shared Access Agreement as it relates to the Land from time to time based on
invoices prepared by Landlord and presented to Tenant. Notwithstanding the
foregoing, so long as no Event of Default has occurred and is subsisting, in
lieu of paying its share of the costs and expenses, Tenant shall have the right
at Tenant’s sole cost and expense (but not the obligation) to elect to perform
the work required of Landlord under the Shared Access Agreement in accordance
with each of the terms and conditions contained therein, in which case, Tenant,
only to the extent Landlord is entitled to same, shall be entitled to collect
the amounts payable by the abutting land owner under the Shared Access Agreement
directly from the abutting land owner. So long as no Event of Default has
occurred and is subsisting, Landlord agrees to consider any reasonable request
for the installation of fibre-optics under that portion of the easement lands
which is the subject of the Shared Access Agreement following the development
and remediation of the abutting lands. If Landlord agrees to proceed with the
foregoing, Tenant shall bear all costs and expenses in connection therewith,
including all costs and expenses relating to remediating and preparing the
relevant lands and constructing, installing, maintaining, repairing and/or
replacing thereof and if required by Landlord, in its sole, absolute and
unfettered discretion, the removal of all related improvements in connection
therewith and reinstatement of the lands upon the expiration or earlier
termination of this Lease and in no event shall Landlord be obligated to incur
any costs, obligations or liabilities in connection therewith.

 

- 9 -



--------------------------------------------------------------------------------

4.3.2 The parties acknowledge that the abutting land owner may be proceeding
with the redevelopment of its lands and in connection therewith there may be
disruptions to the easements and access on, over and/or under those lands which
are the subject of the Shared Access Agreement from time to time. However, so
long as no Event of Default has occurred and is subsisting, Landlord agrees to
reasonably consult with and cooperate with Tenant to address any
non-satisfaction by Tenant of any proposed work, the action plan and/or the
schedule set forth in any “Notice” (as such term is defined in Section 2.3(a) of
the Shared Access Agreement), as well as to reasonably cooperate with Tenant as
to other concerns Tenant may have from time to time with respect to the Shared
Access Agreement, in each and every case, at the Tenant’s sole cost and expense.

 

5. NET LEASE.

It is the intent that Tenant will be directly paying for all costs to maintain,
repair and replace the Tenant Space (pursuant to the terms of this Lease). To
that end, this Lease shall be a completely carefree triple net lease for
Landlord and that Landlord shall not be responsible during the Term to incur any
costs, charges, expenses, impositions and outlays of any nature whatsoever
arising from or relating to the Property, Tenant’s occupation and use of the
Property or the business carried on in or from the Property, whether foreseen or
unforeseen and whether or not within the contemplation of the parties at the
commencement of the Term, in each case except and then only to the extent as
otherwise expressly provided in Sections 8.1.2, 9.1.1 and 9.1.6 of this Lease
and in Exhibit E of this Lease. Notwithstanding anything contained herein or
elsewhere to the contrary, Tenant unconditionally and irrevocably waives the
benefit of any statutory or other rights or remedies from time to time existing
in respect of abatement, deduction, reduction, set-off or compensation with
respect to Rent or any other amounts payable hereunder from time to time, in
each case except and then only to the extent as otherwise expressly provided in
Sections 3.2.2, 9.1.3 and 9.1.6 of this Lease.

 

6. PERMITTED USE; COMPLIANCE WITH RULES AND LAWS; HAZARDOUS MATERIALS.

 

  6.1 Permitted Use.

Tenant shall use the Tenant Space only in accordance with Applicable Laws solely
for the installation, placement, operation and maintenance of computer, switch
and/or communications equipment and connections, and ancillary purposes
necessary or appropriate for datacenter, colocation facility and/or
telecommunications center purposes (including without limitation office uses to
the extent associated with Tenant’s datacenter, colocation and/or
telecommunications uses, and other reasonably associated uses, such as, without
limitation, storage) (collectively, the “Permitted Use”) and for no other use or
purpose. Any other use or purpose of the Tenant Space is subject to Landlord’s
prior written consent, such consent not to be unreasonably withheld, conditioned
or delayed.

 

  6.2 Further Assurances.

6.2.1 Operating Agreements. Landlord may from time to time enter into Operating
Agreements or amendments and/or modifications thereto and Tenant shall comply

 

- 10 -



--------------------------------------------------------------------------------

with same so long as such Operating Agreement or amendment and/or modification
thereto does not materially affect Tenant’s use of or access to the Property or
otherwise interfere with the Tenant’s Permitted Use hereunder or impose any
material cost or obligation on Tenant. Without limiting the foregoing, Tenant
acknowledges that the Property shall be subject to the IMIT Agreement and other
agreements with the City relating to the development of the Property from time
to time which include, the restrictions and requirements set out in Instrument
No. AT3162455 and in the Site Plan Agreement receipted as Instrument No.
AT3162496. In furtherance of the foregoing, Tenant shall be bound by said
agreements of which Tenant has received notice and only be bound by any future
amendments and/or modifications to the aforementioned agreements or other future
agreements with the City from time to time provided that Tenant receives notice
thereof and said amendments, modifications and/or future agreements do not
materially adversely affect Tenant’s use of or access to the Property or
otherwise materially interfere with the Tenant’s Permitted Use hereunder or
impose any material cost or obligation on Tenant.

6.2.2 Heat Recovery System. Tenant acknowledges and agrees that Landlord may at
Landlord’s sole cost and expense, construct, install, maintain, repair and if
necessary from time to time, replace a heat recovery system and related piping
and attachments for the benefit of abutting and/or other lands from time to time
(collectively, the “HRS”). The HRS would be located in the basement of the
Building in a space comprised of approximately 300 square feet. All aspects of
the HRS including its location, installation and engineering thereof will be
subject to the approval of Tenant (which approval may be withheld or conditioned
in Tenant’s sole and absolute discretion), and Landlord shall provide to Tenant
all requisite information reasonably required by Tenant in assessing the HRS.
Without limiting the foregoing, Landlord agrees to install, at its sole cost and
expense, (i) temperature sensors, energy meters and other instrumentation so
that Tenant can reasonably monitor the operation of the HRS to ensure the HRS is
not affecting Tenant’s use of the Property or otherwise interfering with the
Tenant’s Permitted Use hereunder, and (ii) a separate meter to measure the
electricity consumed by the HRS (and Landlord agrees to reimburse Tenant from
time to time for the third party costs of the electricity consumed by the HRS).
Throughout the Term, but subject always to Tenant’s reasonable ongoing access
and security requirements, Landlord will have access to the HRS in order to
effect the requisite construction, installation, maintenance, repairs and if
necessary, replacements, thereof from time to time.

 

  6.3 Compliance with Laws; Hazardous Materials.

6.3.1 Compliance with Laws.

6.3.1.1 By Landlord. Landlord and Tenant acknowledge and agree that it is the
responsibility of Landlord to deliver the Landlord’s Work to Tenant in a
condition that complies with Applicable Laws (including, without limitation, the
removal and remediation of Hazardous Materials to the extent required by
Applicable Laws provided Tenant acknowledges that Landlord remediation may
contemplate a risk assessment in accordance with Applicable Laws such that
certain Hazardous Materials may remain in the Property beneath the structural
slab of the Building (collectively, the “Landlord Remediation”)). To the extent
that it is discovered, after the occurrence of the Commencement Date, that any
portion of the Tenant Space did not (on the Commencement Date) comply (to the
extent required to be complied with,

 

- 11 -



--------------------------------------------------------------------------------

and, for example, not grandfathered) with Applicable Laws (or that any Hazardous
Materials are in existence in violation of Applicable Laws), it shall be
Landlord’s obligation, at Landlord’s sole cost and expense, to cause such
non-compliance to be remedied. In completing the Landlord Remediation, Landlord
shall act diligently and expeditiously and in a good and workmanlike manner and
all Applicable Laws. In addition, Landlord shall remain solely responsible for
any additional Hazardous Materials which Landlord brings onto the Property
during the Term in breach of Applicable Laws. Landlord shall defend, indemnify
and save Tenant harmless from any and all Claims resulting from the existence of
Hazardous Materials prior to Landlord’s delivery of the Fixturing Notice.
Landlord’s indemnities, covenants and obligations under this Section 6.3.1 shall
survive the expiration or earlier termination of this Lease.

6.3.1.2 By Tenant. Except as set forth above in Section 6.3.1.1, following
Landlord’s delivery to Tenant of the Tenant Space, Tenant, at Tenant’s sole cost
and expense, shall timely take all action required to cause the Tenant Space,
all Alterations and Tenant’s (and all other Tenant Parties’) use of the Tenant
Space to comply (to the extent required to be complied with, and, for example,
not grandfathered) at all times during the Term with all applicable laws,
ordinances, building codes, rules, regulations, orders and directives of any
governmental authority having jurisdiction (including without limitation any
post-Commencement Date certificate of occupancy), and all covenants, conditions
and restrictions affecting the Property now applicable to the Tenant Space and
with all rules, orders, regulations and requirements of any applicable fire
rating bureau, insurer or other organization performing a similar function as
well as all Environmental Laws (collectively, “Applicable Laws”). Additionally,
Tenant shall not use the Tenant Space, or permit the Tenant Space to be used, in
any manner, or do or suffer any act in or about the Tenant Space which:
(i) violates or conflicts with any Applicable Law; (ii) causes or is reasonably
likely to cause damage to the Property, the Building, the Tenant Space or the
Building and/or Property systems and equipment, including, without limitation,
all Building Systems; (iii) will invalidate or otherwise violates a requirement
or condition of any fire, extended coverage or any other insurance policy
covering the Property, the Building, and/or the Tenant Space, or the property
located therein, or will increase the cost of any of the same (unless Tenant
shall agree in writing to pay any such increase to Landlord immediately upon
demand as Additional Rent); or (iv) is other than the Permitted Use. Tenant
shall also be responsible for any Claims in the event that any parties gain
access to the Property during the Term including through access cards, keys or
other access devices provided to Tenant by Landlord. Tenant shall retain full
ownership of said Hazardous Materials and shall defend, indemnify and save
Landlord harmless from any and all Claims resulting from the existence of
Hazardous Materials originating following the commencement of the Fixturing
Period. Tenant’s indemnities, covenants and obligations under this Section 6.3.1
shall survive the expiration or earlier termination of this Lease. Tenant shall
promptly upon demand reimburse Landlord as Additional Rent for any additional
premium charged for any insurance policy by reason of Tenant’s failure to comply
with the provisions of this Section 6.3.1.

6.3.2 Hazardous Materials.

6.3.2.1 No Hazardous Materials shall be Handled upon, about, in, at, above or
beneath the Tenant Space or any portion of the Building or the Property by or on
behalf of Tenant, its Transferees (defined in Section 10.1, below) or partners,
or their respective

 

- 12 -



--------------------------------------------------------------------------------

contractors, clients, officers, directors, partners, employees, servants,
representatives, licensees, agents, or invitees (collectively, the “Tenant
Parties” and individually a “Tenant Party”). Additionally, Tenant shall not use
the Tenant Space, or permit the Tenant Space to be used, in any manner which may
directly or indirectly lead to any non-compliance with any Environmental Laws.

6.3.2.2 Notwithstanding the foregoing, but subject always to the provisions of
Section 6.3.1.2 hereof, normal quantities of those Hazardous Materials
customarily used in the operation of the Building and/or otherwise by occupants
and/or owners of the Building which are customarily used in the conduct of the
Permitted Use and is consistent with Institutional Owner Practices (defined
below in Section 8.3,) may be used at the Building, but only in compliance with
all Applicable Laws and only for so long as the use or presence of Hazardous
Materials is strictly and properly monitored according to all then Applicable
Laws.

 

7. UTILITY INTERRUPTIONS.

Landlord shall not be liable or responsible to Tenant or any Tenant Parties for
any loss, damage or expense of any type which Tenant may sustain or incur if the
quantity or character of the utility provided electric service is changed, is no
longer available, or is no longer suitable for Tenant’s requirements. Similarly,
no interruption or malfunction of any electrical or other utility service or
equipment (including, without limitation, the HVAC System) at the Building or
the Property shall, in any event, (i) constitute an eviction or disturbance of
Tenant’s use and possession of the Tenant Space, (ii) constitute a breach by
Landlord of any of Landlord’s obligations under this Lease, (iii) render
Landlord liable for damages of any type or entitle Tenant to be relieved from
any of Tenant’s obligations under this Lease (including the obligation to pay
Base Rent, Additional Rent, or other charges), (iv) grant Tenant any right of
setoff or recoupment, (v) provide Tenant with any right to terminate this Lease,
or (vi) make Landlord liable for any injury to or interference with Tenant’s
business or any punitive, incidental or consequential damages (of any type),
whether foreseeable or not, whether arising from or relating to the making of or
failure to make any repairs, alterations or improvements, or whether arising
from or related to the provision of or failure to provide for or to restore any
service in or to any portion of the Building or the Property.

 

8. MAINTENANCE; ALTERATIONS; REMOVAL OF TENANT’S PERSONAL PROPERTY.

 

  8.1 Landlord’s Maintenance.

Landlord shall have no obligation to repair, maintain and/or replace the Tenant
Space or any equipment therein or thereon, save and except for Landlord’s
Extraordinary Repair Obligations only to the extent specifically provided in
Section 8.1.2 hereof.

8.1.1 Intentionally Deleted.

8.1.2 Landlord’s Extraordinary Repair Obligations. In the event that, within the
first thirty-six (36) months of the Term (but for greater certainty, none of the
Extension Terms), Tenant reasonably determines and provides written notice to
Landlord that there are defects in the Landlord’s Work and Landlord does not
dispute same, Landlord shall be obligated

 

- 13 -



--------------------------------------------------------------------------------

to, or shall cause the Construction Manager to, repair, redesign, reconstruct
and/or replace such components so that such defect is corrected (“Landlord’s
Extraordinary Repair Obligations”). This excludes, in each and every case (and
Tenant shall be solely responsible for): (i) defects caused by abuse, neglect,
negligence or misconduct by Tenant or anyone for whom Tenant is at law
responsible from time to time; (ii) defects caused by Alterations or
modifications not executed by or on behalf of Landlord from time to time;
(iii) defects caused by improper or insufficient maintenance, improper
operation, or normal wear and tear under normal usage; (iv) labour or material
costs for repairing or replacing defective equipment (for example, a defectively
manufactured pump or generator, as distinguished from defectively installed
equipment), except to the extent such costs are covered under an unexpired
manufacturer’s warranty; and/or (v) any repairs or replacements resulting from
the Tenant’s misuse of the Property and/or any Alterations undertaken in
connection with the Property by or on behalf of Tenant from time to time
(including, without limitation, if Tenant’s Alterations result in the voiding of
a particular warranty or indemnity given to Landlord by its contractors,
subcontractors, suppliers and/or manufacturers in connection with Landlord’s
Work). Furthermore, repairs and/or replacements due to Casualty and/or
expropriation are addressed in Section 9 below.

8.1.3 Consultation Process.

8.1.3.1 In the event Tenant provides notice of design or construction defects to
Landlord in accordance with this Section 8.1.2, Landlord shall have a period of
thirty (30) days thereafter within which to investigate the claimed design or
construction defects, and to meet and confer with Tenant, the Construction
Manager and/or its design consultants for Tenant’s Work. In such meet and confer
period, Tenant shall provide Landlord, the Construction Manager and/or its
design consultants with reasonable access to all records of Tenant
substantiating the claimed design or construction defects.

8.1.3.2 At or before the end of such thirty (30) day meet and confer period,
Landlord shall commence or cause the Construction Manager and/or its design
consultants to commence and diligently pursue the repairs, redesigns,
reconstruction and/or replacements reasonably required to correct, on a
commercially reasonable schedule, any design or construction defects within
Landlord’s Extraordinary Repair Obligations. To the extent that Landlord
disputes any assertion by Tenant as to design or construction defects in the
Landlord’s Work, the dispute shall be resolved by an independent engineer
approved by each of Landlord and Tenant acting reasonably without delay, whose
decision shall be final and binding.

8.1.3.3 In the event Tenant exercises its rights under Section 8.1.2 to require
Landlord to correct any design or construction defects in Landlord’s Work,
Tenant shall cooperate with Landlord’s efforts to correct such defects,
including, without limitation, cooperating with any efforts of Landlord to
enforce any warranties or indemnities of its contractors, subcontractors,
suppliers and/or manufacturers of any components of Landlord’s Work, whether
such warranties or indemnities are held by Landlord or have been given directly
to Tenant by such contractors, subcontractors, suppliers or manufacturers or
assigned to Tenant pursuant to Exhibit E hereto.

 

- 14 -



--------------------------------------------------------------------------------

  8.2 Tenant’s Maintenance.

Save and except for Landlord’s Extraordinary Repair Obligations during the first
thirty six (36) months of the initial Term only (but for greater certainty, no
Extension Terms), Tenant shall, during the entire Term, at Tenant’s sole cost
and expense, maintain and repair, and make all necessary replacements in order
to keep the Tenant Space in good order and in a clean and safe condition (and in
at least as good order and clean condition as when Tenant took possession),
ordinary wear and tear (provided said ordinary wear and tear does not result in
a state of disrepair) and damage due to Casualty (other than damages for which
restoration would be required to be consistent with the Casualty Restoration
Standard under Article 9 hereof), excepted.

To the extent such Tenant maintenance, repairs and/or replacements are covered
by warranties or indemnities of Landlord’s contractors, subcontractors,
suppliers and/or manufacturers, Landlord shall at no cost or expense to Landlord
use commercially reasonable efforts to assign (if assignable) such warranties
and indemnities to Tenant and Landlord shall at Tenant’s sole cost and expense
cooperate with Tenant’s efforts to enforce any such warranties or indemnities.

If Tenant fails to perform its covenants of maintenance and repair hereunder,
and if such failure shall continue after written notice to Tenant and thirty
(30) days for Tenant to cure such failure (or such additional time as may be
reasonably required to effectuate such cure so long as Tenant is diligently
pursuing such cure to completion, unless it is an emergency, in which case, the
matter must be immediately contained at Tenant’s sole cost and expense), then
Landlord may, but shall not be obligated to, perform all necessary or
appropriate maintenance, repairs and/or replacements and any third party
out-of-pocket amounts reasonably expended by Landlord in connection therewith,
plus an administrative charge of fifteen percent (15%) of such amounts, shall be
reimbursed by Tenant to Landlord as Additional Rent after Landlord’s demand
therefor.

 

  8.3 Alterations.

Notwithstanding any provision in this Lease to the contrary, Tenant shall not
make or cause to be made any alterations, additions, improvements or
replacements to the Tenant Space or any other portion of the Building or the
Property (collectively, “Alterations”) without the prior written consent and
approval of Landlord, which consent and approval may not be unreasonably
withheld, conditioned or delayed; provided, however, that so long as Tenant
complies with the balance of the terms and conditions of this Lease, Landlord’s
consent shall not be required for any usual and customary installations,
repairs, maintenance, and removals of equipment and telecommunication cables
within the Tenant Space if and to the extent that such installations, repairs,
maintenance and removals: (i) are usual and customary within the industry, and
in compliance with Institutional Owner Practices; and (ii) will not adversely
affect the Building’s structure, life safety systems (including, fire
prevention), exterior facade, sprinkler systems and/or main switching gear, roof
or otherwise void any warranties relating to the Landlord’s Work (collectively,
the “Major Alterations”) provided that so long as no Event of Default is
subsisting, Landlord will be deemed to have consented to roof repairs undertaken
by the same roofer that Landlord had initially retained in connection with the
roof. On or about

 

- 15 -



--------------------------------------------------------------------------------

Substantial Completion of Landlord’s Work, Landlord shall provide Tenant with a
list of the foregoing warranties. For example, so long as Tenant complies with
the terms and conditions of the balance of this Lease, Landlord’s consent would
not be required for the configuration and placement of overhead ladder racks
that are usual and customary in datacenters even if attached to the ceiling. For
purposes hereof, “Institutional Owner Practices” shall mean practices that are
consistent with the practices of the majority of the institutional owners of
institutional grade, first-class datacenter or telecommunications projects in
North America from time to time. Whether or not Landlord’s consent is required
in connection with Alterations, in each and every case: (i) with respect to
Major Alterations only, Tenant shall submit to Landlord details of any such
proposed Major Alterations including permit-ready plans and specifications
prepared by qualified architects or engineers. Such Major Alterations shall be
completed in accordance with said permit-ready plans and specifications;
(ii) all Alterations shall be planned and completed in compliance with all
Applicable Laws and Tenant shall, prior to commencing any Alterations, obtain at
its expense, all necessary permits and licences; and (iii) such Alterations must
comply with each of Landlord’s and Tenant’s respective insurance requirements
and may not adversely affect and/or jeopardize either of Landlord’s or Tenant’s
insurance requirements in connection with the Property from time to time. Upon
request from time to time, Tenant shall forthwith provide to Landlord complete
copies of all plans, drawings, specifications and/or permits relating to any
Alterations. Tenant hereby releases and agrees to save harmless Landlord from
and against any and all Claims whatsoever suffered by Tenant as a result of any
delays in commencing and/or completing Alterations including, as a result of
delays incurred in receiving required permits therefor; (iii) all Alterations
shall be performed at Tenant’s sole cost and expense, promptly and in a good and
workmanlike manner and in compliance by competent contractors or workmen;
(iv) all Major Alterations which may not be undertaken without a building
permit, shall, at Landlord’s option, be under the supervision of a qualified
architect or engineer approved by Landlord, in advance. For each Major
Alteration, Tenant shall pay to Landlord forthwith the sum of all reasonable
out-of-pocket amounts paid or payable by Landlord in connection with such Major
Alterations, including without limitation, all costs and expenses incurred by
Landlord for third party contractors, architects and/or engineers engaged by
Landlord to supervise such Major Alterations, prepare and/or review plans,
drawings and specifications for such Major Alterations, all of whose costs shall
be reasonably competitive in the marketplace for comparable services, comparably
performed. If Tenant performs any Alterations (including Major Alterations)
without compliance with all of the foregoing provisions of this Lease, Landlord,
without prejudice to and without limiting Landlord’s other rights and remedies
pursuant to this Lease and at law, shall have the right to require Tenant to
remove such Alterations forthwith and either restore the Property to the
condition in which they existed prior to such Alterations or to require Tenant
to perform such Alterations in compliance with the foregoing provisions of this
Lease. Tenant shall deliver to Landlord complete Auto-Cad drawings of Tenant’s
Work (if any), and any subsequent Alterations (including Major Alterations)
thereto, upon completion thereof.

Immediately upon affixation said Alterations shall automatically and absolutely
vest with Landlord and constitute part of the Property and shall belong to
Landlord absolutely free and clear of any liens, claims and/or encumbrances by
anyone whatsoever. Notwithstanding the foregoing, it is agreed and understood
that the Tenant retains a leasehold interest in the Alterations made by Tenant,
or made by Landlord on Tenant’s behalf at Tenant’s cost and expense
notwithstanding that same become the property of the Landlord immediately upon

 

- 16 -



--------------------------------------------------------------------------------

affixation without compensation therefor to Tenant and Tenant is entitled to all
rights of depreciation to the extent to which Tenant is entitled pursuant to the
Income Tax Act (Canada). Additionally, Landlord and Tenant agree that Landlord
shall provide its consent (or objections) with regard to Tenant’s requests for
Alterations consent within fifteen (15) Business Days after Landlord’s receipt
of such request along with all required deliveries. In the event that Landlord
has failed to provide its consent (or objections) within the prescribed fifteen
(15) Business Day period, Landlord will be deemed to have consented with regard
to such request for Alterations consent; provided that (i) such request for
Alterations consent contains the phrase “DATED MATERIAL ENCLOSED. RESPONSE IS
REQUIRED WITHIN FIFTEEN (15) BUSINESS DAYS AFTER LANDLORD’S RECEIPT HEREOF”, in
all capital letters (no smaller than sixteen (16) point font) in a conspicuous
location inside the package in which such request for Alterations consent is
provided to Landlord; (ii) such request for Alterations consent contains three
(3) full sets of drawings (two full size hard copies, and one full set of
drawings on CD); and (iii) in the event that Landlord has not responded within
the applicable notice period, Tenant agrees to provide Landlord one
(1) additional written notice and five (5) additional Business Days in which to
respond, prior to such deemed approval taking effect. In any instance where
Tenant desires to conduct Alterations prior to the Fixturing Period (and if
Landlord allows Tenant to do so), Tenant’s contractors, labourers, materialmen
and others furnishing labour or materials for Tenant’s job must work in harmony
and not in Landlord’s opinion interfere with any labour utilized by Landlord,
Landlord’s contractors or mechanics; and if at any time such entry by one (1) or
more persons furnishing labour or materials for Tenant’s work shall cause
disharmony or interference for any reason whatsoever without regard to fault,
the consent granted by Landlord to Tenant and/or the express or implied
permission for such persons to enter the Tenant Space may be withdrawn at any
time upon written notice to Tenant. Additionally, all such contractors,
labourers, materialmen and others must obtain (and provide Landlord evidence of)
such insurance as Landlord may reasonably require, prior to any such entry.

 

  8.4 Removal of Tenant’s Personal Property.

Each of Tenant and Landlord agrees that so long as no Event of Default has
occurred and is subsisting during the Term, (but not upon its expiration or
earlier termination) Tenant may, in Tenant’s sole and absolute discretion,
remove (provided it restores any damage caused by such installation and/or
removal) any of Tenant’s Personal Property. For the avoidance of doubt, but
without reducing the foregoing, Tenant acknowledges and agrees that, as it
relates to any item of Tenant’s Personal Property that is removed, the entire
item must be removed and the Property must be properly and completely restored
(e.g., when Tenant removes a generator (as same constitutes Tenant’s Personal
Property), (a) the generator and the connecting lines must be properly
de-commissioned and completely removed in their respective and total entirety by
a licensed electrician, and (b) the fuel tank(s) must be completely removed (and
the Land remediated, as necessary) by a technician/contractor who is properly
licensed to conduct such removal and remediation in accordance with all
Applicable Laws). For the further avoidance of doubt, Landlord and Tenant
acknowledge and agree that an item of Tenant’s Personal Property shall not be
deemed, in and of itself, to modify Tenant’s obligations under this Lease, as it
relates to such items of Tenant’s Personal Property (i.e., if one of Tenant’s
fuel tanks develops a leak, Tenant retains the obligation, under Section 6.3.2.1
and Section 8.2, to cause the fuel tank to be repaired and the Land to be
remediated, notwithstanding such item’s status as an item of “Tenant’s Personal
Property”).

 

- 17 -



--------------------------------------------------------------------------------

8.4.1 Defined Terms (Tenant’s Personal Property).

8.4.1.1 For purposes hereof, the term “Tenant’s Personal Property” shall mean,
collectively all fuel tanks, generators, HVAC equipment, UPSs and PDUs, cable,
wiring, connecting lines, and other installations, equipment or property
(including, without limitation, trade fixtures, chattels, cabinets, racks and
cable trays) installed or placed by, for, through, under or on behalf of Tenant
or any Tenant Party anywhere in the Building and/or the Tenant Space.
Additionally, for the purposes of clarity, the parties acknowledge that Tenant’s
Personal Property includes all equipment installed and/or placed anywhere in the
Building and/or the Tenant Space by any party in order to provide any service to
Tenant or any Tenant Party (e.g., data storage/archiving and data recovery type
equipment that is utilized by or for Tenant or any Tenant Party in the Tenant
Space, but which is actually owned by a third party, other than Landlord or any
other member of the Landlord Group). However, Tenant’s Personal Property
excludes all items comprising the Landlord’s Work.

8.4.2 Standards and Timing of Removal. As it relates to all items of Tenant’s
Personal Property that are removed (whether such removal is required or chosen),
Tenant shall, at Tenant’s sole cost and expense, promptly cause such removal to
occur, and shall cause those portions of the Building and/or the Tenant Space
that are damaged by such removal (or by the initial installation) of such
Tenant’s Personal Property to substantially the same condition that existed
immediately prior to the installation or placement of such items, ordinary wear
and tear (provided such reasonable wear and tear does not result in a state of
disrepair) and damage due to Casualty (in which case, Tenant restoration would
be required to be consistent with the Casualty Restoration Standard under
Article 9 hereof), excepted. In that regard, if Tenant fails to promptly and
completely remove any items of Tenant’s Personal Property that is required above
to be removed as well as effect the necessary repairs and replacements thereof
upon the earlier of the expiration or sooner termination of this Lease (e.g.,
Tenant has removed a generator, but has not removed (and remediated, as
necessary) the corresponding fuel tank(s)), and if such failure shall continue
beyond the earlier of the expiration or earlier termination of this Lease,
Landlord shall, in each such case, in addition to its other rights and remedies
contained herein and at law, have the right to remove such items of Tenant’s
Personal Property and to restore those portions of the Building and/or the
Property damaged by such removal (or the initial installation or operation
thereof) to substantially the same condition that existed immediately prior to
the installation or placement of such item(s) of Tenant’s Personal Property, in
each case at Tenant’s sole cost and expense and Tenant shall indemnify and save
harmless Landlord from all Claims in connection therewith and forthwith pay
Landlord upon demand all of Landlord’s costs and expenses incurred in connection
therewith plus an administrative fee equal to fifteen percent (15%) of such
cost. The foregoing shall not in any manner reduce Tenant’s covenants and
obligations pursuant to Section 13.1 hereof. Each of Tenant’s covenants,
obligations and indemnities shall survive and not merge upon the expiration or
earlier termination of this Lease.

 

9. CASUALTY EVENTS; EXPROPRIATION; INSURANCE.

 

  9.1 Casualty Events.

9.1.1 Casualty Events. If at any time during the Term, any portion of the Tenant
Space shall be damaged or destroyed by fire or other casualty (a “Casualty”),
then this

 

- 18 -



--------------------------------------------------------------------------------

Lease shall nonetheless continue in full force and effect and there shall be no
abatement of Rent. Following receipt of the Casualty Notice, Landlord shall, to
the extent it actually receives insurance proceeds, or would have received
insurance proceeds had Landlord paid the relevant insurance premium in a timely
manner (so long as Tenant paid same to Landlord in a timely manner), thereafter
proceed to perform such repairs to the Tenant Space to the extent that such
Casualty directly relates to the Landlord’s Work (the “Landlord Rebuild”) and
Tenant, commencing as soon as is practicable but without interfering with
Landlord’s Rebuild, shall diligently proceed to perform all other repairs in
connection with the Property. In any event, within thirty (30) days after
Landlord has substantially completed its repairs in connection with the Landlord
Rebuild to the point where Tenant can commence its repair work or commence the
conduct of business in the Tenant Space or any part thereof, Tenant shall
complete its repairs and shall fully repair and reinstate the Tenant Space and
recommence the operation of Tenant’s business as permitted pursuant hereto.
Tenant shall immediately provide written notice (the “Casualty Notice”) to
Landlord after the Casualty or the occurrence of the Casualty.

9.1.2 Casualty Restoration Standard. Each of Landlord and Tenant shall forthwith
perform its repair obligations hereunder and reconstruct the relevant portion of
the Tenant Space to substantially the same condition in which they existed prior
to the Casualty in accordance with all then Applicable Laws (such repair and
reconstruction standard is referred to herein as the “Casualty Restoration
Standard”) provided Landlord, in performing its repair obligations hereunder
shall not be obliged to repair or rebuild in accordance with the plans or
specifications for the Landlord’s Work as they existed prior to such Casualty,
but Landlord may repair or rebuild the same in accordance with plans and
specifications chosen by Landlord and consented to by Tenant, which consent
shall not be unreasonably withheld, conditioned or delayed provided that
Tenant’s use and occupancy of and access to the Tenant Space and the general
overall quality of the Tenant Space is not materially detrimentally affected by
any difference in plans, specifications or form of the Tenant Space from such
plans, specifications and form as the same existed immediately prior to the
occurrence of such Casualty. Otherwise, Tenant may withhold such consent to the
plans and specifications in its sole and absolute discretion. Furthermore, the
foregoing notwithstanding, while Tenant shall be obligated to repair and
reconstruct the Tenant Space to the Casualty Restoration Standard during the
initial Term, if the Casualty occurs during any Extension Term (but not the
initial Term), it shall be Tenant’s option, in Tenant’s sole and absolute
discretion, as to whether Tenant desires to repair, replace, rebuild or
otherwise reconstruct any of Tenant’s Work, Tenant’s Personal Property and/or
Tenant’s Alterations.

9.1.3 Tenant’s Termination Right. If a Casualty causes damage to the Tenant
Space, or elsewhere such that Tenant is prevented from using or accessing the
Tenant Space, then, in each event, Tenant shall not have the right to terminate
this Lease and/or abate Rent in any manner except as expressly contemplated in
this Section 9.1.3. In that regard, and notwithstanding the balance of this
Section 9.1.1, if Landlord elects not to perform the Landlord Rebuild because it
did not receive sufficient insurance proceeds as set forth above in
Section 9.1.1 (it being agreed that Landlord may or may not pay for the Landlord
Rebuild shortfall in Landlord’s sole, absolute and unfettered discretion),
Tenant shall have the right to elect within ninety (90) days after receipt of
Landlord’s election not to perform the Landlord Rebuild to either: (a) agree to
pay the shortfall in its entirety and so long as Landlord receives said funding
in a timely manner, require Landlord to perform the Landlord Rebuild; or (b) so
long as the

 

- 19 -



--------------------------------------------------------------------------------

denial and/or shortfall of insurance proceeds is not the result of a claim being
uninsured due to the actions and/or omissions of Tenant and/or any other member
of the Tenant Group, to terminate this Lease upon ninety (90) days prior written
notice to Landlord. Additionally, notwithstanding Section 9.1.1, if thirty
percent (30%) or more of the at or above grade Rentable Area of the Building is
damaged or destroyed and said Casualty cannot be repaired or replaced in all
material respects within three hundred and sixty (360) days thereafter and such
Casualty occurs during the last three (3) years of the Term and/or the last five
(5) years of any Extension Term, then Tenant shall have the right to terminate
this Lease on account of said Casualty (the “Termination Option”) subject to
each of the following terms and conditions: (c) Tenant has not previously
exercised the ensuing Extension Option; (d) Tenant shall only then have the
right to exercise the Termination Option within a period of ninety (90) days
following the date of such Casualty; (e) if Tenant exercises the Termination
Option, Tenant shall pay all Landlord insurance deductibles and to the extent
required in Section 9.1.4 below, assign to Landlord all of its right, title and
interest in all insurance proceeds attributable to the Phase I Work (as defined
in Exhibit E hereto); (f) Tenant shall deliver vacant possession of the Property
free and clear of any Transferees, liens, claims and/or encumbrances and the
Property shall thereupon vest in Landlord and in each case in accordance with
applicable provisions of this Lease; (g) this Lease shall be deemed to be
terminated on the date set forth in Tenant’s notice exercising the Termination
Option, which date shall be not more than ninety (90) days following the
delivery of Tenant’s notice exercising the Termination Option, provided that the
provisions of this Section shall have been complied with, on or before such
date, by Tenant; and (h) prior to termination, Tenant shall pay to Landlord all
Rent due and payable to the effective date of the Termination Option.

9.1.4 Base Rent Abatement; Insurance Proceeds – Casualty. If this Lease is
terminated pursuant to Section 9.1.3 above, Landlord shall refund to Tenant any
prepaid Rent, less any sum then owing to Landlord by Tenant. If, however, this
Lease is not terminated, Rent shall not abate in any manner. In any event,
(i) Landlord shall be entitled to retain the insurance proceeds from Landlord’s
property insurance (subject to the Landlord Rebuild if this Lease is not
terminated), and (ii) Tenant shall be entitled to retain the insurance proceeds
from Tenant’s property insurance; provided, however, if this Lease is terminated
by Tenant pursuant to Section 9.1.3 above during the initial Term, then Tenant
shall assign all of its right, title and interest in all insurance proceeds
attributable to the Phase I Work (and Tenant shall be entitled to retain the
remaining insurance proceeds from Tenant’s property insurance including, without
limitation, those attributable to Tenant’s Personal Property and any Alterations
made by or for Tenant subsequent to the Phase I Work). For the avoidance of
doubt, if this Lease is terminated by Tenant pursuant to Section 9.1.3 above
during any Extension Term, then Tenant shall be entitled to retain all of the
insurance proceeds from Tenant’s property insurance including, without
limitation, those attributable to the Phase I Work.

9.1.5 Determination of Matters. For the purposes of this Article 9, all matters
requiring determination such as, without limitation, the extent to which any
area(s) of the Tenant Space is subject to Casualty or are rendered inaccessible,
or the times within which repairs may be made, unless expressly provided to the
contrary, shall be determined by the Architect and such determination shall, in
the absence of manifest error, be final and binding on the parties.

 

- 20 -



--------------------------------------------------------------------------------

9.1.6 Expropriation.

9.1.6.1 Expropriation. Landlord and the Tenant agree to cooperate with each
other in respect of any expropriation of all or any part of the Property so that
each may receive the maximum award to which it is entitled at law. If all of the
Tenant Space shall be expropriated by a governmental authority under its power
of expropriation, this Lease shall terminate as of the date of the vesting of
title in the expropriating authority.

9.1.6.2 Partial Expropriation. If only a part of the Tenant Space shall be the
subject of an expropriation, this Lease shall continue in full force and effect,
subject to the terms of Sections 9.1.6.3, 9.1.6.4 and 9.1.6.5, below.

9.1.6.3 Tenant’s Termination Right – Partial Taking. If thirty percent (30%) or
more of the above grade Rentable Area of the Building is taken under the power
of expropriation by any competent authority for any public or quasi public use
or purpose (a “Partial Taking”) and if the Partial Taking represents the taking
of said portion of the Tenant Space that is vital to the conduct of the
Permitted Use, including, without limitation, if, by reason of such Partial
Taking, Tenant no longer has reasonable means of access to the Tenant Space or
no longer has a reasonable location to place its generators, then Tenant may
terminate this Lease with effect as of the effective date of the Partial Taking
by notice to Landlord within sixty (60) days following the date upon which
Tenant received notice of such Taking. If Tenant so notifies Landlord, this
Lease shall terminate upon the date on which the Partial Taking takes effect. If
Tenant does not terminate this Lease as set forth herein, Tenant shall be
obligated to restore the Tenant Space to a condition (accounting for the
condemned/taken portion of same) consistent with the Casualty Restoration
Standard. Landlord shall have no right to terminate this Lease on account of a
Partial Taking.

9.1.6.4 Base Rent Abatement–Taking. If this Lease is terminated pursuant to
Section 9.1.6.3, above, Landlord shall refund to Tenant any prepaid Base Rent,
less any sum then owing to Landlord by Tenant. If, however, this Lease is not
terminated pursuant to said Section, Base Rent shall be reduced based upon the
amount of Rentable Area of the Tenant Space that is taken in connection
therewith.

9.1.6.5 Tenant’s Remedy. Tenant’s termination right, right to Base Rent
abatement and rights with regard to the expropriation award proceeds, to the
extent expressly provided above in the foregoing Sections 9.1.6.1 through
9.1.6.4, shall be Tenant’s sole and exclusive remedies in the event of a Taking.

9.1.7 Compensation. In the event of a Casualty or expropriation of all or part
of the Property, Tenant shall not be entitled to any compensation or damages for
loss of, or interference with, Tenant’s (a) business, or (b) use or access of
all or any part of the Tenant Space, in either case, resulting from any such
damage, repair, reconstruction or restoration, except as expressly stated herein

9.1.8 Waiver. Landlord and Tenant agree that the provisions of this Article 9
and the remaining provisions of this Lease shall exclusively govern the rights
and obligations of the parties with respect to any and all damage to, or
destruction of, all or any portion of the

 

- 21 -



--------------------------------------------------------------------------------

Tenant Space, the Building or the Property, and/or any expropriation thereof,
and Landlord and Tenant hereby waive and release each and all of their
respective common law and statutory rights inconsistent herewith, whether now or
hereinafter in effect.

 

  9.2 Insurance.

Each of Landlord and Tenant shall, in each case, at Tenant’s sole cost and
expense, procure and maintain throughout the Term and/or any time Tenant is in
possession or control of any portion of the Tenant Space each policy or policies
of insurance in accordance with the terms and requirements set forth in Exhibit
B to this Lease. All insurance costs and expenses which Landlord is obligated to
or permitted to obtain under this Lease and any deductible amount applicable to
any Claim made under such insurance shall be borne exclusively by Tenant and
constitute Additional Rent hereunder. In that regard, but without limitation;
Tenant shall forthwith pay Landlord annually in advance throughout the Term, ten
(10) Business days prior to the Commencement Date and each anniversary
thereafter, Landlord’s annual estimate of the Landlord’s insurance premiums
payable in connection with Landlord’s insurance for the lease year to follow.
When the actual amount of Landlord’s insurance has been determined for each
lease year, all necessary adjustments in respect of any underpayment or
overpayment by Tenant shall be made.

Tenant hereby waives its rights against Landlord Group with respect to any
Claims (including any Claims for bodily injury to persons and/or damage to
property) which are caused by or result from: (i) risks insured against under
any insurance policies which are required to be obtained and maintained by
Tenant under this Lease, or (ii) risks which would have been covered under any
insurance required to be obtained and maintained by Tenant under this Lease had
such insurance been obtained and maintained as required. The foregoing waivers
shall be in addition to, and not a limitation of, any other waivers or releases
contained in this Lease.

Landlord hereby waives its rights against Tenant Group with respect to any
Claims (including any Claims for bodily injury to persons and/or damage to
property) which are caused by or result from: (i) risks insured against under
any insurance policies which are required to be obtained and maintained Landlord
under this Lease, or (ii) risks which would have been covered under any
insurance required to be obtained and maintained by Landlord under this Lease
had such insurance been obtained and maintained as required. The foregoing
waivers shall be in addition to, and not a limitation of, any other waivers or
releases contained in this Lease.

 

  9.3 Waiver of Subrogation.

9.3.1 The waivers contained in the foregoing Section 9.2 are intended to waive
fully, and for the benefit of each of the Landlord Group and each Holder, any
rights and/or Claims which might rise to a right of subrogation in favour of any
insurance carrier that provides an insurance policy required under this Lease.
Tenant shall cause each insurance policy required to be obtained by it per
Section 9.2 of this Lease to provide that the insurer waives all rights of
recovery by way of subrogation against Landlord in connection with any damage or
injury covered by such policy. Landlord shall not be liable to Tenant for any
Claims caused by fire or any of the risks insured against under any insurance
policy as required under Section 9.2 of this Lease or which would have been
covered by insurance had Tenant maintained the insurance required to be
maintained by Tenant under the terms of this Lease.

 

- 22 -



--------------------------------------------------------------------------------

9.3.2 Likewise, the waivers contained in the foregoing Section 9.2 are intended
to waive fully, and for the benefit of each of the Tenant Group, any rights
and/or Claims which might rise to a right of subrogation in favour of any
insurance carrier that provides an insurance policy required under this Lease.
Landlord shall, at Tenant’s sole cost and expense, cause each insurance policy
required to be obtained by it per Section 9.2 of this Lease to provide that the
insurer waives all rights of recovery by way of subrogation against Tenant in
connection with any damage or injury covered by such policy. Tenant shall not be
liable to Landlord for any damage caused by fire or any of the risks insured
against under any insurance policy as required under Section 9.2 of this Lease
or which would have been covered by insurance had Landlord maintained the
insurance required to be maintained by Landlord under the terms of this Lease
provided, in each and every case, Tenant previously paid Landlord’s insurance
premiums and Tenant shall remain solely responsible for any and all deductibles
pursuant to Landlord’s insurance policies from time to time.

9.3.3 Should the rate of any type of insurance on the Property be increased for
any reason, Landlord, in addition to all other remedies, may, after fifteen
(15) days notice (or such lesser period in the event of an emergency) for Tenant
to cure any such violation, pay the amount of such increase, and the amount
reasonably paid shall become due and payable immediately by Tenant and
collectible as Additional Rent.

 

10. TRANSFERS.

 

  10.1 Restrictions on Transfers; Landlord’s Consent.

10.1.1 Except for Permitted Transfers (defined in Section 10.1.2), Permitted
Agreements (defined in Section 10.4) and Permitted Subleases (defined in
Section 10.5), in each case, in accordance with the terms and conditions of this
Lease, Tenant shall not: (a) sublease or license all or any part of the Tenant
Space, nor assign all or any part of this Lease; (b) permit a third party (other
than Tenant’s employees and occasional guests) to occupy or use any portion of
the Tenant Space; (c) otherwise assign, transfer, license, franchise, mortgage,
charge, pledge, hypothecate, encumber or permit a lien or security interest to
attach to its leasehold interest under this Lease; or (d) permit a Change of
Control of Tenant, which changes the identity of the Persons having lawful use
or occupancy of any part of the Property (each of the foregoing or the like or
any purported or conditional attempt to do so may sometimes be referred to
herein as a “Transfer” and any Person to whom a Transfer is made or sought to be
made is referred to herein as a “Transferee”), without Landlord’s express prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. The term “Transfer” shall also include any sublease or sub-license
of whatever tier. Except for Permitted Transfers, Permitted Agreements and
Permitted Subleases in accordance with this Lease, no Transfer (whether
voluntary, involuntary or by operation of law) shall be valid or effective
without Landlord’s prior written consent and any Transfer or attempted Transfer
in breach of this Lease shall constitute an Event of Default hereunder.

 

- 23 -



--------------------------------------------------------------------------------

10.1.2 Permitted Transfer. So long as no Event of Default has occurred and is
subsisting hereunder, Tenant shall have the right, with no consent of Landlord
being required or necessary (such event, a “Permitted Transfer”) (however,
Landlord shall be given written notice and all related deliveries no later than
five (5) Business Days after such Permitted Transfer), to sublease all or a
portion of the Tenant Space or to assign this Lease by operation of law or
otherwise to any of the following entities (each a “Permitted Assignee”): (i) an
affiliate, subsidiary, or parent of Tenant or Indemnifier, or a corporation,
partnership or other legal entity wholly owned by Tenant or Indemnifier
(collectively, a “Tenant Affiliate”); or (ii) a successor to Tenant by
acquisition of all or substantially all of the assets of Tenant and Indemnifier,
or merger, or by a consolidation or reorganization (each such party a “Successor
Party”) and the Tangible Net Worth of the surviving or created entity is not
less than the Tangible Net Worth of Tenant as of the Effective Date. As used
herein, (A) “parent” shall mean a company which owns a majority of Tenant’s or
Indemnifier’s voting equity; (B) “subsidiary” shall mean an entity wholly owned
by Tenant or Indemnifier or a controlling interest in whose voting equity is
owned by Tenant or Indemnifier; and (C) “affiliate” shall mean an entity
controlled by, controlling or under common control with Tenant or Indemnifier.
In no circumstances will Tenant or Indemnifier be released from its covenants
and obligations hereunder and/or pursuant to the Indemnity Agreement. A
Permitted Transfer must satisfy the following:

(1) such Permitted Assignee shall carry on only the same business as is
permitted to be carried on by Tenant pursuant to this Lease;

(2) all of the provisions of Sections 10.3 and 10.6 shall also apply in respect
of such Transfer, notwithstanding that the consent of Landlord is not required
to such assignment, sublet or change of control;

(3) Tenant shall deliver to Landlord documentation reasonably satisfactory to
Landlord that confirms and verifies the transaction taking place if the Transfer
is pursuant to this Section 10.1.2 above;

(4) Tenant delivers to Landlord a certificate of Tenant and Indemnifier
certifying that the Transfer forms part of a business transaction in which a
buyer will acquire as a going concern, all or substantially all of the business
and assets of Tenant, if the Transfer is pursuant to subsection (ii) above; and

(5) if at any time the relationship between Tenant and/or Indemnifier and
Permitted Assignee changes so that Permitted Assignee no longer qualifies as a
Tenant Affiliate and/or a Successor Party, then the aforementioned Permitted
Transfer shall immediately require Landlord’s prior written consent in the
manner contemplated herein and to that end, Tenant and the former Permitted
Assignee must then immediately request and obtain Landlord’s written consent to
the previously exempt Permitted Transfer (which shall no longer be a Permitted
Transfer).

10.1.3 Certain Permitted Financing. Notwithstanding anything to the contrary in
this Lease, so long as no Event of Default has occurred and is subsisting
hereunder, the mortgaging, pledging, hypothecating, encumbering or permitting a
lien to attach to any of Tenant’s Personal Property (in each case, a “Tenant’s
Permitted Financing”) (but not its interest in this Lease, the Alterations
and/or the Land) is not a Transfer, and Tenant shall have the right, with no
consent of Landlord being required or necessary, to mortgage, pledge,
hypothecate, encumber or permit a lien to attach to any of Tenant’s Personal
Property (but not its interest in this Lease, the Alterations and/or the Land),
including, without limitation, for equipment financing; provided, however, that
Landlord shall not be obligated to permit the

 

- 24 -



--------------------------------------------------------------------------------

secured party in any Tenant’s Permitted Financing to access the Building unless
and until such secured party has entered into an agreement with Landlord which
is consistent with Article 13 hereof and is acceptable to Landlord acting
reasonably at Tenant’s sole cost and expense.

 

  10.2 Notice to Landlord.

If Tenant desires to make any Transfer (other than a Permitted Transfer or a
Permitted Sublease, for which Tenant must notify Landlord of same and provide
all related deliveries no later than five (5) Business Days after the occurrence
of such Permitted Transfer or Permitted Sublease, or a Permitted Agreement for
which no notice is necessary), but for which all materials described in this
Section 10.2 must still be provided contemporaneously with such notice), then at
least twenty (20) Business Days (but no more than one hundred eighty (180) days)
prior to the proposed effective date of the proposed Transfer, Tenant shall
submit to Landlord a written request (a “Transfer Notice”) for Landlord’s
consent, which notice shall include: (i) a statement containing: (a) the name
and address of the proposed Transferee; (b) current, certified financial
statements of the proposed Transferee, and any other information and materials
(including, without limitation, credit reports, business plans, operating
history, bank and character references) reasonably required by Landlord to
assist Landlord in reviewing the financial responsibility, character, and
reputation of the proposed Transferee; (c) all of the principal terms of the
proposed Transfer; and (d) such other information and materials as Landlord may
reasonably request (and if Landlord requests such additional information or
materials, the Transfer Notice shall not be deemed to have been received until
Landlord receives such additional information or materials) and (ii) four
(4) originals of the proposed assignment or other Transfer on a form approved by
Landlord and such other Transfer documentation that is executed by Tenant, the
Indemnifier and the proposed Transferee. If Tenant modifies any of the terms and
conditions relevant to a proposed Transfer specified in the Transfer Notice,
Tenant shall re-submit such Transfer Notice to Landlord for its consent pursuant
to all of the terms and conditions of this Article 10.

 

  10.3 No Release; Subsequent Transfers.

No Transfer (whether or not consent is required) will release Tenant or
Indemnifier from its covenants and obligations with respect to this Lease and/or
the Indemnity Agreement or alter the primary liability of Tenant and Indemnifier
to pay the Rent and to perform all other obligations to be performed by Tenant
hereunder for the Term as amended, extended, renewed, supplemented and/or
overheld from time to time. In no event shall the acceptance of any payment by
Landlord from any other Person be deemed to be a waiver by Landlord of any
provision hereof. Consent by Landlord to one Transfer will not be deemed consent
to any subsequent Transfer. In the event of breach by any Transferee or any
successor of Tenant in the performance of any of the terms hereof, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against such Transferee or successor. The voluntary or other surrender of this
Lease by Tenant or a mutual termination thereof shall not work as a merger and
shall, at the option of Landlord, in Landlord’s sole, absolute and unfettered
discretion, either: (i) terminate all and any existing agreements effecting a
Transfer, or (ii) operate as an assignment to Landlord of Tenant’s interest
under any or all such agreements.

 

- 25 -



--------------------------------------------------------------------------------

  10.4 Colocation.

Additionally, so long as no Event of Default has occurred and is subsisting
hereunder, Tenant shall have the right, with no consent of Landlord being
required or necessary, but subject always to the provisions of Sections 10.3 and
10.6 (other than subsection 10.6.1 hereof), to enter into licenses or similar
agreements (collectively a “Permitted Agreement”) with a customer (i.e., a
person or entity that has entered into an agreement with Tenant, or an affiliate
of Tenant, for the provision of telecommunication, colocation or any similar or
successor services from the Building (“Customers”), consistent with the custom
and practice of the telecommunications industry, to “co-locate” such Customers’
telecommunications equipment within the Building or to otherwise occupy a
portion of the Building and to allow such Customers to avail themselves of the
services provided by Tenant from the Building which complies with the Permitted
Use. Any such Permitted Agreement shall be subject and subordinate in all
respects to all of the terms of this Lease but shall not require any prior
consent or notice to the Landlord; provided, however, that: (a) no Permitted
Agreement shall in any way discharge or diminish any of the obligations of
Tenant to Landlord under this Lease and Tenant shall remain directly and
primarily liable under this Lease; (b) each Permitted Agreement shall be subject
to and subordinate to this Lease and to the rights of Landlord hereunder;
(c) each Permitted Agreement shall prohibit the Customer from engaging in any
activities on the Tenant Space that does not comply with the Permitted Use;
(d) each Permitted Agreement shall have a term which expires on or prior to the
expiration date of the Term or such earlier date if this Lease is terminated for
any reason and (e) the Permitted Agreement may not violate the terms of this
Lease or any Applicable Laws. The Customer shall comply with all Applicable
Laws. The Permitted Agreements and the Customers’ rights thereunder shall be
subject and subordinate at all times to the Lease and all of its provisions,
covenants and conditions.

 

  10.5 Permitted Subleases.

Additionally, so long as no Event of Default has occurred and is subsisting
hereunder, Tenant shall have the right, with no consent of Landlord being
required or necessary (but upon prior written notice to Landlord and subject
always to Sections 10.3 and 10.6 hereof), to enter into subleases or similar
agreements (collectively, a “Permitted Sublease”) with a sublessee to provide to
customers of such sublessee telecommunication, colocation or any similar or
successor services from the Building, consistent with the custom and practice of
the telecommunications industry and in compliance with the Permitted Use. Any
such Permitted Sublease shall not require any prior consent or notice to the
Landlord; provided, however, that: (a) no Permitted Sublease shall in any way
discharge or diminish any of the obligations of Tenant or Indemnifier to
Landlord under this Lease and/or the Indemnity Agreement and Tenant shall remain
directly and primarily liable under this Lease; (b) each Permitted Sublease
shall be subject to and subordinate to this Lease and to the rights and remedies
of Landlord hereunder and the rights and remedies of the Holder from time to
time; (c) each Permitted Sublease shall prohibit the sublessee from engaging in
any activities on the Tenant Space which does not comply with the Permitted Use;
(d) each Permitted Sublease shall have a term which expires on or prior to the
expiration date of the Term or earlier termination of this Lease; (e) each
Permitted Sublease may not violate the terms of this Lease or any Applicable
Laws; and (f) each Permitted Sublease shall be substantially on a form from time
to time reasonably pre-approved by Landlord in writing. In the event that any
customer of Tenant desires to become a sublessee under a

 

- 26 -



--------------------------------------------------------------------------------

Permitted Sublease, and desires that Landlord agree to execute a commercially
reasonable recognition and non-disturbance agreement with such sublessee, then,
in such event, such sublessee, the form of sublease, and the form of recognition
and non-disturbance agreement shall all be subject to Landlord’s consent and
approval, not to be unreasonably withheld, conditioned or delayed, provided
Tenant shall, in all circumstances, bear all reasonable costs and expenses in
connection therewith. In the event that Landlord does, in fact, consent to and
approve such items, Landlord agrees that it will counter-execute and deliver the
agreed upon form of recognition and non-disturbance agreement once the document,
having been duly executed by Tenant, Indemnifier and the proposed sublessee, is
received by Landlord along with all requisite payments and deliveries in
connection therewith.

10.5.1 In connection with the foregoing request for approval of the recognition
and non-disturbance agreement, Landlord and Tenant agree that Landlord shall
provide its consent (or objections) with regard to Tenant’s (or the proposed
sublessee’s) requests for modifications to the form of such agreement within
fifteen (15) Business Days after Landlord’s receipt of such request (in which
case the submission and review process shall start again). In the event that
Landlord has failed to provide its consent (or objections) within the prescribed
fifteen (15) Business Day period, Landlord will be deemed not to have consented
with regard to the inclusion of such modifications in the recognition and
non-disturbance agreement; provided that (i) the e-mailed request for such
modifications contains the phrase “RESPONSE IS REQUIRED WITHIN FIFTEEN
(15) BUSINESS DAYS AFTER LANDLORD’S RECEIPT HEREOF”, in all capital letters (no
smaller than sixteen (16) point font) in a conspicuous location in the text of
the relevant e-mail message to Landlord; and (ii) in the event that Landlord has
not responded within the applicable notice period, Tenant agrees to provide
Landlord one (1) additional notice and five (5) additional Business Days in
which to respond.

 

  10.6 Transfer Requirements.

Each of the following terms and conditions apply to all Transfers (except that
Section 10.6.1 only shall not apply to any Permitted Agreement) (whether or not
Landlord consent is required):

10.6.1 During the continuance of an Event of Default, Landlord may collect Rent
from a Transferee and apply the amount collected to the Rent payable under this
Lease but no acceptance by Landlord of any payments by a Transferee shall be
deemed to be a waiver of Tenant’s covenants or any acceptance of Transferee as a
tenant or a release of Tenant from the further performance by Tenant of its
obligations under this Lease. Without limiting the foregoing, any Transfer
involving more than 5,000 square feet of Rentable Area in the aggregate, shall
also be subject to Tenant and Transferee first executing and delivering to
Landlord an agreement in favour of Landlord confirming that Transferee will be
subject to each of the terms and conditions of this Lease other than the payment
of Base Rent, if not applicable;

10.6.2 in the case of any Transfer other than an assignment of Tenant’s entire
interest in this Lease, the Transferee shall not have and shall also (other than
in the case of a Permitted Agreement only), expressly waive any rights it may
otherwise have under any legal or equitable rule of law or under the Commercial
Tenancies Act (Ontario), as amended from time to time, or any other Applicable
Laws, to apply to a court or to otherwise elect to: (i) retain the

 

- 27 -



--------------------------------------------------------------------------------

unexpired Term or the unexpired Transfer term; (ii) obtain any right to enter
into any lease or other agreement directly with Landlord for the Property or the
Transferred premises; or (iii) otherwise remain in possession of any portion of
the Transferred premises or the Property, in any case where this Lease is
Disclaimed. Tenant, Indemnifier and Transferee shall promptly execute any
agreement required by Landlord to give effect to the foregoing terms; and

10.6.3 notwithstanding any Transfer permitted by this Lease or consented to by
Landlord: (a) Tenant shall remain liable under this Lease for the Term and all
amendments, extensions, renewals and overholding from time to time and shall not
be released from performing any of the terms of this Lease; (b) Indemnifier
shall remain liable under the Indemnity Agreement notwithstanding any Lease
amendments, extensions, renewals and/or overholding from time to time; and
(c) Landlord shall not be bound by or deemed to have approved any of the terms
or conditions of the Transfer other than the actual Transfer itself, but in each
case, only to the extent specifically permitted hereunder.

 

11. ESTOPPEL CERTIFICATES.

 

  11.1 Estoppel Certificate by Tenant.

At any time and from time to time, within ten (10) days after written request by
Landlord, Tenant shall execute, acknowledge and deliver to Landlord a statement
in writing certifying all matters reasonably requested by Landlord or any
current or prospective purchaser, or the current or prospective Holder pursuant
to any Security Document. Tenant acknowledges and agrees that it understands
that any statement delivered (or to be delivered) pursuant to this Article 11
may be relied upon by any prospective purchaser of the Building or the Property
or by any prospective mortgagee or other like encumbrancer thereof or any
assignee of any such encumbrance upon the Building or the Property.

 

  11.2 Estoppel Certificate by Landlord.

At any time and from time to time (but not more than once a year), within ten
(10) days after written request by Tenant, Landlord shall execute, acknowledge
and deliver to Tenant a statement in writing certifying all matters reasonably
requested by Tenant or any current or prospective transferee, or purchaser of
Tenant or any current or prospective lender to Tenant or transferee, including
without limitation the nature of known defaults by Tenant under the Lease, if
any. Landlord acknowledges and agrees that it understands that any statement
delivered (or to be delivered) pursuant to this Article 11 may be relied upon by
any current or prospective transferee, or purchaser of Tenant, or any current or
prospective lender to Tenant or transferee.

 

12. SUBORDINATION AND ATTORNMENT; HOLDER RIGHTS.

 

  12.1 Subordination and Attornment.

Without the necessity of any additional document being executed by Tenant for
the purpose of effecting a subordination, and at the election of Landlord or any
mortgagee or beneficiary with a mortgage, charge, debenture and/or deed of trust
encumbering the Property or any portion thereof, or any lessor of a ground or
underlying lease with respect to the Property or any portion thereof (any such
mortgagee, beneficiary or lessor, a “Holder”), this Lease will be

 

- 28 -



--------------------------------------------------------------------------------

subject and subordinate at all times to: (i) all ground leases or underlying
leases which may now exist or hereafter be executed affecting the Property;
(ii) the lien of any mortgage, charge, debenture and/or deed of trust which may
now exist or hereafter be executed affecting the Property or any portion
thereof; (iii) all past and future advances made under any such mortgages,
charges, debentures and/or deeds of trust; and (iv) all renewals, modifications,
replacements and extensions of any such ground leases, master leases, mortgages,
charges, debentures and/or deeds of trust (collectively, “Security Documents”)
which may now exist or hereafter be executed which constitute a lien upon or
affect the Property or any portion thereof, or Landlord’s interest and estate in
any of said items, subject to the terms of Section 12.3, below; provided,
however, as a condition to Tenant’s agreement hereunder to subordinate Tenant’s
interest in this Lease to any future Security Document not effective as of the
Effective Date, Landlord shall obtain from the applicable Holder, a commercially
reasonable form of subordination, non-disturbance and attornment agreement in
recordable form to which Tenant has no reasonable objection (any such agreement,
an “SNDA”). Notwithstanding the foregoing, Landlord and/or the relevant Holder
reserves the right to subordinate any such Security Documents to this Lease as
if such Security Documents had been entered into, executed and delivered and
registered subsequent to this Lease. Upon request, Tenant shall promptly and in
any event within ten (10) Business Days after request sign any document
reasonably requested by Landlord or Holder to acknowledge any such subordination
or, in the event of an exercise by such Holder of its rights and recourses under
Security Documents, attorn to and become Tenant of the Holder or any purchaser
from such Holder for the then unexpired residue of the Term of, and upon all of
the terms and conditions of this Lease. Landlord represents and warrants that
Landlord’s interest in the Property is not subject to any Security Documents as
of the Effective Date.

In the event of any termination or transfer of Landlord’s estate or interest in
the Property, the Building or the Tenant Space by reason of any termination or
foreclosure of any such Security Documents (and notwithstanding any
subordination of such Security Document to this Lease that may or may not have
occurred), at the election of Landlord’s successor in interest, Tenant agrees to
attorn to and become the tenant of such successor, in which event Tenant’s right
to possession of the Property will not be disturbed as long as Tenant is not in
default under this Lease. Tenant hereby waives any right under any Applicable
Law or otherwise to terminate or otherwise adversely affect this Lease and the
obligations of Tenant hereunder in the event of any termination or transfer of
Landlord’s estate or interest in the Property, the Building or the Tenant Space
by reason of any termination or foreclosure of any such Security Documents.
Tenant hereby covenants and agrees that, notwithstanding the fact that the
Holder is not a party to this Lease, all covenants contained herein for the
benefit of a Holder may be enforced by such Holder as if it were a party hereto.

 

  12.2 Mortgagee and Ground Lessor Protection.

Tenant agrees to give each Holder, by registered or certified mail, or by
overnight courier, a copy of any notice of default served upon Landlord by
Tenant, provided that prior to such notice Tenant has been notified in writing
of the address of such Holder (hereafter, a “Noticed Holder”). Tenant further
agrees that prior to Tenant pursuing any remedy for such default provided
hereunder, at law or in equity, any Noticed Holder shall have the same time
periods (i.e., within Landlord’s time periods) set forth in this Lease, or such
longer time set forth in the SNDA, for which to cure or correct such default.

 

- 29 -



--------------------------------------------------------------------------------

  12.3 SNDA.

Concurrently with the execution and delivery of this Lease, unless said Holder
has agreed in writing that its Security Documents are subordinate to this Lease,
Landlord shall obtain and provide an SNDA from any Holder existing as of the
Effective Date. At any time that the Building is made subject to any new
Security Document(s), Landlord shall use commercially reasonable efforts to
cause the Holder (or prospective Holder) to deliver to Tenant an SNDA, providing
in part that so long as Tenant is not in default under this Lease after the
expiration of any applicable notice and cure periods, Tenant may remain in
possession of the Tenant Space under the terms of this Lease, even if the
mortgagee or its successor should acquire Landlord’s title to the Building.
Notwithstanding anything herein to the contrary, the subordination of this Lease
to any Security Document hereafter placed upon the Building and Tenant’s
agreement to attorn to the Holder as provided in this Section 12 shall be
conditioned upon the Holder entering into an SNDA. Tenant covenants and agrees
to execute and deliver, within ten (10) days of receipt thereof, an SNDA.

 

  12.4 Indemnity Agreement.

In addition, Tenant covenants and agrees in favour of Landlord to forthwith
cause Indemnifier to execute and deliver the Indemnity Agreement to Landlord
concurrently with the execution of this Lease. The provisions of this Section
and the Indemnity Agreement shall survive this Lease and/or Tenant’s interest
herein being Disclaimed.

 

13. SURRENDER OF TENANT SPACE; HOLDING OVER.

 

  13.1 Tenant’s Method of Surrender.

13.1.1 Upon the expiration of the Term, or upon any earlier termination of this
Lease or the termination of Tenant’s right to possess the Tenant Space for any
reason, Tenant shall, subject to the provisions of Section 6.3 and Articles 8, 9
and 13, quit and surrender vacant possession of the Tenant Space to Landlord in
good working order and clean condition, reasonable ordinary wear and tear
(provided said wear and tear did not create a state of disrepair) excepted.

13.1.2 Upon surrender as set forth in Section 13.1.1 above, Tenant shall
immediately return to Landlord all keys and access cards to parking, the
Project, restrooms or all or any portion of the Property furnished to or
otherwise procured by Tenant.

13.1.3 Intentionally Deleted.

13.1.4 With respect to the initial Term only (but not any of the Extension
Terms), Landlord may, in Landlord’s sole and absolute discretion, upon a minimum
of nine (9) months written notice to Tenant prior to the expiration of the
initial Term, require Tenant at the expiration or earlier termination of the
initial Term to either: (1) remove all Alterations and Tenant’s Personal
Property (and, in each and every case, restore any damage resulting from such

 

- 30 -



--------------------------------------------------------------------------------

installation and/or removal) such that the Property is fully restored back to
substantially the same condition it was on the date of Substantial Completion of
Landlord’s Work, ordinary wear and tear (provided such ordinary wear and tear
does not result in a state of disrepair) excepted; or (2) leave all then
existing Alterations and Tenant’s Personal Property (other than Tenant’s
employees personal property unrelated to Tenant’s use of the Tenant Space) in
the Tenant Space free and clear of all liens, claims and encumbrances and in
good working order in accordance with all Applicable Laws. In consideration of
ten dollars ($10.00) (the receipt and sufficiency of which is hereby
acknowledged by Tenant), all of such Tenant’s Personal Property shall be
automatically conveyed by Tenant to Landlord free and clear of all liens, claims
and encumbrances upon the expiration or earlier termination of this Lease. While
not necessary to effect said automatic conveyance, if required by Landlord,
Tenant shall execute and deliver all requisite conveyancing, transfer, release,
discharge and assignment documents as required by Landlord acting reasonably.
Furthermore, Tenant shall also deliver to Landlord all plans, specifications,
manuals and as-built surveys in Tenant’s possession or control with respect to
such Alterations and/or Tenant’s Personal Property (but excluding propriety
materials of Tenant) upon the expiration or sooner termination of this Lease.

With respect to each Extension Term (but not the initial Term), so long as no
Event of Default has occurred and is subsisting, Tenant may elect, in Tenant’s
sole and absolute discretion, upon a minimum of nine (9) months prior written
notice to Landlord, to either: (1) remove all Alterations and Tenant’s Personal
Property (and, in each and every case, restore any damage resulting from such
installation and/or removal) such that the Property is fully restored back to
substantially the same condition it was at the date of Substantial Completion of
Landlord’s Work, ordinary wear and tear (provided such ordinary wear and tear
does not result in a state of disrepair) excepted; or (2) leave all then
existing Alterations and convey to Landlord all of Tenant’s Personal Property
(other than Tenant’s employees personal property unrelated to Tenant’s use of
the Tenant Space) in the Tenant Space, in each case, free and clear of all
liens, claims and encumbrances and in good working order in accordance with all
Applicable Laws. While not necessary to effect said automatic conveyance, if
required by Landlord, Tenant shall execute and deliver all requisite
conveyancing, transfer, release, discharge and assignment documents as required
by Landlord acting reasonably. Furthermore, Tenant shall also deliver to
Landlord all plans, specifications, manuals and as-built surveys in Tenant’s
possession or control with respect to such Alterations and/or Tenant’s Personal
Property (but excluding propriety materials of Tenant) upon the expiration or
sooner termination of this Lease.

13.1.5 All covenants, indemnities or obligations of Tenant or Landlord hereunder
not fully performed as of the expiration or earlier termination of this Lease,
shall survive the expiration or earlier termination of the Term, including,
without limitation, indemnity obligations, payment obligations with respect to
Rent and obligations concerning the condition and repair of the Property.

 

  13.2 Disposal of Tenant’s Personal Property.

If any property not belonging to Landlord remains in the Tenant Space after the
expiration of or within fifteen (15) days after any earlier termination of the
Term of this Lease or the termination of Tenant’s right to possess the Tenant
Space (such period of fifteen (15) days,

 

- 31 -



--------------------------------------------------------------------------------

the “Removal Period”), Tenant shall be deemed to have abandoned such property
and to have authorized Landlord to make such disposition of such property as
Landlord may desire without liability for compensation or damages to Tenant in
the event that such property is the property of Tenant. If such property is
required under this Lease to have been removed by Tenant, then Tenant shall
forthwith do so and Tenant shall indemnify and hold the Landlord Group harmless
from all Claims arising out of, in connection with, or in any manner related to
any removal, exercise or dominion over and/or disposition of such property by
Landlord and forthwith pay Landlord upon demand all of Landlord’s costs and
expenses incurred in connection therewith plus an administrative fee equal to
fifteen percent (15%) of such cost. The foregoing shall not in any manner reduce
Tenant’s covenants and obligations pursuant to the balance of this Lease. Each
of Tenant’s covenants, obligations and indemnities shall survive and not merge
upon the expiration or earlier termination of this Lease

 

  13.3 Holding Over.

If Tenant should remain in possession of all or any portion of the Tenant Space
after the expiration of the Term of this Lease (or any earlier termination of
this Lease or the termination of Tenant’s right to possess the Tenant Space),
without the execution by Landlord and Tenant of a new lease or an extension of
the Term of this Lease, then Tenant shall be deemed in Landlord’s sole, absolute
and unfettered discretion to be occupying the entire Tenant Space as a
tenant-at-sufferance and/or a tenant at will, upon all of the terms contained
herein, except as to term and Base Rent and any other provision reasonably
determined by Landlord to be inapplicable. During any such holdover period,
Tenant shall pay to Landlord a monthly Base Rent in an amount equal to one
hundred and fifty percent (150%) of the Base Rent and Additional Rent payable by
Tenant to Landlord during the last month of the Term of this Lease. The monthly
rent payable for such holdover period shall in no event be construed as a
penalty or as liquidated damages for such retention of possession, nor shall
such monthly rent be considered to be any form of consequential or special
damages related to such retention of possession. Neither any provision hereof
nor any acceptance by Landlord of any rent after any such expiration or earlier
termination shall be deemed a consent to any holdover hereunder or result in a
renewal of this Lease or an extension of the Term, or any waiver of any of
Landlord’s rights or remedies with respect to such holdover. Notwithstanding any
provision to the contrary contained herein, Landlord expressly reserves the
right to require Tenant to surrender vacant possession of the Tenant Space upon
the expiration of the Term or upon the earlier termination hereof or at any time
during any holdover and the right to assert any remedy at law or in equity to
evict Tenant and collect damages in connection with any such wrongful holdover
after notice from Landlord and Tenant shall be responsible for and indemnify
Landlord against all Claims suffered by Landlord resulting from or occasioned by
Tenant’s holding over after objection thereto by Landlord. No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease except as otherwise expressly provided, and this Section 13.3 shall
not be construed as consent for Tenant to retain possession of the Property.
Acceptance by Landlord of Rent after the expiration of the Term or earlier
termination of this Lease shall not result in a renewal, extension or
reinstatement of this Lease or Landlord’s consent thereto.

 

- 32 -



--------------------------------------------------------------------------------

  13.4 Survival.

The provisions of this Article 13 shall survive the expiration or early
termination of this Lease.

 

14. WAIVERS; INDEMNIFICATION; CONSEQUENTIAL DAMAGES; LIENS.

 

  14.1 Waiver.

To the fullest extent permitted by law, Tenant, as a material part of the
consideration to Landlord, hereby assumes all risk of, and waives all Claims it
may have against the Landlord Group for damage to or loss of property
(including, without limitation, consequential damages, loss of profits and
intangible property) or personal injury or loss of life or other damages of any
kind resulting from the Property, the Building or the Tenant Space or any part
thereof becoming out of repair, by reason of any repair or alteration thereof,
or resulting from any accident within the Property, the Building or the Tenant
Space or on or about any space adjoining the same, or resulting directly or
indirectly from any act or omission of any person, or due to any condition,
design or defect of the Property, the Building or the Tenant Space, or any space
adjoining the same, or the mechanical systems of the Building, which may exist
or occur, whether such damage, loss or injury results from conditions arising
upon the Tenant Space or upon other portions of the Building, or from other
sources or places, and regardless of whether the cause of such damage, loss or
injury or the means of repairing the same is accessible to Tenant. Tenant
further waives any Claims for damages for any injury to Tenant’s business or
inconvenience to, or interference with, Tenant’s business, any loss of occupancy
or quiet enjoyment of the Tenant Space or any other loss occasioned by
Landlord’s entry under the terms of Section 18.15, below. Tenant agrees that
Landlord will not have any responsibility or liability for any damage to
Tenant’s equipment or interruption of Tenant’s operations, which is caused by
any other occupant of the Building or the Property or the employees, agents,
contractors, technicians, representatives, customers, co-locators or invitees of
any such occupant.

 

  14.2 Indemnifications.

14.2.1 Subject to the terms of Section 9.2, 9.3, 14.2.3 and 14.3 hereof, Tenant
hereby agrees to indemnify, defend, and hold harmless Landlord from and against
(and to reimburse Landlord for) any and all Claims arising from, in connection
with, or in any manner relating to (or alleged to arise from, to be in
connection with, or to be in any manner related to): (i) any Event of Default;
(ii) the use or occupancy of the Tenant Space by: (A) Tenant, Tenant Party, any
Transferee or any Person claiming by, through or under Tenant or any other
member of the Tenant Party or Transferee; or (B) any Customer or any person
claiming by, through or under any Customer, its partners, and their respective
officers, agents, servants or employees of Tenant or any such Person
(collectively, the “Colocating Parties”); (iii) any acts or omissions of Tenant
or any Tenant Party with respect to the Tenant Space, the Building or the
Property, (iv) the acts or omissions of any Transferee, Customer or any
Colocating Parties; (v) Tenant’s failure to surrender vacant possession of the
Tenant Space upon the expiration or any earlier termination of this Lease or the
termination of Tenant’s right to possess the Tenant Space in accordance with the
terms of this Lease (including, without limitation, costs and expenses incurred
by Landlord in returning the Tenant Space to the condition in which Tenant was
to

 

- 33 -



--------------------------------------------------------------------------------

surrender and Claims made by any succeeding tenant founded on or resulting from
Tenant’s failure to surrender the Tenant Space); and/or (vi) any Permitted
Agreement. In the event that any action or proceeding is brought against
Landlord or any member of the Landlord Group by reason of any such Claim, Tenant
upon notice from Landlord shall defend such action or proceeding at Tenant’s
cost and expense by counsel reasonably approved by Landlord. Tenant’s
obligations under this Section 14.2 shall survive the expiration or termination
of this Lease as to any matters arising prior to such expiration or termination
or prior to Tenant’s vacation of the Tenant Space and the Building.

14.2.2 Subject to the terms of Sections 9.2, 9.3, 14.1, 14.2.3 and 14.3 and
Exhibits E and E-3 hereof, Landlord hereby agrees to indemnify, defend, and hold
harmless Tenant from and against (and to reimburse Tenant) any and all Claims to
the extent directly resulting from the negligence or wilful misconduct of
Landlord or any other Landlord Group with respect to the Tenant Space, the
Building or the Property. In the event that any action or proceeding is brought
against Tenant by reason of any such Claim, Landlord upon notice from Tenant
shall defend such action or proceeding at Landlord’s cost and expense by counsel
reasonably approved by Tenant. Landlord’s obligations under this Section 14.2
shall survive the expiration or termination of this Lease as to any matters
arising prior to such expiration or termination or prior to Tenant’s vacation of
the Tenant Space and the Building.

14.2.3 Before enforcing its rights or remedies pursuant to this Section 14.2,
each indemnified party hereunder shall first seek defence and indemnity from its
insurer for the Claim, regardless of the cause of the Claim. In that regard,
each of Landlord and Tenant releases the other and waives all Claims against the
other and those for whom the other is in law responsible with respect to
occurrences insured against or required to be insured against by the releasing
party, whether any such Claims arise as a result of the negligence or otherwise
of the other or those for whom it is in law responsible, subject to the
following: (a) such release and waiver shall be effective only to the extent of
proceeds of insurance received by the releasing party or proceeds which would
have been received if the releasing party had obtained all insurance required to
be obtained by it under this Lease (whichever is greater) and, for this purpose,
deductible amounts under Tenant’s insurance (but not Landlord’s) shall be deemed
to be proceeds of insurance received; and (b) to the extent that both parties
have insurance or are required to have insurance for any occurrence, Tenant’s
insurance shall be primary. Notwithstanding the foregoing, the provisions of
this Section 14.2.3 shall not apply in connection with Tenant’s indemnities
contemplated in each of subsections 14.2.1(i), (v) and/or (vi) hereof from time
to time (other than in connection with indemnities relating to personal injury
or property damage which latter two (2) exceptions are subject to the provisions
of this Section 14.2.3).

14.2.4 Notwithstanding any provision to the contrary contained in this
Section 14.2, nothing contained in this Section 14.2 shall be interpreted or
used in any way to affect, limit, reduce or abrogate any insurance coverage or
waiver provided by any insurer to either Tenant or Landlord. Each of the
indemnity and release provisions shall survive the termination or expiration of
this Lease.

 

- 34 -



--------------------------------------------------------------------------------

  14.3 Consequential Damages.

Except for the indemnification obligations expressly set forth in Section 13.3,
under no circumstances whatsoever shall Landlord or Tenant ever be liable to one
another for consequential damages, incidental damages, indirect damages, or
special damages, or for loss of profit, loss of business opportunity or loss of
income.

 

  14.4 Liens.

Notwithstanding anything to the contrary herein, in no event shall Tenant have
any right (express or implied) to create or permit there to be established any
lien or encumbrance of any nature against the Tenant Space, the Building or the
Property or against Landlord’s or Tenant’s interest therein or hereunder,
including, without limitation, for any improvement or improvements by Tenant and
Tenant shall fully pay the cost of any improvement or improvements made or
contracted for by Tenant. Without limiting the foregoing, in no event shall
Tenant have any right to permit any lien under the Workplace Safety and
Insurance Act (Ontario) or any other statute. Tenant shall require each
contractor which it engages to perform any improvements or alterations within
the Tenant Space or elsewhere in the Building or the Property, to acknowledge
and agree in writing that it is performing its work under its agreement with
Tenant solely for the benefit of Tenant and that Tenant is not acting as
Landlord’s agent. Any lien or certificate of action filed, registered and/or
recorded against the Tenant Space, the Building or the Property, or any portion
of any of the above, for work claimed to have been done, or materials claimed to
have been furnished to Tenant, shall be duly discharged by Tenant within twenty
(20) days after the filing of the lien or such sooner time if required by a
Holder. Tenant shall promptly pay for all materials supplied and work done by or
on behalf of Tenant or any Tenant Parties in respect of the Property so as to
ensure that no lien or claim of lien is filed, registered and/or recorded
against any portion of the Project or against Landlord’s or Tenant’s interest
therein. Tenant shall forthwith vacate or discharge, by bond or otherwise in
accordance with all Applicable Laws, any construction lien filed or registered
against the Property for work claimed to have been done for, or materials
claimed to have been furnished to, Tenant within ten (10) days after receipt of
notice of the filing or registration thereof (or sooner if such lien or claim is
delaying a financing or sale of all or part of the Property), at Tenant’s sole
cost and shall otherwise keep the Property free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant. Should
Tenant fail to vacate or discharge any lien described herein (including by
paying the disputed lien amount into court), Landlord shall have the right, but
not the obligation, to pay such claim or post a bond or otherwise provide
security to eliminate the lien as a claim against title to the Property and the
out-of-pocket costs and expenses incurred by Landlord including, without
limitation, legal fees, together with an administrative fee of fifteen percent
(15%) thereon shall be immediately due from Tenant as Additional Rent. Without
granting Tenant any additional rights herein, if Tenant shall lease or finance
the acquisition of office equipment, furnishings, or other Personal Property of
a removable nature utilized by Tenant in the operation of Tenant’s business,
Tenant warrants that any Personal Property Security Act Financing Statement
filed as a matter of public record by any lessor or creditor of Tenant will upon
its face or by exhibit thereto indicate that such Financing Statement is not
applicable to this Lease, the Land and/or Tenant’s leasehold interest in this
Lease.

 

- 35 -



--------------------------------------------------------------------------------

15. TENANT DEFAULT.

 

  15.1 Events of Default By Tenant.

Each of the following acts or omissions of Tenant or occurrences shall
constitute an “Event of Default”:

15.1.1 Any failure or refusal by Tenant to pay any Rent or any other payments or
charges required to be paid hereunder, or any portion thereof in a timely
manner, within five (5) days following written notice that the same is
delinquent provided that if Landlord has previously delivered a delinquency
notice on at least one (1) occasion during the preceding twelve (12) month
period, no further notice shall be required during said twelve (12) month period
following such notice for any failure to pay Rent or any other payments or
charges when due hereunder and Tenant shall be in default if it fails to pay
Rent or any other payments or charges within five (5) days of the date same is
due.

15.1.2 Any failure by Tenant to perform or observe any other covenant or
condition of this Lease to be performed or observed by Tenant (other than those
described above or below in this Section 15.1) if such failure continues for a
period of thirty (30) days following written notice to Tenant of such failure;
provided, however, that in the event Tenant’s failure to perform or observe any
covenant or condition of this Lease to be performed or observed by Tenant cannot
reasonably be cured within thirty (30) days following written notice to Tenant,
Tenant shall not be in default if Tenant commences to cure same within ten
(10) days following receipt of such written notice and thereafter diligently
prosecutes the curing thereof to completion following such written notice.

15.1.3 The filing or execution or occurrence of any one of the following by or
against Tenant and/or Indemnifier: (i) an application or petition in bankruptcy
or other insolvency proceeding, (ii) an application or petition or answer
seeking relief under any provision of the Bankruptcy and Insolvency Act and/or
the Companies Creditors’ Arrangement Act, (iii) an assignment for the benefit of
creditors, (iv) an application or petition or other proceeding for the
appointment of a trustee, receiver or liquidator of Tenant or Indemnifier or any
of Tenant’s or Indemnifier’s property, (v) a proceeding by any authority for the
dissolution or liquidation of Tenant or Indemnifier; or (vi) Tenant or
Indemnifier commences any case, proceeding or other action seeking to have an
order for relief entered on its behalf as a debtor or to adjudicate it a
bankrupt or insolvent, or seeking winding up reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts or
seeking appointment of a manager, monitor, liquidator, receiver, trustee,
receiver/manager custodian or other similar official for it or for all or of any
part of its property (collectively a “Proceeding for Relief”); (vii) become the
subject of any Proceeding for Relief; or (viii) Tenant or Indemnifier fails to
maintain its legal existence, provided, however, so long as no other Event of
Default is subsisting, if any event described in the foregoing subsections (i),
(ii), (iv) or (vii) above (but for greater certainty, none of the other
subsections) is involuntary and was commenced by a Person which is independent
of Tenant and Indemnifier, then only for so long as each of Tenant and
Indemnifier is actively and diligently contesting same and neither Tenant or
Indemnifier (by its actions or omissions) consents to same, it shall not be an
Event of Default unless said event remains in effect for more than ten (10) days
after it is initially entered or otherwise commences.

 

- 36 -



--------------------------------------------------------------------------------

15.1.4 Any failure by Tenant or Indemnifier to execute and deliver any statement
or document described in either Article 11 or Section 12.1 requested to be so
executed and delivered by Landlord within the time periods specified therein
applicable thereto, where such failure continues for five (5) days after
delivery of written notice of such failure by Landlord to Tenant.

15.1.5 Any insurance required to be maintained pursuant to this Lease is not
procured or maintained at all times in the manner required herein or such
insurance shall be cancelled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of non-renewal of any
such insurance, and in each case Tenant shall fail to obtain replacement
insurance within five (5) Business Days after notice thereof from Landlord.

15.1.6 Any event of default or breach occurs (after applicable notice and cure
periods, if any) under the Indemnity Agreement relating to this Lease.

15.1.7 Tenant shall assign, sublease or otherwise Transfer or attempt to assign,
sublease or otherwise Transfer all or any portion of Tenant’s interest in this
Lease or the Property except as expressly permitted herein.

15.1.8 Tenant or any Indemnifier makes a sale in bulk of all or a portion of its
assets.

The parties hereto acknowledge and agree that all of the notice periods provided
in this Section 15.1 are in lieu of, and not in addition to, the notice
requirements of any Applicable Laws.

 

  15.2 Remedies.

If and whenever an Event of Default occurs and is subsisting, then the full
amount of the current month’s Rent together with the next three (3) months’
instalments of Rent, in each case, plus Sales Taxes thereon shall automatically
and immediately become due and payable as accelerated rent and without prejudice
to any other rights which it has pursuant to this Lease or at law, Landlord
shall also have the following rights and remedies, which are cumulative and not
alternative:

15.2.1 to terminate this Lease by notice to Tenant or to re-enter the Property
and repossess them and, in either case, enjoy them as of its former estate, and
Landlord may remove all Persons and property from the Property and store such
property at the expense and risk of Tenant or sell or dispose of such property
in such manner as Landlord sees fit without notice to Tenant;

15.2.2 to enter the Property and to relet the Property for whatever length, and
on such terms as Landlord in its discretion may determine and to receive the
rent therefor and to take possession of any property of Tenant on the Property,
to store such property at the expense and risk of Tenant or to sell or otherwise
dispose of such property in such manner as Landlord sees fit without notice to
Tenant; to make alterations to the Property to facilitate their reletting; and
to apply the proceeds of any such sale or reletting first, to the payment of any
expenses reasonably incurred by Landlord with respect to any such reletting or
sale second, to the payment

 

- 37 -



--------------------------------------------------------------------------------

of any indebtedness of Tenant to Landlord other than Rent and third, to the
payment of Rent in arrears, with the residue to be held by Landlord and applied
to payment of future Rent as it becomes due and payable; provided that Tenant
shall remain liable for any deficiency to Landlord;

15.2.3 to remedy or attempt to remedy such subsisting Event of Default of Tenant
under this Lease for the account of Tenant and to enter upon the Property for
such purposes; and no notice of Landlord’s intention to remedy or attempt to
remedy such subsisting Event of Default need be given Tenant unless expressly
required by this Lease; and Landlord shall not be liable to Tenant for any
Claims caused by acts of Landlord in remedying or attempting to remedy such
subsisting Event of Default and Tenant shall pay to Landlord all costs and
expenses reasonably incurred by Landlord in connection therewith; and/or

15.2.4 to recover from Tenant all damages, costs and expenses reasonably
incurred by Landlord as a result of any such subsisting Event of Default by
Tenant including, if Landlord terminates this Lease, any deficiency between
those amounts which would have been payable by Tenant for the portion of the
Term following such termination and the net amounts actually received by
Landlord during such period of time with respect to the Property.

 

  15.3 Other Remedies.

Notwithstanding any other provision of this Lease, Landlord may from time to
time resort to any or all of the rights and remedies available to it during the
continuance of an Event of Default hereunder by Tenant, either by any provision
of this Lease, by statute or common law, all of which rights and remedies are
intended to be cumulative and not alternative, and the express provisions
hereunder as to certain rights and remedies are not to be interpreted as
excluding any other or additional rights and remedies available to Landlord by
statute or the general law. No right or remedy herein conferred upon or reserved
to Landlord is intended to be exclusive of any other right or remedy, and every
right and remedy shall be cumulative and in addition to any other legal or
equitable right or remedy given hereunder, or now or hereafter existing.

 

  15.4 No Waiver.

No waiver of any provision of this Lease by either Landlord or Tenant shall be
deemed to have been made unless expressly so made in writing. Tenant and
Landlord (as the case may be) shall be entitled to seek injunctive relief in
case of the violation, or attempted or threatened violation, of any provision of
this Lease, or to seek a decree compelling observance or performance of any
provision of this Lease, or to seek any other legal or equitable remedy.

 

16. LANDLORD’S LIABILITY.

 

  16.1 Landlord Default.

In the event that Landlord shall fail to perform any obligation of Landlord to
be performed under this Lease, Landlord shall not be in default hereunder (and
Tenant shall have no right to pursue any such claim for damages in connection
with any such failure) unless and until Tenant shall have delivered to Landlord
a written notice specifying such default with

 

- 38 -



--------------------------------------------------------------------------------

particularity, and Landlord shall thereafter have failed to cure such default
within thirty (30) days (or, if the nature of Landlord’s obligation is such that
more than thirty (30) days are reasonably required for its performance, then not
unless Landlord shall have failed to commence such performance of such cure
within such thirty (30) day period and thereafter diligently pursue the same to
completion). In the event Landlord’s failure to perform an obligation of
Landlord to be performed under this Lease materially adversely affects Tenant’s
use of the Tenant Space for the Permitted Use, Landlord shall commence to cure
such default within ten (10) Business Days following receipt of written notice
from Tenant of such default and shall diligently pursue the curing thereof to
completion. Thereafter, Tenant’s sole and exclusive remedies for any such
failure shall be an action for money damages, specific performance and/or
injunctive relief (Tenant hereby waiving the benefit of any laws granting Tenant
a lien upon the property of Landlord and/or upon rental due to Landlord or
granting Tenant a right to terminate this Lease upon a default by Landlord);
provided, however, that, except as expressly set forth in Exhibit E-3 of this
Lease, in no event shall Tenant have the right to terminate the Lease nor shall
Tenant’s obligation to pay Rent or other charges under this Lease abate based
upon any default by Landlord of its obligations under this Lease.

 

  16.2 Landlord’s Liability.

In consideration of the benefits accruing under this Lease to Tenant and
notwithstanding anything to the contrary in this Lease or in any exhibits,
riders, amendments, or addenda to this Lease (collectively, the “Lease
Documents”), it is expressly understood and agreed by and between the parties to
this Lease that: (i) the recourse of Tenant or its successors or assigns against
Landlord (and the liability of Landlord to Tenant, its successors and assigns)
with respect to (a) any actual or alleged breach or breaches by or on the part
of Landlord of any representation, warranty, covenant, undertaking or agreement
contained in any of the Lease Documents, or (b) any matter relating to Tenant’s
occupancy of the Tenant Space (collectively, the “Landlord’s Lease
Undertakings”), shall be limited solely to an aggregate amount of Landlord’s
interest in the Property; (ii) other than Landlord’s interest in the Property,
Tenant shall have no recourse against any other assets of the Landlord Group (as
defined in the Basic Lease Information); (iii) except to the extent of
Landlord’s interest in the Property, no personal liability or personal
responsibility of any sort with respect to any of Landlord’s Lease Undertakings
or any alleged breach thereof is assumed by, or shall at any time be asserted or
enforceable against, Landlord; and (iv) at no time shall Landlord be responsible
or liable to Tenant or any Tenant Party for any lost profits, lost economic
opportunities or any form of consequential damages as the result of any actual
or alleged breach by Landlord of Landlord’s Lease Undertakings. If Landlord is
or at any time becomes a trust, partnership or joint venture and the trust,
partnership or joint venture agreements in connection with such trust,
partnership or joint venture provides that only the assets of the trust,
partnership or joint venture and not the assets of the trustees, beneficiaries,
separate partners or joint venturers be available for the satisfaction of
Landlord’s covenants, indemnities and obligations hereunder, Tenant acknowledges
and agrees that the liability of the trustees, beneficiaries, partners or joint
venturers shall be limited accordingly, and that recourse shall not be had to
the trustees, beneficiaries, partners or joint venturers separately or to their
separate assets.

 

- 39 -



--------------------------------------------------------------------------------

  16.3 Transfer of Landlord’s Interest.

Landlord shall have the right, in its sole, absolute and unfettered discretion
to sell, convey, encumber, transfer (subject to Article 17 hereof) and/or assign
its interest in this Lease and/or the Property in whole or in part from time to
time. Landlord, and each successor to Landlord, shall be fully released from the
performance of Landlord’s obligations under the Lease Documents arising after
the date of such transfer of Landlord’s interest in the Property to a third
party (and such third party shall be deemed to have assumed such obligations
from and after said date). Landlord shall not be liable for any obligation under
the Lease Documents arising after the date of such sale, conveyance, transfer
and/or assignment (and such third party shall be deemed to have assumed all of
Landlord’s obligations from and after said date), and Tenant agrees to look
solely to the successor in interest of Landlord in and to this Lease for all
obligations and liabilities accruing on or after the date of such transfer. If
any security has been given by Tenant to secure the faithful performance of any
of the covenants of this Lease, Landlord may transfer or deliver said security,
as such, to Landlord’s successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security.

 

17. TENANT’S RIGHT OF FIRST OPPORTUNITY TO PURCHASE.

 

  17.1 ROFO

17.1.1 Provided there is not then any outstanding Event of Default, so long as
this Lease is in effect, Tenant will have a right of first opportunity (the
“Purchase ROFO”) to attempt to negotiate a binding agreement of purchase and
sale for the Tenant Space or a portion thereof as set forth below should
Landlord decide in its sole, absolute and unfettered discretion to sell or
otherwise transfer the Tenant Space or a portion thereof to an unrelated party
(but Tenant shall not be entitled to purchase any other additional properties)
to be exercised in accordance with the provisions of this Section 17.1.

17.1.2 Prior to offering the Tenant Space in whole or in part for sale or
transfer, the Landlord shall first offer in writing to sell the Tenant Space or
the relevant part thereof (the “ROFO Property”), by way of a written notice (the
“Offer Notice”) to Tenant. The Offer Notice must describe the proposed Tenant
Space or a portion thereof which Landlord is prepared to sell and the estimated
closing date of the proposed sale. Thereafter, Tenant shall have the right to
offer to purchase the Tenant Space or relevant portion offered by Landlord in an
as is where is condition without any representations or warranties at a price
and upon the terms and conditions stated in a written notice from Tenant to
Landlord (the “Interest Notice”), which Interest Notice may only be exercised by
Tenant within ten (10) Business Days after Tenant’s receipt of the Offer Notice.
In the event the Tenant delivers the Interest Notice to the Landlord within the
time and manner required herein, Landlord and Tenant shall thereafter, acting
reasonably and in good faith attempt to agree upon the purchase price and
otherwise come to a final and binding agreement upon, and execute and deliver, a
commercially reasonable form of purchase and sale agreement documenting Tenant’s
agreement to purchase the ROFO Property within twenty (20) days after Landlord’s
receipt of the Interest Notice (the “PSA Period”). In the event that Landlord
and Tenant are unable to come to a final and binding agreement upon, and execute
and deliver, a binding purchase and sale agreement documenting Tenant’s
agreement to purchase the ROFO Property within the PSA Period for any reason
whatsoever, time being of the

 

- 40 -



--------------------------------------------------------------------------------

essence, the Interest Notice shall be deemed automatically to have been
withdrawn (and/or otherwise revoked) by Tenant as of the expiration of such PSA
Period. In such event, or if Tenant is otherwise disqualified from doing so,
then thereafter Landlord may proceed to negotiate a purchase and sale agreement
for the Tenant Space with a bona fide third party purchaser(s) (the “Third Party
Offer”), free and clear of Tenant’s Purchase ROFO right, for a period of three
hundred and sixty (360) days thereafter, upon those business terms and
conditions which Landlord is prepared to accept in Landlord’s sole, absolute and
unfettered discretion at which point the Purchase ROFO shall be null and void
and be of no further force or effect as to the portion of the Tenant Space that
was sold (but this Purchase ROFO shall continue in full force and effect as to
any remaining portion of the Tenant Space, if any). Notwithstanding the
foregoing, if the Third Party Offer does not close within three hundred and
sixty (360) days following the expiration of the PSA Period, then the
requirement to deliver a new Offer Notice in the manner set out above shall
again apply, if Landlord in its sole, absolute and unfettered discretion
thereafter elects to sell or transfer the Tenant Space or a portion thereof.

17.1.3 In addition, notwithstanding any provision of this Article 17 to the
contrary:

 

  (A) Tenant shall have no Purchase ROFO right related to and this Article 17
shall not apply to any Third Party Offer that is part of a multi-property
purchase offer (i.e., if a third party purchaser indicates to Landlord an
interest in acquiring two (2) or more properties owned by Landlord, and/or the
affiliate(s) of Landlord (a “Multi-Property Purchase Offer”), then Landlord’s
conveyance of the ROFO Property to the third party (or its affiliate) shall,
provided that such conveyance is effected together with the conveyance of some
or all of such other property(ies), be deemed to be free of restriction or
encumbrance related to the terms of this Article 17 of the Lease); and

 

  (B) Tenant shall have no Purchase ROFO right related to and this Article 17
shall not apply to any sale, transfer, foreclosure and/or conveyance of the ROFO
Property: (i) by Landlord to: (1) any party comprising Landlord and/or any
affiliate or subsidiary of any member of the Landlord Group; (2) any
partnership, trust or joint venture of which any member of the Landlord Group is
a part; or (3) the Bresler Family; (ii) by or on behalf of a Holder in
connection with a foreclosure, power of sale or sale resulting from the Holder
enforcing its rights or remedies (but the Purchase ROFO will apply with respect
to subsequent sales) or (iii) relating to the sale or conveyance of an
immaterial portion of the Property to the City, utility providers, abutting land
owners, pursuant to Operating Agreements or otherwise in conjunction with
prudent real property title practice.

 

- 41 -



--------------------------------------------------------------------------------

18. MISCELLANEOUS.

 

  18.1 Severability.

If any term or other provision of this Lease is determined by any court of
competent jurisdiction to be invalid, illegal or incapable of being enforced by
any legal requirement, all other terms and provisions of this Lease shall
nevertheless remain in full force and effect. Upon such determination by a court
of competent jurisdiction that any term or other provision is invalid, illegal
or incapable of being enforced, Landlord and Tenant shall negotiate in good
faith a new provision, to replace the invalid, illegal or unenforceable
provision, that, as far as legally possible, (a) most nearly reflects the intent
of Landlord and Tenant, (b) restores this Lease as closely as possible to its
original intent and effect, and (c) results in the economic and legal substances
of the transactions contemplated hereby not being affected in any manner
materially adverse to Landlord or Tenant. Without limiting the foregoing, this
Lease is expressly conditional upon compliance with the subdivision control
provisions of the Planning Act of Ontario or any successor legislation or other
statute which may hereafter be passed to take the place of the said Act or to
amend the same, and provided that such consents are granted on conditions which
are pre-approved in writing by Landlord. Notwithstanding the other provisions of
this Lease, if such consents are refused, or if such consents are not granted,
or if such consents are granted upon a condition or conditions which Landlord
deems unacceptable to it, then this Lease shall not be void or voidable, but in
such event if the Term is in excess of twenty-one (21) years, then the Term and
all rights of renewal and/or extension shall not exceed a period of twenty
(20) years from and including the Commencement Date in the aggregate. In such an
event, Landlord shall at its expense proceed to obtain the requisite consent and
Tenant shall co-operate (at no material cost to Tenant) with Landlord in doing
so.

 

  18.2 No Waiver.

The covenants and obligations of Tenant and Landlord pursuant to this Lease
shall be independent of performance by the other of its covenants and
obligations pursuant to this Lease. No failure or delay by either Tenant or
Landlord to insist on the strict performance of any obligation, covenant,
agreement, term or condition of this Lease, or to exercise any right or remedy
available upon such non-performance, will constitute a waiver, and no breach or
failure by such party to perform will be waived, altered or modified, except by
written instrument signed by such party against whom enforcement is sought.

 

  18.3 Attorneys’ Fees and Costs.

If either Landlord or Tenant initiates any litigation, mediation, arbitration or
other proceeding regarding the enforcement, construction or interpretation of
this Lease, then the non-prevailing party shall pay the prevailing party’s
reasonable attorneys’ fees and costs (including, without limitation, all expense
reimbursements, expert witness fees and litigation costs). In addition, if it
should otherwise be necessary or proper for Landlord to consult an attorney
concerning this Lease for the review of instruments evidencing a proposed
Transfer and/or any proposed sublease subordination agreement and/or any
documentation related to Section 6.2, above and/or for the purpose of collecting
Rent, Tenant agrees to pay to Landlord its reasonable attorneys’ fees whether
suit be brought or not. The parties further agree that their agreement and
associated obligation to pay any such attorneys’ fees shall survive the
expiration or termination of this Lease.

 

- 42 -



--------------------------------------------------------------------------------

  18.4 Headings; Time; Survival.

The headings of the Articles, Sections and Exhibits of this Lease are for
convenience only and do not define, limit or construe the contents thereof.
Words of any gender used in this Lease shall be held and construed to include
any other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. Each of the parties hereto
acknowledges that it has read and reviewed this Lease and that it has had the
opportunity to confer with counsel in the negotiation of this Lease.
Accordingly, this Lease shall be construed neither for nor against Landlord or
Tenant, but shall be given a fair and reasonable interpretation in accordance
with the meaning of its terms and the intent of the parties. In all instances
where Tenant is required to pay any sum or do any act at a particular indicated
time or within an indicated period, it is understood that time is of the
essence. Any obligations of Tenant accruing prior to the expiration or
termination of this Lease shall survive the expiration or termination of this
Lease, and Tenant shall promptly perform all such obligations whether or not
this Lease has expired or been terminated.

 

  18.5 Notices.

Any notice which may or shall be given under the provisions of this Lease shall
be in writing and may only be delivered by: (i) hand delivery or personal
service, (ii) an overnight courier service which provides evidence of delivery,
(iii) facsimile (so long as a confirming copy is forwarded by an overnight
courier service thereafter); and/or (iv) email (so long as a confirming copy is
forwarded by an overnight courier service thereafter), if for Landlord, at the
address specified in Item 11 of the Basic Lease Information, or if for Tenant,
at the address specified in Item 3 of the Basic Lease Information, or at such
other addresses as either party may have theretofore specified by written notice
delivered in accordance herewith. Such address may be changed from time to time
by either party by giving notice as provided herein. Notice shall be deemed
given: (a) when delivered (if delivered by hand or personal service), if
delivered before 4:00 p.m. (eastern standard time) on a Business Day or on the
next Business Day if delivered after 4:00 p.m. or on a day which is not a
Business Day; (b) if sent by an overnight courier service, on the Business Day
immediately following the Business Day on which it was sent; (c) the date the
facsimile is transmitted, if transmitted before 4:00 p.m. (eastern standard
time) on a Business Day or on the next Business Day if transmitted after 4:00
p.m. or on a day which is not a Business Day; or (d) the date the e-mail is
transmitted, if transmitted before 4:00 p.m. (eastern standard time) on a
Business Day or on the next Business Day if transmitted after 4:00 p.m. or on a
day which is not a Business Day.

 

  18.6 Governing Law; Jurisdiction.

This Lease shall be governed by, and construed in accordance with, the laws of
the province in which the Property is located. In addition, each of Landlord and
Tenant hereby irrevocably submits and attorns to local jurisdiction in the
province in which the Property is located and agrees that any action by one
against the other shall only be instituted in the province in which the Property
is located and that each shall have personal jurisdiction over the other for

 

- 43 -



--------------------------------------------------------------------------------

any action brought by one against the other in the province in which the
Property is located. Each party irrevocably attorns and submits to the
exclusive-jurisdiction of the Ontario courts situated in the City of Toronto and
waives objection to the venue of any proceeding in such court or that such court
provides an inconvenient forum.

 

  18.7 Incorporation; Amendment; Merger.

This Lease, along with any exhibits and attachments or other documents referred
to herein, all of which are hereby incorporated into this Lease by this
reference, constitutes the entire and exclusive agreement between Landlord and
Tenant relating to the Tenant Space, and each of the aforementioned documents
may be altered, amended or revoked only by an instrument in writing signed by
the party to be charged thereby. All prior or contemporaneous oral or written
agreements, understandings and/or practices relative to the leasing or use of
the Tenant Space are merged herein or revoked hereby. For the avoidance of
doubt, Landlord and Tenant hereby agree that: (i) this Lease relates exclusively
to the Tenant Space, and (ii) the provisions herein supersede and replace the
terms and conditions of any other agreement between Landlord and Tenant related
to the Tenant Space.

 

  18.8 Brokers.

Each party hereto represents to the other that the representing party has not
engaged, dealt with or been represented by any broker in connection with this
Lease other than the brokers specified in Item 13 of the Basic Lease
Information. Landlord and Tenant shall each indemnify, defend (with legal
counsel reasonably acceptable to the other) and hold harmless the other party
from and against all Claims (including attorneys’ fees and all litigation
expenses) related to any claim made by any other person or entity for any
commission or other compensation in connection with the execution of this Lease
or the leasing of the Tenant Space to Tenant if based on an allegation that
claimant dealt through the indemnifying party. Landlord shall be responsible for
paying Cushman & Wakefield Ltd. (“CWL”) in accordance with a commission
agreement between Landlord and CWL. The provisions of this Section 18.8 shall
survive the termination of this Lease.

 

  18.9 Examination of Lease.

This Lease shall not be binding or effective until each of the parties hereto
have executed and delivered an original or counterpart hereof to each other.

 

  18.10 Recordation.

Neither Tenant nor any person or entity acting through, under or on behalf of
Tenant shall record or cause the recordation of this Lease; provided, however,
Tenant shall have the right (but not the obligation), at its sole cost and
expense, to record a notice of this Lease, which only describes the parties, the
Term and the other minimum information required at law, but the notice of lease
must be in form pre-approved by Landlord, acting reasonably. Tenant further
covenants and agrees with Landlord that any such notice or short form of lease
so registered or recorded shall comply with the Land Titles Act (Ontario). On or
before the expiration or earlier termination of this Lease, Tenant shall, at its
expense, remove from title to the Land any notice

 

- 44 -



--------------------------------------------------------------------------------

of this Lease and/or other registration recorded by or on behalf of Tenant
evidencing an interest of Tenant or anyone claiming through or under Tenant in
respect of this Lease or the Property. Tenant shall indemnify Landlord in
respect of any Claims incurred by Landlord as a result of Tenant’s failure to
remove any such notice or short form of Lease or other documents in a timely
manner after request by Landlord. In addition, Tenant shall forthwith execute
and deliver such documentation, discharges and/or releases as Landlord may
reasonably require from time to time in connection with any Operating Agreements
or other municipal requirements from time to time so long as said documentation
does not impose any material costs or obligations in connection therewith.

 

  18.11 Authority.

Each of Landlord and Tenant represents to the other party that the person
executing this Lease on its behalf is duly authorized to execute and deliver
this Lease pursuant to its respective by-laws, operating agreement, resolution
or other legally sufficient authority. Further, each party represents to the
other party that (i) it has been validly formed or incorporated, (ii) it is duly
qualified to do business in the province in which the Property is located, and
(iii) this Lease is being executed on its behalf and for its benefit.

 

  18.12 Successors and Assigns.

Except as otherwise provided in this Lease, all of the covenants, conditions and
provisions of this Lease shall be binding upon, and shall inure to the benefit
of the parties hereto and their respective heirs, personal representatives and
permitted successors and permitted assigns.

 

  18.13 Force Majeure.

A party shall incur no liability to the other party with respect to, and shall
not be responsible for any failure to perform, any of its obligations hereunder
(other than payment obligations or obligations that may be cured by the payment
of money (e.g., maintaining insurance)) if such failure is caused by any reason
beyond the reasonable control of the party obligated to perform such
obligations, including, but not limited to, strike, labour trouble, governmental
rule, regulations, ordinance, statute or interpretation, or by fire, earthquake,
civil commotion, or failure or disruption of utility services (collectively,
“Force Majeure”). The amount of time for a party to perform any of its
obligations (other than payment obligations) shall be extended by the amount of
time it is delayed in performing such obligation by reason of any Force Majeure
occurrence whether similar to or different from the foregoing types of
occurrences. In no event will Tenant be relieved of its obligation to pay Rent
in a timely manner as it becomes due pursuant to this Lease. The foregoing
notwithstanding, as it relates to Landlord’s completion of the Landlord’s Work
and delivery of the Tenant Space, Landlord shall be permitted the excuse of
Force Majeure delay with regard to the occurrence of weather only to the extent
that such weather-related delays (either due to the severity, frequency or
duration thereof) were not reasonably foreseeable on the Effective Date.

 

- 45 -



--------------------------------------------------------------------------------

  18.14 No Partnership or Joint Venture; No Third Party Beneficiaries.

Nothing contained in this Lease shall be deemed or construed to create the
relationship of principal and agent, or partnership, or joint venturer, or any
other relationship between Landlord and Tenant other than landlord and tenant.
Landlord shall have no obligations hereunder to any person or entity other than
Tenant, and no other parties shall have any rights hereunder as against
Landlord.

 

  18.15 Access by Landlord.

Landlord, Landlord’s insurers, agents and employees shall have the right to
enter upon any and all parts of the Tenant Space during reasonable times upon
prior reasonable written notice (except in the case of an emergency when oral
notice may be given to on-site personnel, but Landlord shall use commercially
reasonable efforts to give prior written notice to Tenant and be accompanied by
a representative of Tenant) solely to examine the condition thereof, to make any
repairs, alterations or additions required to be made by Landlord hereunder, to
show the Tenant Space to prospective purchasers or prospective tenants (but only
to such prospective tenants during the last year of the Term) or mortgage
lenders (prospective or current), to determine whether Tenant is complying with
all of its obligations under this Lease, and to exercise any of Landlord’s
remedies hereunder if Tenant is not complying with its obligations under this
Lease, and for no other use or purpose (and in any event, Tenant’s
representative shall be allowed to accompany Landlord during any such access).
Notwithstanding anything herein to the contrary, Landlord shall use reasonable
efforts to minimize disruption of Tenant’s business or occupancy during such
entries, and shall at all times abide by Tenant’s reasonable security procedures
during such entries, provided Landlord has prior written notice of such security
procedures.

 

  18.16 Rights Reserved by Landlord.

For the avoidance of doubt, but without negating any of the rights, duties
and/or obligations expressly set forth herein, this Lease shall not be deemed to
convey any ownership rights or mineral interest rights in the Property to
Tenant.

 

  18.17 Signage Rights.

Tenant shall, during the Term, have the exclusive right to place any signage
within the Tenant Space and on the exterior of the Tenant Space, subject to:
(a) compliance with Applicable Laws and governmental requirements; and (b) prior
approval by Landlord, not to be unreasonably withheld, conditioned or delayed,
of any such signage that Tenant proposes to place on the exterior of the Tenant
Space. Other than “for sale” signs or “for lease” signs of a dimension and in a
location to which Tenant has no reasonable objections, or such signage that is
required from time to time in order to comply with Applicable Laws or Operating
Agreements or in conjunction with safe practices, Landlord shall not have the
right to place any other signage anywhere on or in the Tenant Space during the
Term, unless specifically approved by Tenant in its sole and absolute
discretion. Landlord and Tenant shall mutually agree upon the initial name of
the Building, which Landlord reserves the right to change from time to time with
Tenant’s prior approval, not to be unreasonably withheld, conditioned or
delayed. Without limiting the

 

- 46 -



--------------------------------------------------------------------------------

foregoing, Tenant may withhold its approval for any change of the Building’s
name to one which includes the name of any competing company reasonably
identified by Tenant. At the expiry or earlier termination of this Lease, Tenant
shall remove all interior and exterior signage and shall repair any damage
caused by such installation or removal. Each of Landlord and Tenant acknowledges
that the exterior facade of the Building may be subject to the requirements of
Waterfront Toronto from time to time and each party shall comply with said
requirements in exercising its signage rights hereunder.

 

  18.18 Counterparts; Delivery by Facsimile or E-mail.

This Lease may be executed simultaneously in two or more counterparts each of
which shall be deemed an original, but all of which shall constitute one and the
same Lease. Landlord and Tenant agree that the delivery of an executed copy of
this Lease by facsimile or e-mail (of a PDF) shall be legal and binding and
shall have the same full force and effect as if an original executed copy of
this Lease had been delivered.

 

  18.19 Confidentiality.

Each party agrees that: (i) the terms and provisions of this Lease are
confidential and constitute proprietary information of the parties; and (ii) it
shall not disclose, and it shall cause its partners, officers, directors,
shareholders, employees, brokers and attorneys to not disclose any term or
provision of this Lease to any other person without first obtaining the prior
written consent of the other party, except that each party shall have the right
to disclose this Lease and its related information for valid business
(including, without limitation, possible sale or financing purposes), legal, tax
and accounting purposes and/or if advisable under any applicable securities laws
regarding public disclosure of business information and/or in connection with a
notice of this Lease registered against title to the Lands which does not breach
Section 18.10 hereof. The foregoing notwithstanding, each of Tenant and Landlord
reserves the right to post a press release or press releases (in the form
reasonably pre-approved by the other), that discloses the fact that Landlord and
Tenant have entered into a lease; provided that same does not disclose the
economics related hereto. Any references in such press release or press
releases, in excess of the fact that Landlord and Tenant have entered into a
lease, require approval by Tenant and Landlord, which each party may withhold in
its sole and absolute discretion.

 

  18.20 No Foreign Corrupt Practices.

Each of Landlord and Tenant hereby represents, warrants, and covenants that it
and its subsidiaries, owners, partners, officers, directors, employees, agents
and representatives are fully aware of the provisions of the United States
Foreign Corrupt Practices Act (“FCPA”), 15 U.S.C. §§78dd-1, et seq., as amended
regarding, among other things, payments to government officials, and that they
will perform the their respective obligations under this Lease in compliance
with the FCPA and all applicable laws, including but not limited to all bribery
and corruption laws. Landlord acknowledges that the foregoing is intended to
assist the Tenant in its obligation to comply with the provisions of the FCPA.
Tenant shall forthwith reimburse Landlord for any reasonable out of pocket costs
and expenses incurred by Landlord in complying with FCPA from time to time.

 

- 47 -



--------------------------------------------------------------------------------

  18.21 Incorporation of Schedules and Exhibits.

All of the terms and conditions of all of the Schedules and Exhibits to this
Lease are hereby incorporated into this Lease.

18.22 Acting Reasonably

Except as otherwise specifically provided to the contrary in this Lease, the
parties hereto, and each person acting for them, in granting a consent or
approval or making a determination, designation, calculation, estimate,
conversion or allocation under this Lease, will act reasonably and in good faith
and each expert or other professional employed or retained by a party hereto
will act in accordance with the applicable principles and standards of such
person’s profession. If either party withholds any consent or approval where it
is required to act reasonably, such party shall, on written request, deliver to
the other party a written statement giving the reasons for withholding the
consent or approval. However, notwithstanding the foregoing or anything else
contained herein or elsewhere, if an Event of Default has occurred and is
subsisting, the foregoing shall not apply to Landlord.

[SIGNATURES APPEAR ON NEXT PAGE]

 

- 48 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease on the
respective dates set forth below to be effective as of the Effective Date.

 

LANDLORD: 271 FRONT INC. Per:  

/s/ Ron Bresler

  Name:   Ron Bresler   Title:     I have authority to bind the Corporation

 

TENANT: EQUINIX CANADA LTD. Per:  

/s/ Howard B. Horowitz

  Name:   Howard B. Horowitz   Title:   Authorized Signing Officer   I have
authority to bind the Corporation

 

- 49 -



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF THE LAND

PART OF PIN 21077-0025 (LT) being Part Lot 1, Plan 108, East Side of Parliament
Street; Part Lot 3A, Plan 108, South Side of Front Street East; Part Lots 1, 2
and 3, Plan 108, North Side of Mill Street; designated as Parts 3 and 4 on
Reference Plan 66R-26445.

Subject to an easement and right-of-way over Part 3 on Plan 66R-26445 for the
purposes of vehicular and pedestrian access and egress, and for the purposes of
services and utility installations and/or infrastructure from time to time
located in, on or under the said Part 3 on Plan 66R-26445 connected to servicing
and/or benefiting the lands comprising Parts 1, 2 and 5 on Plan 66R-26445 and/or
the buildings and/or improvements located thereon from time to time and
includes, without limitation, all fibre optics, storm, water and sanitary
sewers, telephone and cable, roads, sidewalks, drains, water mains, water
courses and hydro-electric lines, gas and water lines and installations,
together with their appurtenances from time to time as set out in Instrument
AT3162357.

Together with an easement and right-of-way over Parts 2 and 5 on Plan 66R-26445
for the purposes of vehicular and pedestrian access and egress, and for the
purposes of services and utility installations and/or infrastructure from time
to time located in, on or under the said Parts 2 and 5 on Plan 66R-26445
connected to servicing and/or benefiting the lands comprising Parts 3 and 4 on
Plan 66R-26445 and/or the buildings and/or improvements located thereon from
time to time and includes, without limitation, all fibre optics, storm, water
and sanitary sewers, telephone and cable, roads, sidewalks, drains, water mains,
water courses and hydro-electric lines, gas and water lines and installations,
together with their appurtenances from time to time as set out in Instrument
AT3162357.

Each of the parties hereto acknowledges that the aforementioned legal
description is subject to minor amendments from time to time as the precise
boundaries for the Land is established from time to time.



--------------------------------------------------------------------------------

EXHIBIT B

INSURANCE

 

1. Insurance During Construction and Reconstruction:

Tenant covenants and agrees in favour of Landlord that upon the earlier of the
commencement of the Tenant’s Work and/or the date on which Tenant receives
access to any part of the Property until the later of the Commencement Date and
at any time thereafter during substantial, material construction,
reconstruction, alteration or rehabilitation of the Property, Tenant shall
purchase, provide and maintain, or cause Construction Manager to purchase,
provide and maintain, to the satisfaction of Landlord and each Holder, at
Tenant’s sole cost and expense, insurance complying with each of the following
requirements:

 

  (a) Liability Insurance: wrap-up commercial general liability insurance
covering Landlord as well as Tenant for damages because of property damage
and/or bodily injury (including death) arising out of the existence of the
Property. The coverage provided shall be no more restrictive than the IBC 2100
liability policy, including the appropriate CCDC endorsements. The policy limit
shall be no less than Ten Million Dollars ($10,000,000.00) per occurrence and
$10,000,000.00 in the aggregate. The policy shall include property damage and
bodily injury and personal injury, contractual liability, owners’ and
contractors’ protective liability, non-owned automobile liability and shall
include no less than two (2) years completed operations coverage. Such policy
shall include a waiver by the insurer of any rights of subrogation against each
of Landlord, Holder and Landlord Group and each member thereof and include a
severability of interests and cross liability clause; and

 

  (b) Property Insurance: All risks course of construction (builders risks) and
broad form comprehensive boiler machinery insurance (which may be combined with
course of construction policy). Such coverage shall be in the names of Tenant
and each Holder, in an amount not less than the full Replacement Cost value. The
policy shall be no more restrictive than the IBC 4042 or 4047 policy, including
the appropriate CCDC endorsements. The policy shall contain no exclusion for
loss or damage caused by the perils of flood or earth movement, including
earthquake. The policy shall provide Replacement Cost coverage on all Leasehold
Improvements, Alterations and Tenant’s Personal Property. The policy shall be
extended to cover soft costs, delayed rents (9 months minimum), interest,
advertising costs and rental commissions when the loss is caused by an insured
risk. Such policy shall contain all coverage included in this Section and shall
include a waiver by the insurer of any rights of subrogation against each of
Landlord, Holder and the Landlord Group and each member thereof.

All such insurance shall provide Landlord and each Holder with no less than
thirty (30) days’ notice of cancellation and the contractor’s equipment coverage
shall provide a waiver of subrogation in favour of Landlord. Prior to receiving
any access to the Property, Tenant shall provide Landlord and each Holder with
certificates evidencing that such insurance is in full force and effect for the
review and approval of Landlord and each Holder. All policies of insurance shall
specifically provide coverage whether or not the Property are partially
completed or occupied for any purpose.



--------------------------------------------------------------------------------

2. Tenant’s Insurance from and after the Commencement Date

From and after the Commencement Date, Tenant shall, at its sole expense,
purchase, provide and maintain in full force and effect at all times throughout
the Term and such other times, if any, as Tenant or any Transferee occupies the
Property or any portion thereof, the following insurance:

 

  (a) Commercial General Liability insurance applying to the operations carried
on from the Property, which shall include, without limitation, death and
personal injury liability, property damage liability, broad form product and
completed operations liability and blanket contractual liability (including
contractual liability with respect to this Lease). Such policies shall be
written on a comprehensive basis with inclusive limits of not less than Ten
Million Dollars ($10,000,000) for bodily injury to any one or more persons or
property damage, and such higher limits as Landlord, acting in a commercially
reasonable manner within insurance industry norms, and/or its Holder may from
time to time require, upon not less than thirty (30) days written notice to
Tenant. Said insurance shall also contain a severability of interests clause and
a cross-liability clause. Such insurance may be a mixture of primary, umbrella
and excess layers;

 

  (b) “All Risks” (including but not limited to sprinkler leakage, sewer back
up, flood, earthquake and collapse) property insurance in an amount equal to the
full Replacement Cost thereof upon property of every description and kind owned
by Tenant or for which Tenant is liable, or installed by or on behalf of Tenant
and which is located within the Property including, without limitation, all
Leasehold Improvements, Alterations, Tenant’s Personal Property, fixtures and
all other personal property;

 

  (c) broad form comprehensive boiler and machinery insurance on a blanket
repair and replacement basis with limits for each accident in an amount not less
than the full Replacement Cost of all Leasehold Improvements, Alterations and
Tenant’s Personal Property and of all boilers, pressure vessels,
air-conditioning equipment and miscellaneous electrical apparatus owned or
operated by Tenant or others (other than Landlord) in or serving the Property;

 

  (d) business interruption insurance in such amounts as necessary to fully
compensate Tenant for direct or indirect loss of sales or earnings attributable
to any of the perils, required to be insured against under all risks property
and boiler and machinery policies referred to herein in all circumstances
usually insured against by prudent owners including losses resulting from
interference with access to the Property as a result of such perils;

 

  (e) tenant’s legal liability insurance carried by each of its Transferees;

 

  (f) environmental impairment (pollution) liability in the minimum amount of
$5,000,000 per claim and in the aggregate. Such policy shall have an extended
discovery period and reporting period of 12 months in the event of termination
of the policy or termination of this Lease including its expiration; and

 

  (g) any other insurance against such risks and/or in such amounts as Landlord,
acting in a commercially reasonable manner within insurance industry norms,
and/or its Holder may from time to time require upon not less than thirty
(30) days written notice to Tenant. Without limiting the foregoing, Tenant
acknowledges and agrees that given the length of the Term, the minimum amounts
set out herein will increase in a commercially reasonable manner from time to
time upon not less than thirty (30) days written notice to Tenant to reflect
market and inflationary increases.

 

- 2 -



--------------------------------------------------------------------------------

3. General Obligations with respect to Tenant’s Insurance

Each of Tenant’s insurance policies shall name Landlord and each Holder, at
Landlord’s option, as additional insureds and shall be taken out with insurers
listed in Canada or in the United States (provided, in the latter case, said
insurance policies provide for all insurance certificates to be countersigned by
a licensed Canadian broker) which carry a minimum A.M. Best financial rating of
“A-” VII. Without limiting the generality of the foregoing, each of Tenant’s
insurance policies shall contain:

 

  (a) a waiver by the insurer of any rights of subrogation to which such insurer
might otherwise be entitled against Landlord, the Landlord Group, the Holder or
any Person for whom any of them is in law responsible;

 

  (b) an agreement by the insurer that the policy will not be cancelled, except
after not less than thirty (30) days’ written notice to Tenant and Landlord and
to the Holder;

 

  (c) a provision stating that Tenant’s insurance policies shall be primary and
shall not call into contribution any other insurance available to Landlord;

 

  (d) a joint loss endorsement, where applicable;

 

  (e) name each Holder as a Loss Payee, where applicable;

 

  (f) a severability of interests clause and a cross-liability clause, where
applicable; and

 

  (g) a waiver, in respect of the interests of Landlord of any provision with
respect to any breach of any warranties, representations, declarations or
conditions contained in the said policy.

Tenant shall provide to Landlord and each Holder certificates of insurance in
compliance with Tenant’s obligations hereunder. Tenant shall provide evidence of
renewal of such insurance to Landlord and its Holder accompanied by evidence
satisfactory to Landlord and its Holder that the premiums have been paid not
less than ten (10) days after the expiration of any then current policy.
Delivery to and examination by Landlord of any certificate thereof in no way
shall relieve Tenant of any of its obligations to insure in strict compliance
with the provisions of this

 

- 3 -



--------------------------------------------------------------------------------

Exhibit, and in no way shall operate as a waiver by Landlord of any of its
rights hereunder. If for any reason Tenant fails to obtain and/or keep in force
the Tenant insurance hereunder and/or said insurance is not issued or renewed or
is otherwise cancelled or terminated for any reason, then without prejudice to
the Landlord’s other rights and remedies hereunder or otherwise at law, Landlord
may (but is never obligated to), upon five (5) Business Days’ notice to Tenant,
place or attempt to place with a comparable insurer said insurance on behalf of
Tenant at Tenant’s sole cost and expense and all amounts expended by Landlord in
connection therewith plus an administrative charge of fifteen percent (15%) of
such amounts, shall be reimbursed by Tenant to Landlord upon demand as
Additional Rent. If, for whatever reason, Tenant or Landlord cannot place or
keep in force said insurance in a timely manner, then it shall constitute an
Event of Default hereunder within five (5) Business Days after notice thereof
from Landlord.

 

4. Co-insurance

All property insurance policies to be written on a stated amount basis, with no
co-insurance clause.

 

5. Landlord’s Insurance

Landlord shall, at Tenant’s sole cost and expense, at all times throughout the
Term and such other times, if any, as Tenant or any Transferee occupies the
Property or any portion thereof, obtain and maintain the following insurance:

 

  (a) Insurance on the Property and any machinery, boilers and equipment
contained therein or servicing the Property on an “all risks” basis including,
but not limited to, sprinkler leakage, sewer back-up, flood and earthquake, for
not less than the full Replacement Cost thereof;

 

  (b) Commercial general liability insurance with respect Landlord’s operations
and interest in the Property for a limit of not less than Ten Million Dollars
($10,000,000); and

 

  (c) any other insurance against such risks and/or in such amounts as Landlord,
acting in a commercially reasonable manner within insurance industry norms,
and/or its Holder may from time to time require, as a prudent owner from time to
time upon not less than thirty (30) days written notice to Tenant. Without
limiting the foregoing, Tenant acknowledges and agrees that given the length of
the Term, the minimum amounts set out herein will increase in a commercially
reasonable manner from time to time upon not less than thirty (30) days written
notice to Tenant to reflect market and inflationary increases.

Such Landlord insurance shall be with such reasonable deductibles as would be
carried by a prudent owner of a reasonably similar building, having regard to
size, age, use and location. Notwithstanding Landlord’s covenant contained in
this Section, and notwithstanding any contribution by Tenant to the cost of
insurance premiums provided herein, Tenant acknowledges and agrees that no
insurable interest is conferred upon Tenant under any policies of insurance
carried by Landlord, and Tenant has no right to receive any proceeds of any such
insurance policies carried by Landlord. If, for any reason, Landlord fails to
obtain and/or keep in force the

 

- 4 -



--------------------------------------------------------------------------------

Landlord insurance hereunder and/or said insurance is not issued or renewed or
is otherwise cancelled or terminated for any reason, then so long as no Event of
Default has occurred and is subsisting, Tenant may, upon five (5) Business Days’
notice to Landlord, place or attempt to place with a comparable insurer said
insurance on behalf of Landlord at Tenant’s sole cost and expense. Provided
however, that if, for whatever reason, Tenant or Landlord cannot place or keep
in force said insurance in a timely manner, then it shall constitute an Event of
Default hereunder within five (5) Business Days after notice thereof from
Landlord.

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT C

Intentionally Deleted.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT made as of the 30th day of November, 2012.

In order to induce 271 FRONT INC. (the “Landlord”) to enter into the lease dated
as of the date hereof (as the same may be hereafter amended and restated,
extended, renewed, amended, restated, supplemented, replaced and/or Transferred
from time to time, collectively, the “Lease”) between the Landlord, as lessor,
and EQUINIX CANADA LTD. (the “Tenant”) as lessee and for TEN DOLLARS ($10.00)
and other good and valuable consideration, the receipt and sufficiency whereof
are hereby acknowledged, EQUINIX, INC. (the “Indemnifier”) hereby covenants and
agrees as follows with and in favour of the Landlord (unless otherwise defined
herein, capitalised terms used herein shall have the same meanings as attributed
to them in the Lease):

 

1. The Indemnifier hereby covenants and agrees with and in favour of the
Landlord that at all times, the Indemnifier will without any set-off, reduction,
abatement or deduction whatsoever: (i) make the due and punctual payment of all
Rent, monies, charges and other amounts of any kind whatsoever payable under the
Lease by the Tenant whether to the Landlord or otherwise; (ii) effect the prompt
and complete performance and observance of each and every one of the terms,
conditions, indemnities, liabilities, agreements, commitments, covenants and
obligations contained in the Lease on the part of the Tenant to be kept,
fulfilled, observed and performed from time to time (collectively, the
“Covenants”); and (iii) indemnify and save harmless the Landlord and keep the
Landlord indemnified against all costs, losses, damages, claims, expenses and
liabilities of whatever kind (including legal fees and expenses on a full
indemnity basis) arising out of or relating to any failure by the Tenant and/or
the Indemnifier to pay all Rent, monies, charges and other amounts of any kind
whatsoever payable under the Lease in a timely manner and/or resulting from any
failure by the Tenant to keep, observe, fulfill or perform any of the Covenants
in a timely and complete manner and/or resulting from any failure by the
Indemnifier to keep, observe, fulfill or perform any of each and every one of
the terms, conditions, indemnities, liabilities, agreements, commitments,
covenants or obligations hereunder to be kept, fulfilled, observed and performed
from time to time.

 

2.

The Indemnifier’s covenants and agreements set out herein will not be affected
by: (a) the Lease being Disclaimed and/or otherwise deemed unenforceable; (b) by
any other event or occurrence which would have the effect at law or equity of
terminating or reducing any of the Covenants prior to the expiration of the full
Term and any extensions or renewals thereof and/or overholding of all or part of
the Property (save and except for a termination of the Lease by the Tenant in
accordance with Sections 9.1.3 or 9.1.6.3 or Exhibit E-3 of the Lease); (c) the
enforcement of the Landlord’s rights and remedies pursuant to the Lease, at law
or equity, whether pursuant to court proceedings or otherwise; and/or (d) the
surrender of the Lease to which the Landlord has not provided its prior written
consent in the Landlord’s sole, absolute and unfettered discretion and/or which
is expressly permitted pursuant to Sections 9.1.3 and 9.1.6.3 or Exhibit E-3 of
the Lease (all of which items (a), (b), (c) and (d) above are referred to
collectively and



--------------------------------------------------------------------------------

  individually in this Indemnity Agreement as an “Unexpected Termination”), and
the occurrence of any such Unexpected Termination shall not reduce the period of
time in which the Indemnifier’s terms, conditions, indemnities, liabilities,
agreements, commitments, covenants and obligations hereunder apply, which period
of time includes, for greater certainty, that part of the Term and any exercised
extensions or renewals thereof and/or overholding of all or part of the Property
which would have followed had the Unexpected Termination not occurred.

 

3. Each of this Indemnity Agreement, the Indemnifier’s terms, conditions,
indemnities, liabilities, agreements, commitments, covenants and obligations and
the rights and remedies of the Landlord hereunder are absolute and unconditional
and none of the foregoing shall be prejudiced, waived, released, discharged,
mitigated, impaired or affected by: (a) any waiver by or failure of the Landlord
to enforce any of the terms, conditions, indemnities, liabilities, agreements,
commitments, covenants and/or obligations contained herein and/or the Covenants;
(b) any Transfer of the Lease and/or the Property in whole or in part by the
Tenant, a Transferee or by any secured creditor, trustee, receiver, manager,
receiver and manager, interim receiver, coordinator, liquidator, monitor or any
other entity or by operation of law or otherwise; (c) any consent which the
Landlord gives to any such Transfer; (d) the disaffirmance, disclaimer,
resiliation, repudiation, disavowal, rejection, termination (save and except for
a termination of the Lease by the Tenant in accordance with Sections 9.1.3 or
9.1.6.3 or Exhibit E-3 of the Lease), cancellation and/or unenforceability of
the Lease by the Tenant or any Transferee, or by any secured creditor, trustee,
receiver, manager, receiver and manager, interim receiver, coordinator,
liquidator or monitor of the Tenant or of any Transferee or by operation of law
or otherwise by law or equity; (e) the expiration of the Term with respect to
those terms and provisions of the Lease that survive such expiration of the
Term; (f) any extension of time, waivers, indulgences, neglect, delay,
forbearance or modifications which the Landlord extends to or makes with the
Tenant or any other entity in respect of the performance of any of the Covenants
by the Tenant or any other entity; (g) any amendment, supplement, extension,
renewal, amendment and restatement, restatement, replacement and/or Transfer
from time to time with or without the Indemnifier’s knowledge or consent;
(h) any Unexpected Termination; (i) any overholding by of all or part of the
Property; and/or (j) any release or reduction in the Covenants of the Tenant or
any other entity.

 

4. The Indemnifier hereby expressly waives notice of the acceptance of this
Indemnity Agreement and all notice of non-performance, non-payment or
non-observance on the part of the Tenant of the Covenants. Without prejudicing
the foregoing, any notice which the Landlord elects to give to the Indemnifier
shall be sufficiently given if delivered to the Indemnifier in accordance with
the Lease. Upon a minimum of ten (10) Business Days prior notice in writing, the
Indemnifier may designate a substitute address in Canada or telecopy number or
e-mail address for that set forth in the Lease and thereafter notice shall be
directed to such substitute address, telecopy number or e–mail address.

 

5.

If an Event of Default occurs, the Indemnifier waives all rights (if any) to
require that the Landlord: (a) proceed against the Tenant or any other entities
or pursue any rights or remedies against the Tenant or any other entity;
(b) proceed against or exhaust any

 

- 2 -



--------------------------------------------------------------------------------

  security or other recourse of or against the Tenant or any other entity
(including any other person having, in any manner, guaranteed and/or assumed the
Covenants or granted an indemnity in connection therewith); and/or (c) pursue
any other right or remedy whatsoever in the Landlord’s power. The Landlord has
the right to enforce this Indemnity Agreement regardless of the acceptance of
additional security from the Tenant or other entities and regardless of any
release or discharge of the Tenant or the other entities by the Landlord or by
others or by operation of any law.

 

6. Even though the Landlord may have already taken action against the
Indemnifier under this Indemnity Agreement, whether or not that action has
succeeded or been completed, the Landlord may take further action against the
Indemnifier under this Indemnity Agreement as the Landlord deems necessary from
time to time.

 

7. Without limiting the generality of the foregoing, the liability of the
Indemnifier under this Indemnity Agreement is not and shall not be deemed to
have been waived, released, discharged, reduced, impaired or affected by reason
of the release or discharge of the Tenant in any receivership, bankruptcy,
winding-up, liquidation or other creditors’ proceedings or any Unexpected
Termination and shall continue with respect to the periods prior thereto and
thereafter, for and with respect to the Term as if an Unexpected Termination or
any receivership, bankruptcy, wind-up, liquidation or other creditors’
proceedings had not occurred, and in furtherance hereof, the Indemnifier agrees,
upon any such Unexpected Termination or any receivership, bankruptcy, wind-up,
liquidation or other creditors’ proceedings, that the Indemnifier shall, at the
option of the Landlord, in the Landlord’s sole, absolute and unfettered
discretion, exercisable at any time after such Unexpected Termination or any
receivership, bankruptcy, wind-up, liquidation or other creditors’ proceedings,
lease the entire Property from the Landlord for the balance of the Term as if
the Unexpected Termination or any receivership, bankruptcy, wind-up, liquidation
or other creditors’ proceedings had not occurred upon the same terms and
conditions as are contained in the Lease, applied mutatis mutandis, provided
that the Indemnifier shall: (a) accept the Property in an “as is where is”
condition without any representations or warranties or requirement of the
Landlord to perform work (except for the Landlord’s Work and the Landlord’s
Extraordinary Repair Obligations to the same extent as expressly set forth in
the Lease); and (b) not be entitled to any inducements, allowances or Rent free
periods or reductions of any kind (except as expressly set forth in the Lease).
However, the liability of the Indemnifier shall not be affected by any failure
of the Landlord to exercise this option, nor by any repossession and/or
reletting of the Property in whole or in part by the Landlord.

 

8. The Indemnifier hereby represents and warrants in favour of the Landlord
that:

 

  (a) the Indemnifier has full power and authority to enter into this Indemnity
Agreement and to perform the Indemnifier’s terms, conditions, indemnities,
liabilities, agreements, commitments, covenants and obligations contained
herein; and

 

  (b) this Indemnity Agreement is valid and binding upon the Indemnifier and
enforceable against the Indemnifier in accordance with its terms.

 

- 3 -



--------------------------------------------------------------------------------

9. The Indemnifier covenants and agrees that all of its right, title and
interest in and under any loans, notes, debts and other liabilities or
obligations whatsoever owed by the Tenant to it, whether in existence or
hereafter created or incurred, for whatever amount, and any and all security
therefor shall be now and hereafter at all times during the continuance of an
Event of Default fully subordinated and postponed to the Landlord’s rights and
remedies hereunder and pursuant to the Lease. The Indemnifier shall not ask,
demand or sue for, or take or receive payment of, or realize upon, all or any
part of such loans, notes, debts or any other liabilities or obligations
whatsoever or any security therefor during the continuance of an Event of
Default until and unless all of the Covenants are fully paid, performed and
satisfied.

 

10. From and after the date hereof and throughout the Term as extended and/or
renewed from time to time and/or if an Unexpected Termination occurs and/or if
the Tenant overholds or is otherwise in occupancy or possession of the Property,
the Indemnifier will not either directly or indirectly: (a) liquidate or
dissolve or sell, transfer, lease, issue or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the its
assets whether owned or hereafter acquired; and/or (b) permit the sale, sale and
leaseback, assignment, encumbrance, conveyance, transfer, issuance or other
disposition or dealings (individually or in the aggregate) of all or
substantially all of its assets whether now owned or hereinafter owned or
acquired by it at any time, unless in each and every case, the entity which then
holds all or substantially all of the Indemnifier’s assets concurrently executes
and delivers a new indemnity agreement on the same terms and conditions as
contained herein in favour of the Landlord.

 

11. The terms, conditions, indemnities, liabilities, agreements, commitments,
covenants and obligations of the Indemnifier under of this Indemnity Agreement
are separate and independent the one of the other, and shall give rise to
separate and independent rights and remedies and causes of action against the
Indemnifier in the event of any breach by the Indemnifier of the terms,
conditions, indemnities, liabilities, agreements, commitments, covenants and/or
obligations contained hereunder.

 

12. No action or proceedings brought or instituted under this Indemnity
Agreement and no recovery in pursuance thereof shall be a bar or defence to any
further action or proceeding which may be brought under this Indemnity Agreement
by reason of any further default hereunder or in the performance and observance
of the terms, conditions, indemnities, liabilities, agreements, commitments,
covenants and obligations contained herein and/or the Covenants.

 

13. No amendment or modification of this Indemnity Agreement shall be effective
unless the same is in writing and is executed by the Indemnifier and by the
Landlord.

 

14. Words used in this Indemnity Agreement importing the singular shall include
the plural and vice versa; words importing the masculine gender shall include
the feminine gender and vice versa and words importing the neuter gender shall
include individuals, firms and corporations.

 

- 4 -



--------------------------------------------------------------------------------

15. If all or part of this Indemnity Agreement or the application thereof to any
entity or in any circumstance is to any extent held or rendered invalid,
unenforceable or illegal, that part:

 

  (a) is independent of the remainder of this Indemnity Agreement and is
severable from it, and its invalidity, unenforceability or illegality does not
affect, impair or invalidate the remainder of this Indemnity Agreement; and

 

  (b) continues to be applicable to and enforceable to the fullest extent
permitted by law against any entity and in any circumstance except those as to
which it has been held or rendered invalid, unenforceable or illegal.

 

16. The Indemnifier acknowledges that it has read, examined, understood and
approved all the provisions of the Lease and that a copy thereof has been
remitted to the Indemnifier and the Indemnifier further acknowledges having
obtained all information useful or necessary to take an enlightened decision to
execute this Indemnity Agreement. The Indemnifier confirms that it was advised
to obtain independent legal advice by the Landlord prior to executing this
Indemnity Agreement and the Indemnifier confirms that it has received said
independent legal advice.

 

17. This Indemnity Agreement has been freely negotiated and approved by the
parties and, notwithstanding any rule or maxim of law or construction to the
contrary, any ambiguity or uncertainty will not be construed against either of
the parties by reason of the authorship of any of the provisions of this
Indemnity Agreement. The execution of this Indemnity Agreement constitutes and
is deemed to constitute full and final proof of the foregoing.

 

18. This Indemnity Agreement is the sole agreement between the Landlord and the
Indemnifier relating to the indemnity and there are no other written or oral
agreements or representations or warranties relating thereto.

 

19. Time is of the essence of this Indemnity Agreement and the mere lapse of
time in the performance by the Indemnifier or any of its obligations under this
Indemnity Agreement shall constitute the Indemnifier in default.

 

20. This Indemnity Agreement shall be construed in accordance with the laws of
the Province of Ontario and the Indemnifier hereby irrevocably attorns and
submits to the exclusive jurisdiction of the Courts of the Province of Ontario
situated in the City of Toronto in any action or proceeding whatsoever by the
Landlord to enforce its rights and/or remedies hereunder and/or with respect to
the Lease and the Indemnifier waives objection to the venue of any proceeding in
such court or that such court provides an inconvenient forum.

 

21. The Indemnifier shall be bound by any account settled by the Landlord and
the Tenant.

 

22. This Indemnity Agreement constitutes a separate agreement from the Lease
between the Landlord and the Indemnifier for due consideration and under seal.

 

- 5 -



--------------------------------------------------------------------------------

23. Whenever any reference is made herein to the Lease or the obligations of the
Tenant thereunder, such reference shall be deemed to include all written
amendments and modifications to the Lease and any written change of or written
increase in the Tenant’s obligations thereunder, including, without limitation,
those which result from the exercise by the Tenant of any option to lease
additional premises or the exercise by the Tenant of any right to extend or
renew the Term as provided therein and/or the overholding of the Property in
whole or in part, any and all agreements and instruments executed by the Tenant
concurrently with the Lease or pursuant thereto and/or which relate to the
Property from time to time, and shall be deemed to include the Tenant’s
obligations under such agreements and instruments, including, without
limitation, any agreement with respect to the work to be performed by the Tenant
or on its behalf with respect to the Landlord’s Work and/or the Tenant’s Work
and/or any Alterations from time to time, any parking agreement, any agreement
with respect to storage facilities and/or easements from time to time.

 

24. The Indemnifier agrees to forthwith do, make, execute and deliver all such
further documents, agreements, assurance, acts, matters and things and take such
further action as may be reasonably required by the Landlord from time to time
in order to more effectively carry out the true intent of this Indemnity
Agreement from time to time. Without limiting the foregoing, the Indemnifier
shall forthwith upon demand execute and deliver all documentation required of
the Tenant in connection with this Indemnity Agreement and/or the Lease, from
time to time, provided that, the failure of the Landlord to require the
Indemnifier to execute said documentation and/or the Indemnifier’s failure to do
so shall not reduce the Indemnifier’s terms, conditions, indemnities,
liabilities, agreements, commitments, covenants or obligations hereunder.

 

25. All of the terms, conditions, indemnities, liabilities, agreements,
commitments, covenants and obligations contained in this Indemnity Agreement
extend to and are binding upon each of the Indemnifier, its administrators,
liquidators, trustees, successors and assigns, and enure to the benefit of and
may be enforced by each of the Landlord and its successors and assigns. Without
limiting the generality of the foregoing, the Landlord may assign the benefit of
this Indemnity Agreement together with its interest in the Lease to any entity,
in whole or in part, without notice to the Indemnifier or other formality. Any
assignment by the Landlord of any of its interest in the Lease shall operate
automatically as an assignment to the assignee of the benefit of this Indemnity
Agreement to the same extent to the same assignee, without notice to the
Indemnifier or other formality.

 

26. This Indemnity Agreement may be signed in one or more counterparts, each of
which once signed shall be deemed to be an original. All such counterparts
together shall constitute one and the same instrument. Notwithstanding the date
of execution of any counterpart, each counterpart shall be deemed to bear the
effective date set forth above. The signature of any of the parties may also be
evidenced by a facsimile, email and/or PDF copy of this Indemnity Agreement
bearing such signature.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Indemnifier has signed and sealed this Indemnity
Agreement as of the date first above written.

 

EQUINIX, INC.     Per:  

 

  Name:     Title:       Per:  

c/s

  Name:     Title:     I/We have authority to bind the corporation

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT E

AGREEMENT FOR PROJECT WORK

DESIGN, PLANNING AND CONSTRUCTION

 

1. Landlord agrees to furnish, at Landlord’s sole cost and expense, all of the
material, labour, and equipment necessary for the planning, design and obtaining
of all necessary approvals for and construction of the Building to the extent
set out in Exhibits E-1 and E-2 hereto (collectively, the “Landlord’s Work”) in
accordance with this Lease. Landlord will design and construct the Landlord’s
Work in a good and workmanlike manner in accordance with the permit drawings in
Exhibit E-2 provided Landlord shall be deemed to have satisfied its obligations
with respect to Landlord’s Work in the event of Minor Variations from time to
time (herein referred to as the “Plans and Specifications”). However, each of
the parties hereto also acknowledges and agrees that the location of the
elevator in the Building may be subject to minor revisions and/or relocations
from time to time prior to Substantial Completion of Landlord’s Work; provided,
however, in no event shall any such modification, revision or relocation be made
without Tenant’s prior consent if it is reasonably likely to materially affect
Tenant’s use of or access to the Property or otherwise interfere with the
Tenant’s Permitted Use hereunder or impose any material cost or obligation on
Tenant. Landlord agrees to complete the design, planning and construction of the
Landlord’s Work in accordance with all Applicable Laws. Without limiting the
foregoing, Landlord covenants to comply with all of the provisions and
requirements of any and all agreements, restrictions or encumbrances registered
on title to the Land and to obtain any and all approvals and consents required
by any and all agreements, restrictions or encumbrances registered on title to
the Land in connection with the planning, designing and construction of the
Landlord’s Work as contemplated by this Lease. Subject to Force Majeure and
Tenant Delays, it is Landlord’s current estimate that Landlord’s Work will be
Substantially Complete in approximately 668 days from commencement thereof
(“Target Substantial Completion Date”). Subject to Tenant Delays, any delays
beyond the Target Substantial Completion Date shall be subject to Exhibit E-3.

 

2.

Changes in Landlord’s Work may only be accomplished after execution of this
Lease by a Change Order which complies with each of the terms and the conditions
contained herein. For purposes of this Lease, a “Change Order” is a written
instrument approved and executed by each of Tenant, Landlord and Construction
Manager, stating their agreement as to a change in Landlord’s Work. If Tenant
requests a Change Order, Tenant, Landlord and Construction Manager must first
agree in writing upon all of the following: (a) the extent of the adjustment, if
any, to the time to complete Landlord’s Work and the corresponding extension of
the Substantial Completion Date; and (b) the additional costs and expenses along
with Tenant’s confirmation that Tenant shall be solely responsible for all
additional costs and expenses to the extent agreed upon and that Tenant shall
bear the risk for all delays associated with such Change Order to the extent
agreed upon. Tenant shall pay said additional costs and expenses as agreed upon,
in a timely manner, as required by Landlord and/or Construction Manager.
Further, if Tenant requests a Change Order or requests data with regard to a
potential Change Order that Tenant is considering requesting, and if such Change
Order request or data request is of a nature that causes Landlord and/or the
Construction Manager to cease and/or delay



--------------------------------------------------------------------------------

  portions of Landlord’s Work, after notice to Tenant of a possible delay and
the estimated amount of such delay, such delay will also be considered a Tenant
Delay, even if Tenant later declines to move forward with the actual Change
Order. Furthermore, no Change Order is permitted which will change the Rentable
Area of the Building. Notwithstanding the foregoing, Landlord shall have the
right to consent to or reject (which consent may be unreasonably withheld,
conditioned and delayed) a Change Order by Tenant if: (a) said Change Order
affects the structure of the Building below grade; and/or (b) if all Change
Orders result in delays of ninety (90) or more days in the aggregate; or
(c) said Change Orders will adversely affect Landlord’s ability to satisfy any
deadlines imposed by its Holder and/or result in penalties being imposed upon
Landlord by its Holder from time to time.

 

3. Landlord or Construction Manager shall keep Tenant regularly apprised of the
progress of the Landlord’s Work from time to time as well as its non-binding
estimate of Substantial Completion thereof.

 

4. Each of Landlord and Tenant acknowledges and agrees that during those times
deemed appropriate by Landlord during completion of the Landlord’s Work,
Landlord may permit Tenant non-exclusive access to the Tenant Space so that
Tenant may commence portions of the Tenant’s Work provided doing so does not, in
Landlord’s reasonable opinion, delay the conduct or the timely completion of the
Landlord’s Work, unless Tenant agrees that to the extent that the delay does
occur, it shall also be considered a Tenant Delay. If such access is permitted,
Tenant must comply with this Lease in all respects, except for the payment of
Base Rent or Taxes – Real Property. Subject to the foregoing, the parties shall
co-operate with a view to enabling each party to carry out its respective work
in an efficient manner.

 

5. Save and except for Landlord’s Work, Tenant agrees to furnish, at Tenant’s
sole cost and expense, all of the material, labour and equipment necessary for
the planning, design and obtaining of all necessary approvals for and
construction of each aspect of the Building as well as any other requirements
relating to Tenant’s use and enjoyment of the Property (collectively, the
“Tenant’s Work”) in accordance with this Lease. Landlord and Tenant agree that
Tenant may request the Alterations set forth in Exhibit E-4, however, Tenant
acknowledges that such Alterations remain subject to Landlord’s review and
approval to the extent same constitute a Major Alteration and, in all cases,
with regard to the location, implementation and the plans and specifications
thereof. Landlord makes no representations or warranties and there are no
assurances that any of the foregoing Alterations are permitted at law or are
feasible and Tenant is solely responsible for confirming same. Tenant will
design and construct the Tenant’s Work in a good and workmanlike manner in
accordance with each of Sections 6.3, 8.3, 9.2, 14.2.1, 14.4 and 18.22 of this
Lease. Without limiting the foregoing, Tenant agrees to complete the design,
planning and construction of the Tenant’s Work in accordance with all Applicable
Laws and comply with all of the provisions and requirements of any and all
agreements, restrictions or encumbrances registered on title to the Land as of
the Effective Date, and to obtain any and all approvals and consents required by
any and all such agreements, restrictions or encumbrances registered on title to
the Land as of the Effective Date in connection with the planning, designing and
construction of Tenant’s Work as contemplated by this Lease.

 

- 2 -



--------------------------------------------------------------------------------

6. Following Substantial Completion of the Landlord’s Work, Landlord will
deliver written notice to this effect to Tenant (the “Tenant Fixturing Notice”).
Following receipt of the Tenant Fixturing Notice, Tenant will have possession of
the Building and access to the balance of the Property in order to proceed with
the Tenant’s Work for a period of two hundred seventy (270) days thereafter (the
“Fixturing Period”). During the Fixturing Period until the Commencement Date,
Tenant shall not be obligated to pay any Base Rent or Taxes – Real Property, but
shall be responsible for all Utilities consumed at the Property by Tenant and in
all other respects comply with the balance of this Lease. Subject to Force
Majeure, it is Tenant’s current estimate that Tenant’s Work will be
Substantially Completed by the end of the Fixturing Period (the last day of the
Fixturing Period, “Tenant’s Target Substantial Completion Date”). During the
Fixturing Period, Landlord shall have access to the Property in order to
complete the Landlord’s Work provided it does so in such a manner that does not
interfere with the Tenant’s conduct of the Tenant’s Work.

 

7. In addition, each of the parties hereto acknowledges and agrees that Tenant,
subject to the terms and conditions contained herein, may upon a minimum of ten
(10) Business Days’ prior written notice to each of Landlord and Construction
Manager (the “Early Access Notice”) elect to accelerate the commencement of the
Fixturing Period. If Tenant delivers the Early Access Notice, then following the
expiration of the ten (10) Business Day notice period: (a) the Fixturing Period
shall commence and the Commencement Date will be accelerated as well; (b) Tenant
and Landlord shall have joint possession of the Tenant Space so that each may
proceed with its respective work and improvements therein; (c) any additional
costs or expenses as a result of said early access shall be borne by Tenant;
(d) while Landlord shall use all commercially reasonable efforts to complete
Landlord’s Work in the manner required therein, each of the Target Substantial
Completion Date, the Outside Completion Date and Tenant’s right to terminate
this Lease pursuant to Exhibit E-3 hereto shall be extended from time to time by
any delay caused by such early access by Tenant from time to time; (e) said
early access may not delay Substantial Completion of Landlord’s Work by more
than ninety (90) days in the aggregate; and (f) said early access may not
adversely affect Landlord’s ability to satisfy any deadlines imposed by its
Holder, insurer and/or performance bond issuer and/or result in penalties being
imposed upon Landlord by its Holder, insurer and/or performance bond issuer from
time to time.

 

8. Before entering on the Property for any purpose, Tenant will provide Landlord
with a certificate of insurance, duly executed by Tenant’s insurers, evidencing
that the insurance required to be placed by Tenant pursuant to this Lease is in
force.

 

9. Tenant will provide evidence satisfactory to Landlord that with respect to
the Tenant’s Work, that Tenant has obtained at its expense, all necessary
consents, permits, licenses, inspections and certificates from all authorities
having jurisdiction, and Tenant will post permits when required by Applicable
Laws as well as provide to Landlord complete copies of each of the foregoing
consents, permits, licenses and certificates. Tenant’s Work must comply with all
Applicable Laws, building codes, permits and approvals for the work and with the
requirements of this Lease.

 

- 3 -



--------------------------------------------------------------------------------

10. Tenant’s architect or engineer will provide to Landlord, within sixty
(60) days of completion of the Tenant’s Work, a certificate addressed to
Landlord and each Holder (the “Certificate”) certifying: (i) that the Tenant’s
Work has been performed in accordance with all of the provisions of each of
Sections 6.3, 8.3, 9.2, 14.2.1, 14.4 and 18.22 of this Lease; (ii) that there
are no construction, builders, mechanics’, workers, workers’ compensation or
other liens and/or encumbrances affecting the Property with respect to work,
services or materials relating to the Tenant’s Work and that all accounts for
such work, services and materials have been paid in full or the extent of any
hold backs; and (iii) the date upon which the last such work was performed and
services and materials were supplied.

 

11. Each of Landlord and Tenant agrees that in order to facilitate the timely
completion of the Landlord’s Work and the portion of Tenant’s Work constituting
the initial Tenant fit-up (said initial Tenant fit-up being the “Phase I Work”)
in a timely manner, it has been decided that each of Landlord and Tenant shall
separately and directly retain the same construction manager or related entities
as its construction manager. In connection with the foregoing, Landlord or
Landlord’s construction manager shall keep Tenant regularly apprised of the
progress of the Landlord’s Work from time to time as well as its non-binding
estimate of Substantial Completion thereof. Exhibit E-5 is a development
schedule and list of milestones with respect to the planning, design and
construction of the Tenant’s Work. Tenant will use commercially reasonable
efforts (subject to Force Majeure) to meet its identified areas of
responsibility in Exhibit E-5 in a timely fashion, and will provide written
notice to Landlord as soon as practicable after becoming aware that a milestone
will not be achieved.

 

12. As of the date hereof, each of the parties have agreed that Urbacon
Design/Build Corp. or related entities shall serve as its Construction Manager
with respect to Landlord’s Work and the portion of Tenant’s Work constituting
the Phase I Work. Any replacement of the Construction Manager with respect to
such initial work shall be subject to each of Landlord’s and Tenant’s approval,
not to be unreasonably withheld, conditioned or delayed. Landlord covenants and
agrees that it will (or will cause its general contractor to) obtain a
performance bond with respect to the cost to Substantially Complete Landlord’s
Work.

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT E-1

LANDLORD’S WORK, PLANS AND SPECIFICATIONS



--------------------------------------------------------------------------------

EXHIBIT E-2

CLARIFICATION TO PLANS AND SPECIFICATIONS FOR LANDLORD’S WORK

In addition to the Plans and Specifications attached hereto as Exhibit E-1,
Landlord’s Work shall also include the following:

 

1. Utility Service

Landlord shall provide at its sole cost to Tenant eight (8) MW power via a
13.8kV service from local utility, Toronto Hydro Electric Systems (“THES”),
servicing the main switchgear in the basement. Future service feeder #3 duct
banks shall be installed at Tenant’s sole cost and expense to accommodate an
additional 8 MW (16 MW total). All costs and expenses of this future service of
8MW shall be borne by Tenant.

 

2. Medium Voltage Main Switchgear

 

a. Landlord shall provide, at its sole cost to Tenant, a dedicated 15kV class
main-tie-main switchgear with an additional tie breaker for future
un-interruptible expansion to accommodate future service feeder from THES. Mains
and Ties shall be vacuum breakers with fusible switches for all downstream
feeders including metering for Tenant. The detailed design of this system is
still to be developed by the Landlord and reviewed by Tenant in a timely manner
taking into account the Landlord’s Work schedule as well as Landlord’s budgeted
costs for same. Any delays in connection with the foregoing shall be considered
a Tenant Delay.

 

b. Landlord shall work collaboratively through course of Tenant’s detailed
design and submit final switchgear design to Tenant for its timely review and
comment, subject to THES and municipal requirements. Tenant shall bear all costs
and expenses in connection therewith. Any delays in connection with the
foregoing shall be considered a Tenant Delay.

 

3. Risers & Pathways

Landlord shall provide, at its sole cost to Tenant, floor slab penetrations in
the form of sleeves and/or block outs, as set out in the attached list which
shall all be subject to structural approval so as not to affect structural
integrity of the Building and/or any of the Building Systems. All fire rating of
penetrations will be at Tenant’s sole cost and expense. Any delays in connection
with the foregoing shall be considered a Tenant Delay.

 

4. Underground Fuel Storage

Landlord to provide an area on the Lands in an as-is where-is condition for the
sole purpose of installation of underground fuel tanks at Tenant’s sole cost and
expense and in compliance with the balance of this Lease (subject to Tenant
obtaining all approvals for the installation of said fuel tanks from appropriate
regulatory and municipal authorities as well as all requisite insurance, permits
and licensing in connection therewith). Any delays in connection with the
installation of the foregoing shall be considered a Tenant Delay.



--------------------------------------------------------------------------------

5. Base Building Roof Drains & Sanitary Services

Landlord shall use all reasonable commercial efforts to minimize horizontal
pathway of travel for all Building water services and shall use reasonable
commercial efforts to route roof drains and sanitary lines to the nearest
building column, in each case, if and where possible.

 

6. Domestic Water Service

Landlord shall provide, at its sole cost to Tenant, a domestic water service
capable of supporting a minimum of 80 GPM.

 

7. Water Containment

Tenant shall provide and install, at its sole cost and expense and in accordance
with the terms and conditions of this Lease, two (2) 40,000 gallon reservoir
water storage basins and Landlord shall coordinate installation with Tenant. Any
delays in connection with the installation of the foregoing shall be considered
a Tenant Delay.

 

8. Pre-action Fire Protection System

Landlord shall provide, at its sole cost to the Tenant, nitrogen filled
pre-action fire protection system risers with an N2 Generator.

 

9. Structural Loading

Landlord’s structural engineer has confirmed the loading requirements set out in
the attached load drawings are acceptable except that Tenant roof loading and
5th floor requires additional reinforcement. Landlord shall provide the
foregoing reinforcement at Tenant’s sole cost and expense which has been
determined by the parties to be the amount of $299,592.00 plus HST thereon
payable by Tenant to Landlord in its entirety upon substantial completion of the
roof.

 

10. Temporary Generator Pads

Landlord shall provide, at its sole cost to Tenant, two (2) concrete pads for
temporary 2.5 MW generators at the north elevation of the Building exterior. The
use of the area where the concrete pads are located are subject to an easement
in favour of the land owner to the north and Tenant shall be required to obtain
permission for the use of this area at Tenant’s sole cost and expense and shall
be solely responsible for complying with each of the abutting land owner’s
requirements in connection therewith from time to time.

 

11. Antennae Rails

Landlord shall provide to Tenant, at Landlord’s sole cost, two (2) antennae
rails as outlined in the attached plan. Tenant is responsible at its sole cost
and expense, for obtaining any and all approvals relating to the installation,
maintenance and/or operation of any antennae and/or satellite dishes.

 

- 2 -



--------------------------------------------------------------------------------

12. Removable Penthouse Building Envelope

Landlord and Tenant acknowledges that Tenant plans to install at its sole cost
and expense, its infrastructure in a phased manner and that sections of the 5th
level penthouse envelope of the Building will need to be constructed in such a
manner that it is removable and re-installable. Any removal and/or
reinstallation of the foregoing shall be at Tenant’s sole cost and expense in
accordance with the terms and conditions of this Lease.

 

13. Freight Elevator

Landlord shall provide to Tenant, at Landlord’s sole cost, a freight elevator
from basement to 5th floor with a cab clear dimensions to 13’ wide x 15’ deep x
10’ high and a capacity of 20,000 lbs. Single doors will be provided at all
levels.

 

14.

3rd Passenger Elevator

Landlord shall provide, at Landlord’s cost, a 3rd passenger elevator from the
basement to 1st floor adjacent existing elevator bank.

Landlord acknowledges that Landlord remains obligated to complete the Landlord’s
Work in accordance with all Applicable Laws notwithstanding the above noted
changes. Landlord shall incorporate the following items noted in this Exhibit
E-2 at its sole cost unless otherwise stated in conjunction with Substantial
Completion of the Landlord’s Work. Notwithstanding the foregoing or anything
else contained herein or elsewhere, Tenant acknowledges and agrees that if any
of the foregoing matters and/or Tenant’s failure to respond in a timely manner
to Landlord’s requests and/or requirements in connection with the foregoing
results in any delay of the completion of the Landlord’s Work, each of said
delays shall constitute a Tenant Delay for the purposes of this Lease.

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT E-3

DELAYS AND RESOLUTIONS

A. Landlord shall use commercially reasonable efforts to cause the Landlord’s
Work to be Substantially Completed by the Target Substantial Completion Date.

B. If Landlord’s Work has not been Substantially Completed by the Target
Substantial Completion Date, Landlord shall not be deemed in default hereunder
and the Fixturing Period shall be postponed, as Tenant’s sole and exclusive
remedy, until the date on which Landlord’s Work has been Substantially
Completed.

C. Notwithstanding the foregoing, but subject always to the provisions of
Sections 2, 6 and 7 of Exhibit E hereof:

(i) If Landlord’s Work has not been Substantially Completed on or prior to the
three hundred and sixty fifth day (365th) day following the Target Substantial
Completion Date (such day being the “Outside Completion Date”), subject to
extension related to Tenant Delay and as a result, Tenant is not able to
commence the Tenant’s Work and Tenant intended to commence and diligently pursue
to completion the Tenant’s Work, Tenant shall be entitled, as its sole and
exclusive remedy, to exercise its termination right in accordance with
subsection C.(ii) below.

(ii) Pursuant to paragraph C.(i) above, if Landlord’s Work has not been
Substantially Completed on or prior to Outside Completion Date, subject to
extension related to Tenant Delay and as a result, Tenant is not able to
commence the Tenant’s Work and Tenant intended to commence and diligently pursue
to completion the Tenant’s Work, Tenant shall only then, within thirty (30) days
of the Outside Completion Date, be entitled to elect in writing, in its sole and
absolute discretion to terminate this Lease without bonus or penalty to Tenant
or Landlord by delivering written notice to terminate this Lease to Landlord by
no later than thirty (30) days following the Outside Completion Date (the “OCD
Termination Notice”). If Tenant delivers the OCD Termination Notice in a timely
manner, this Lease and each of Tenant’s and Landlord’s respective covenants and
obligations hereunder and with respect to the Property shall be null and void
and of no further force or effect and each of the parties hereto shall be
released and have no further obligations in connection therewith provided that
so long as there is not then an Event of Default that is subsisting, the Deposit
shall be returned to Tenant. If Tenant fails to deliver the OCD Termination
Notice in a timely manner then such termination right shall be deemed to have
expired and shall, thereafter, be of no further force or effect and this Lease
shall remain in full force and effect.

(iii) For the purposes of this Lease, “Tenant Delay” shall mean a delay in
Landlord’s completion of the Landlord’s Work, which results from: (a) any act or
omission of Tenant, its affiliates, employees or consultants, or any act or
omission of any contractors, subcontractors or suppliers of Tenant’s Work;
(b) any Change Order requested or initiated by Tenant from time to time (as
defined in Exhibit E); (c) Tenant’s failure to provide any approvals or comments
within the time frames expressly required in Exhibit E with regard to Change
Orders or otherwise; or (d) if Tenant requests data with regard to a potential
Change Order, and if such request is of a nature that causes Landlord and/or the
Construction Manager to cease/delay portions of Landlord’s Work, even if Tenant
later declines to proceed with the actual Change Order.



--------------------------------------------------------------------------------

Without reducing the scope of the definition of “Tenant Delay” in any manner
and/or Tenant’s covenants and obligations in connection therewith, to the extent
reasonably possible in the circumstances, Landlord and/or the Construction
Manager shall attempt to notify Tenant of any anticipated material periods of
Tenant Delay from time to time.

(iv) Tenant agrees that, if Landlord’s Work has been delayed due to delays
caused by Tenant Delay and/or if Tenant delivers the Early Access Notice, then
Landlord’s Work shall be deemed to have been Substantially Completed (for the
purpose of determining the first day of the Fixturing Period and the
Commencement Date) on the date (the “Deemed Substantial Completion Date”)
derived by subtracting from the date Landlord’s Work has been Substantially
Completed the number of days of delay in such completion caused by Tenant
Delays. In addition, the Outside Completion Deadline will also be extended
accordingly.

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT E-4

ALTERATIONS THAT MAY BE REQUESTED BY TENANT

Subject to the terms and conditions contained herein and the balance of this
Lease, each of Landlord and Tenant agrees that Tenant may request by way of a
Change Order, each of the following Major Alterations at Tenant’s sole risk,
cost and expense, in each case, prior to Substantial Completion of the
Landlord’s Work. Without limiting the generality of the foregoing, each of the
following items is subject to the prior written approval of each of Landlord,
Tenant and Construction Manager in the manner set out in the balance of this
Lease. For greater certainty, neither Landlord nor Construction Manager is or
will be providing any representations or warranties as to the feasibility or any
of these items, including, not providing any representations or warranties that
any of these items are permitted or that they will be completed. In that regard,
Tenant may, in each and every case, at Tenant’s sole risk, cost and expense,
request:

 

1. Landlord’s Generator

Base Building generator provided by Landlord be placed within the penthouse of
the Building.

 

2. Sanitary Street Connection (200mm)

Main sanitary line capacity sizing to be adequate for additional flow from
Tenant’s 3000 Ton Cooling Tower System.

 

3. Base Building Gas Meter (720 MBH)

An upsized gas meter of up to 3,000 MBH for inclusion of additional Tenant
loads.

 

4. Hydronic Heating Units in Lieu of Landlord Electric Heaters

Hydronic heating units for temporary heating of empty base building spaces in
lieu of electric heaters.

 

5. Make Up Air System in Lieu of Landlords Electric Ventilation System in
Penthouse

Deletion of Landlord’s electric ventilation system and substitution of Tenant’s
make up air system.

 

6. Miscellaneous Structural Penetrations

Additional penetrations not identified in Exhibit E-2.

 

7. Base Building Washrooms

Relocation of Building washrooms and risers as necessary to facilitate detailed
Tenant’s design.

 

8. Fibre Vault Entries

Custom lockable fibre vaults.

 

9. Vibration Isolation

Structural floor modifications required to mitigate vibration of the Tenant’s
equipment.



--------------------------------------------------------------------------------

EXHIBIT E-5

ESTIMATED TENANT’S WORK SCHEDULE

 

MILESTONE

  

DELIVERABLE

  

DATE

1 – Award    Release Precon/Design & Award Design Consultants    Dec 14,2012 2 –
BOD    Affirm BOD, Constructability Reviews & Value Engineering Suggestions   
Feb 20, 2013 3 – Schematic Design    100% Concept Design, Budget    Feb 11, 2013
4 – Design Development - Tenant    Issue Base Building Modification Bulletin for
Landlord Approval    April 12, 2013 5 – Design Development - Tenant    100%
Detailed Design, Project Schedule Update, Release for Permit    April 3, 2013 6
– Procurement    Long Lead Tenant Furnished Equipment    As Required 7 –
Construction GMP    Agree to Construction Manager GMP    Aug. 6, 2013 8 –
Construction Documents    100% Construction Documentation    July 23, 2013 9 –
Enabling Works**    Fuel Tank & Make-up Water Storage Placement    Nov. 2013 10
– Mobilization***    Planned “Early Access Notice”*    April 1, 2014 11 –
Commissioning    Tenant’s system testing completed and “Customer Ready”    Nov.
2014 12 – Close-out    As-Builts, Punchlist, Commercial Closeout    Dec. 2014 13
– Landlord’s Work    Target Substantial Completion Date    668 days from
commencement thereof

 

* Denotes Planned Lease Milestone as identified in Exhibit E

** Reference Exhibit E-2 “Landlord’s Work” Item #7

*** Dates based on 2013 Jan.09 Base Building Full Mobilization Start Date

E.O.&E.



--------------------------------------------------------------------------------

EXHIBIT F

SHARED ACCESS AGREEMENT



--------------------------------------------------------------------------------

RECIPROCAL EASEMENT AND ACCESS AGREEMENT

Made as of the         day of                     , 2012.

BETWEEN:

 

   271 FRONT INC.       (hereinafter called “Front”)          OF FIRST PART;   
-and-      

281 NORTH PARLIAMENT INC.

(hereinafter called “Parliament”)

         OF THE SECOND PART.

WHEREAS:

 

A. Front is the registered owner of those lands municipally known as 45
Parliament Street, Toronto, as more particularly described in Schedule “A”
hereto (the “South Lands”);

 

B. Parliament is the registered owner of those lands municipally known as 281
Front Street East, Toronto, as more particularly described in Schedule “B”
hereto (the “North Lands”);

 

C. Parliament has the benefit of easements with respect to that portion of the
South Lands designated as Part 3 on Plan 66R-26445 (the “South Portion”)
pursuant to easements more particularly described in the Transfer/Deed of Lands
registered or receipted in the Land Registry Office as Instrument No. AT3162357;

 

D. Front has the benefit of easements with respect to that portion of the North
Lands designated as Parts 2 and 5 on Plan 66R-26445 (the “North Portion”)
pursuant to easements more particularly described in the Transfer/Deed of Lands
registered or receipted in the Land Registry Office as Instrument No. AT3162454
; and

 

E. the easements and ancillary rights referred to in Recitals C and D above are
hereinafter collectively referred to as the “Easements”.

NOW THEREFORE in consideration of $10.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, Front and Parliament, agree as follows:

 

1. INTERPRETATION

In this Agreement the following terms shall have the following meanings unless
the context shall otherwise require:

 

  (a) “Affected Party” shall have the meaning ascribed to it in Section 4.1 of
this Agreement;



--------------------------------------------------------------------------------

  (b) “Benefitted Party” shall have the meaning ascribed to it in
subsection 2.3(a) of this Agreement;

 

  (c) “Burdened Party” shall have the meaning ascribed to it in
subsection 2.3(a) of this Agreement;

 

  (d) “Business Day” shall mean Monday to Friday both inclusive, except any such
day which is a statutory holiday under the laws of either Canada or the Province
of Ontario;

 

  (e) “Claims” or “Claim” means all demands, suits, proceedings, obligations,
fines, forfeitures, penalties (including, without limitation, civil,
administrative or criminal penalties), claims, liabilities, losses, costs,
interest, expenses (including, without limitation, solicitors’, consultants’ and
experts’ fees and court costs), disbursements, actions, causes of action,
damages, injunctive or other relief or judgments, and all expenses incurred in
investigating or resisting the same (including, without limitation, legal fees
(on a full indemnity basis)), charges and disbursements and costs of suit and
amounts paid in settlement of any Claims;

 

  (f) “Defaulting Owner” shall have the meaning ascribed to it in Section 4.1 of
this Agreement;

 

  (g) “Easement Lands” means collectively, the South Portion and the North
Portion, from time to time, and in relation to an Owner (including, an Owner’s
portion of the Easement Lands) shall mean the North Lands or the South Lands, as
the case may be;

 

  (h) “Easements” shall have the meaning ascribed thereto in Recital E of this
Agreement;

 

  (i) “Indemnifier” shall have the meaning ascribed to it in Section 3.7 of this
Agreement;

 

  (j) “Indemnified Party” shall have the meaning ascribed to it in Section 3.7
of this Agreement;

 

  (k) “Initiating Party” shall have the meaning ascribed to it in Section 4.6 of
this Agreement;

 

  (l) “Land Registry Office” shall mean the Land Registry Office for the Land
Titles Division of the City of Toronto;

 

  (m) “Lands” means collectively the South Lands and the North Lands.

 

- 2 -



--------------------------------------------------------------------------------

  (n) “Modified Work” shall have the meaning ascribed to it in Section 2.4 of
this Agreement;

 

  (o) “North Lands” shall have the meaning ascribed thereto in Recital B of this
Agreement;

 

  (p) “North Portion” shall have the meaning ascribed thereto in Recital C of
this Agreement;

 

  (q) “North Services” shall mean: (i) services and utility installations and/or
infrastructure from time to time located in or under (but not on or over) the
Easement Lands connected to, servicing and/or benefiting the North Lands and/or
the buildings and/or improvements located thereon from time to time and
includes, without limitation, all underground fibre optics, storm, water and
sanitary sewers, telephone and cable, watermains, water courses and
hydro-electric, gas and water lines and installations, together, in each case,
with their appurtenances from time to time; and (ii) roads, sidewalks, drains
and related infrastructure from time to time located in, on, over or under the
Easement Lands connected to, servicing and/or benefiting the North Lands and/or
the buildings and/or improvements located thereon from time to time together, in
each case, with their appurtenances from time to time;

 

  (r) “Notice” shall have the meaning ascribed to it in subsection 2.3(a) of
this Agreement;

 

  (s) “Owner” shall mean, unless otherwise expressly provided in this Agreement,
either Parliament or Front and each of their respective successors and permitted
assigns and, unless otherwise as aforesaid, “Owners” shall mean, collectively,
Parliament and Front and their respective successors and permitted assigns as
aforesaid;

 

  (t) “Planning Legislation” means the Planning Act (Ontario) and all applicable
zoning or planning legislation in the Province of Ontario;

 

  (u) “Prime Rate” shall mean rate of interest, per annum, from time to time
publically quoted by The Bank of Nova Scotia, at Toronto as the reference rate
of interest (commonly known as its “Prime Rate”) used by it to determine rates
of interest chargeable in Canada on Canadian dollar demand loans to its
commercial customers from time to time;

 

  (v) “Rate of Interest” shall have the meaning ascribed to it in Section 4.1 of
this Agreement;

 

  (w) “Responding Party” shall have the meaning ascribed to it in Section 4.6 of
this Agreement;

 

  (x) “South Lands” shall have the meaning ascribed thereto in Recital A of this
Agreement;

 

- 3 -



--------------------------------------------------------------------------------

  (y) “South Portion” shall have the meaning ascribed thereto in Recital D of
this Agreement;

 

  (z) “South Services” shall mean; (i) services and utility installations and/or
infrastructure from time to time located in or under (but not on or over) the
Easement Lands connected to, servicing and/or benefiting the South Lands and/or
the buildings and/or improvements located thereon from time to time and
includes, without limitation, all underground fibre optics, storm, water and
sanitary sewers, telephone and cable, watermains, water courses and
hydro-electric, gas and water lines and installations, together, in each case,
with their appurtenances from time to time; and (ii) roads, sidewalks, drains
and related infrastructure from time to time located in, on, over or under the
Easement Lands connected to, servicing and/or benefiting the South Lands and/or
the buildings and/or improvements located thereon from time to time together, in
each case, with their appurtenances from time to time;

 

  (aa) “Third Party” shall have the meaning ascribed to it in subsection 5(a) of
this Agreement;

 

  (bb) “Transfer” means the sale, conveyance, leasing, parting with possession
charging, mortgaging and/or encumbrancing of a party’s interest in this
Agreement and/or the Easement Lands from time to time. “Transferee” is the
recipient of a Transfer. “Transferor” is the party effecting the Transfer.

 

  (cc) “Unavoidable Delay” shall mean any bona fide delay beyond the control of
an Owner (other than as a result of financial incapacity or any wilful of
negligent act or omission) which shall cause an Owner to be unable to fulfil or
to be delayed or restricted in the fulfilment of any obligation hereunder; and

 

  (dd) “Work” shall have the meaning ascribed to it in subsection 2.3(a) of this
Agreement.

 

2. EASEMENTS

 

2.1 Easements Benefitting the North Lands

Subject to each of the restrictions, limitations, terms and conditions contained
herein and in the Easements, Front acknowledges and agrees that each of the
Easements relating to the South Portion shall benefit each of Parliament and its
successors and assigns and its tenants, customers, employees, servants, agents,
invitees and licensees from time to time and shall be in common with the rights
of Front and its successors and assigns and for the benefit of its tenants,
customers, employees, servants, agents, invitees and licensees from time to
time. Subject to the terms and conditions hereof, the burden of such Easements
shall run with the South Portion (but not the balance of the South Lands) and
each and every part thereof and the benefit thereof shall run with and be
appurtenant to the North Lands and each and every part thereof.

 

- 4 -



--------------------------------------------------------------------------------

2.2 Easements Benefitting the South Lands

Subject to each of the restrictions, limitations, terms and conditions contained
herein and in the Easements, Parliament acknowledges and agrees that each of the
Easements relating to the North Portion shall benefit each of Front and its
successors and assigns and its tenants, customers, employees, servants, agents,
invitees and licensees from time to time and shall be in common with the rights
of Parliament and its successors and assigns and for the benefit of its tenants,
customers, employees, servants, agents, invitees and licensees from time to
time. Subject to the terms and conditions hereof, the burden of such Easements
shall run with the North Portion (but not the balance of the North Lands) and
each and every part thereof and the benefit thereof shall run with and be
appurtenant to the South Lands and each and every part thereof.

 

2.3 Provision of Services

The construction, installation, maintenance, repair and/or or placement of the
North Services and the South Services on, in, under, above or about the Easement
Lands from time to time, as the case may be, as well as the exercise by each
Owner of its respective rights and easements herein and/or granted in respect
thereof, shall be made, used, maintained, inspected, altered, repaired, removed,
replaced, reconstructed, enlarged and/or exercised only upon and subject to the
terms of this Agreement, including, without limitation, the following terms and
conditions:

 

  (a)

the Owner effecting the North Services or the South Services, as the case may
be, and/or exercising its rights herein and/or pursuant to the Easements from
time to time (the “Benefitted Party”) with respect to any portion of the
Easement Lands not owned by the Benefitted Party shall give the other Owner (the
“Burdened Party”) prior written notice (a “Notice”) which is adequate and
reasonable in the circumstances but which shall not in any event be given less
than ten (10) Business Days of the intention of the Benefitted Party to effect
any maintenance, inspection, construction, alteration, repair, removal,
replacement, reconstruction and/or enlargement of the North Services or the
South Services by the Benefitted Party with respect to any portion of the
Easement Lands not owned by the Benefitted Party (collectively the “Work”). In
conjunction with any such Work that constitutes a material construction,
alteration, repair, removal, replacement, reconstruction and/or enlargement of
the North Services or the South Services by the Benefitted Party with respect to
any portion of the Easement Lands not owned by the Benefitted Party, as the case
may be, the Benefitted Party shall submit to the Burdened Party for approval a
description of the proposed Work including an action plan and schedule prepared
by duly qualified experts setting out the timetable for the proposed Work and
the procedures which will be followed in order to cause minimal interference
with the ongoing use and enjoyment of the Easement Lands. If not satisfied with
the proposed Work, the action plan and/or the schedule, the Burdened Party shall
provide written reasons for its dissatisfaction (which shall be substantiated)
within the ten (10) Business Days following the receipt of the Notice, failing
which the Burdened Party shall be deemed to have approved the action plan and
schedule as set forth in the submission of the Benefitted Party. In each case
where reasons for dissatisfaction are supplied, the Benefitted Party shall
re-submit for approval a revised action

 

- 5 -



--------------------------------------------------------------------------------

  plan and schedule which addresses such dissatisfaction and the delay for
approval shall recommence, until such time as the said action plan and schedule
is approved in accordance with the provisions of this subsection;

 

  (b) all Work shall be done with reasonable speed, due diligence, in a good and
workmanlike manner and in such manner as to minimize disruption of access to the
Easement Lands;

 

  (c) the Benefitted Party shall, forthwith following completion of the Work, or
earlier if reasonably feasible in the circumstances, repair all damage caused to
the Easement Lands and reinstate it to its original state as at the commencement
of the Work in all material respects;

 

  (d) in connection with any Work to be made by or for the Benefitted Party, the
Benefitted Party shall comply with every applicable statute, law, by-law, rule
or regulation affecting such Work (including any provision requiring or enabling
the retention by way of holdback of portions of any sums payable) and, except as
to any such holdback, shall promptly pay all accounts relating thereto; and

 

  (e) whenever any lien or encumbrance for Work, labour, services or materials
supplied to or for the Benefitted Party or for the cost of which the Benefitted
Party may be in any way liable for Claims therefore shall be filed against the
Easement Lands and/or any of the other Lands of the Burdened Party, the
Benefitted Party shall, within five (5) Business Days after receipt of Notice
therefor, vacate the lien or encumbrance and procure and register a discharge
thereof, including any certificate of action registered in respect of any lien
or encumbrance, by payment or in such other manner as may be required permitted
by law and, failing which, the Burdened Party may apply to the court to
substitute such other security as may be required to procure and register the
vacating of any such liens or encumbrances, including any certificate of action
registered in respect of any lien, by payment or in such other manner as may be
required or permitted by law and shall be entitled to be reimbursed by the
Benefitted Party forthwith.

 

2.4 Owner’s Right to Use Servient Portion

Notwithstanding the foregoing or anything else contained herein or elsewhere,
each of the parties hereto acknowledges and agrees that: (a) Front’s rights as
owner of the South Portion shall remain in full force and effect subject only to
Parliament’s rights pursuant to this Agreement. Without limiting the foregoing,
Front continues to retain the right to use, maintain, inspect, alter, repair,
remove, replace, construct and/or enlarge any structures and/or improvements in,
on, under or above the South Portion subject only to the terms of this
Agreement; and (b) Parliament’s rights as owner of the North Portion shall
remain in full force and effect subject only to Front’s rights pursuant to this
Agreement. Without limiting the foregoing, Parliament continues to retain the
right to use, maintain, inspect, alter, repair, remove, replace, construct
and/or enlarge any structures and/or improvements in, on, under or above the
North Portion subject only to the terms of this Agreement. In that regard, each
Owner shall have the right, at

 

- 6 -



--------------------------------------------------------------------------------

its sole cost and expense, to re-route, alter, modify or adjust the Work located
in, on, under or above its Lands in whole or in part from time to time
(collectively, the “Modified Work”), as deemed necessary by the Owner, acting
reasonably, provided that the Owner pays all costs and expenses to effect the
Modified Work in a timely manner and effects such Modified Work in such a manner
that does not materially disrupt the Benefitting Party’s rights hereunder. To
that end, in conjunction with the Modified Work, said Owner shall at its sole
cost and expense grant comparable easements and other rights for the Modified
Work in lieu of the easements and other rights that existed prior to the
re-routing, alteration, modification or adjustment. Such prior easements and
rights that existed prior to the rerouting, alteration, modification or
adjustment, shall be terminated and released by the Benefitting Party at no cost
to the other Owner concurrently with the grant of the comparable easement. Such
comparable easement shall be subject to the provisions of this Agreement and
shall have the same force and effect as if granted hereunder;

 

3. MUNICIPAL AND MAINTENANCE OBLIGATIONS

 

3.1 No Public Dedication or Interest in Balance of Lands

Nothing contained in this Agreement and/or with respect to the Easements shall
or shall be deemed to: (a) be a gift or dedication of any portion of the
Easement Lands to the general public or for any public use or purpose
whatsoever, it being the intention of the parties hereto and their successors
and assigns and that nothing in this Agreement, expressed or implied, shall
confer upon any person, other than the parties hereto and their successors and
assigns, any rights or remedies under or by reason of this Agreement; and/or
(b) create any restriction, right, title or interest in favour of Front in any
portion of the North Lands save and except for the North Portion in the manner
expressly contemplated herein; and/or (c) create any restriction, right, title
or interest in favour of Parliament in any portion of the South Lands save and
except for the South Portion in the manner expressly contemplated herein.

 

3.2 General Matters re: Municipal Agreements and Zoning By-Law

Each Owner acknowledges that the Easement Lands are subject to the same zoning
by-laws and various municipal agreements which impose certain obligations on the
Owners in respect of the entire Lands. Each Owner shall: (a) assume and fulfil
the obligations imposed on it under Planning Legislation and such zoning by-laws
and municipal agreements as those obligations relate to its Lands; (b) refrain
from any action which would jeopardize the status of any part of the Easement
Lands under such zoning by-laws or municipal agreements; and (c) indemnify and
save the other Owner harmless from and against any and all Claims whatsoever
that it might suffer or incur by reason of an Owner failing to comply with the
provisions of this Section 3.2. Except as expressly set out in agreements in
writing between the Owners, each Owner shall bear all costs and expenses of any
nature and kind in any way related to, associated with or arising from the
municipal agreements insofar as its Lands are concerned. Provided, however, when
and so long as any Lands constitutes a separate lot as defined in and for the
purposes of such zoning by-laws and municipal agreements, the provisions of this
Section 3.2 shall not apply to or bind the Easement Lands or the Owner thereof.

 

- 7 -



--------------------------------------------------------------------------------

3.3 Maintenance of Services and Easement Lands

Each of the Owners acknowledges and agrees in favour of the other that all
driveways and access roads on its portion of the Easement Lands will, at its own
expense, be maintained in good order and repair, be properly drained, be kept in
sanitary condition, be cleared promptly of ice, snow and rubbish and be kept
adequately lighted during and for appropriate periods before and after business
hours. Similarly, each of the driveways and access roads on each of the Owner’s
respective portions of the Easement Lands shall be kept free of mud, dirt (other
than may be reasonable during periods of construction) and debris and will be
power-swept as required from time to time. Each of the Owners shall be
responsible for any striping, repairing, repaving or other resurfacing of its
respective portion of the Easement Lands unless the same are necessitated due to
the exercise by the other Owners of its rights and easements provided for
herein. The grading of all driveways and access roads shall be performed and
maintained by each Owner for its portion of the Easement Lands in accordance
with the requirements of the City of Toronto. Notwithstanding the foregoing,
each of the parties hereto acknowledges and agrees that it may be in their
mutual interest to retain a single independent third party and/or the other
party hereto to provide the services contemplated in this Section 3.3 upon the
entire Easement Lands. In that regard, to the extent that a single party or the
other party hereto is retained to provide said services, 50% of the costs and
expenses in connection therewith shall be allocated to the South Portion and the
remaining 50% of said costs and expenses will be allocated to the North Portion.
In such an event, each Owner covenants and agrees in favour of the other Owner
to forthwith pay its proportionate share in full and in a timely manner.

 

3.4 No Cross Parking Rights

Each Owner shall prohibit each of its employees, tenants, invitees, guests,
customers, contractors and anyone else visiting or attending at the North Lands
or the South Lands from parking on the South Lands or the North Lands, as the
case may be. For clarification, there will be no cross parking rights between
the North Lands and the South Lands such that the Owners, employees, tenants,
invitees, guests, customers, contractors or anyone else visiting or attending at
the North Lands or the South Lands shall not be entitled to park on the other
Owner’s Lands.

 

3.5 Title Retention

Notwithstanding any rule or law of equity: (a) the South Services located on or
under the Easement Lands shall remain Front’s property even though the same may
now or hereafter be annexed or affixed to the Easement Lands and Front shall
remain solely responsible for same at Front’s sole cost and expense. Without
limiting the foregoing, Front shall, at its sole cost and expense, in accordance
with all applicable laws and the balance of this Agreement, maintain the South
Services in a good state of repair at all times; and (b) the North Services
located on or under the Easement Lands shall remain Parliament’s property even
though the same may now or hereafter be annexed or affixed to the Easement Lands
and Parliament shall remain solely responsible for same at Parliament’s sole
cost and expense. Without limiting the foregoing, Parliament shall, at its sole
cost and expense, in accordance with all applicable laws and the balance of this
Agreement, maintain the North Services in a good state of repair at all times.
If an Owner abandons or no longer deems necessary the North Services (in the
case of Parliament) and/or the South Services (in the case of Front), the
relevant Owner shall forthwith notify the

 

- 8 -



--------------------------------------------------------------------------------

other Owner and thereafter remove the relevant services or permanently
decommission said services, in each case in a good and workmanlike manner in
accordance with the balance of Section 2.3 hereof, including, without
limitation, fully repairing and restoring the relevant portion of the Easement
Lands. This Section 3.5 shall survive the release or abandonment of the Easement
Lands.

 

3.6 Release of Agreement

Notwithstanding any other provision herein, each of the parties hereto hereby
acknowledges and agrees to forthwith discharge and/or release this Agreement
from any portion of the Easement Lands for the purpose of satisfying any
Planning Legislation or municipal requirement of any municipality, public
utility, or other governmental authority having jurisdiction over the Easement
Lands in accordance with any development, site plan or other municipal or
similar agreement affecting the Easement Lands (such as, by way of example, any
conveyance for storm water ponds, road widening and/or easements which may be
required) providing the foregoing may not in any manner materially reduce any
vehicular or pedestrian access over the Easement Lands from time to time.

 

3.7 Indemnity

Each Owner (the “Indemnifier”) shall indemnify and hold harmless the other Owner
(the “Indemnified Party”) from and against any uninsured Claims in connection
with the use of the Easement Lands by the Indemnifier or those for whom the
Indemnifier is at law responsible from time to time including, without
limitation, uninsured Claims in connection with the loss of life, personal
injury and/or damage to property arising from or out of any occurrence in or
upon the Easement Lands or any part thereof by the Indemnifier and/or those from
whom the Indemnifier is at law responsible from time to time and/or if
occasioned, in whole or in part, by any negligent or wilful act or omission of
the Indemnifier and/or those for whom the Indemnifier is at law responsible from
time to time.

 

3.8 Insurance

Each Owner shall maintain in full force and effect (and provide evidence thereof
on an annual basis), a comprehensive general liability insurance policy in form
and substance pre-approved by the other Owner providing coverage against any and
all Claims arising out of the use of the Easement Lands and any portion or
portions thereof in an amount not less than $5,000,000.00 per occurrence. This
insurance shall include the other Owner and its mortgagees, if applicable, from
time to time as additional insured with respect to the liability arising from
the operations of the named insured. The insurance policy shall contain a cross
liability and severability of interest clause protecting each insured to the
same extent as if it were separately insured. A certificate of the insurance
policy shall be deposited with the other Owner, as it may direct, concurrently
with the execution and delivery of this Agreement and annually on the
anniversary of the date hereof and shall contain evidence that the policy
contains those provisions required to be contained by this Section 3.8. [NTD:
Insurance advisor to review.]

 

- 9 -



--------------------------------------------------------------------------------

4. REMEDIES

 

4.1 Self Help; Lien Rights Disputes

If an Owner shall default in the performance of an obligation of such Owner
(such Owner being herein called a “Defaulting Owner”), the other Owner (an
“Affected Party”), in addition to all other rights and remedies it may have at
law or in equity, after thirty (30) days’ prior written Notice to the Defaulting
Owner (or in the event of an emergency after such Notice as is practical under
the circumstances) and the failure of such Owner to remedy the default during
such thirty (30) day period (or cure to be commenced and diligently pursued if
it cannot be remedied during such thirty (30) day period), shall have the right
to perform such obligation on behalf of the Defaulting Owner. If the Affected
Party commences to cure any such default, it shall diligently pursue and
complete the cure. In such event, the Defaulting Owner shall promptly reimburse
the Affected Party the reasonable cost thereof, together with interest thereon
from the date of outlay at a rate of interest equal to the lesser of (the “Rate
of Interest”): (i) two (2%) percent in excess of the Prime Rate; or (ii) the
highest rate permitted by applicable law.

 

4.2 Injunctive and Other Remedies

In the event of a breach by an Owner of any obligation of this Agreement, the
other Owner shall be entitled to obtain an order specifically enforcing the
performance of such obligation or an injunction prohibiting any such breach, the
Owners hereby acknowledge the inadequacy of legal remedies and the irreparable
harm which would be caused by any such breach, and/or to relief by other
available legal and equitable remedies from the consequences of such breach. Any
action taken or document executed in violation of this Agreement shall be void
and may be set aside upon the petition of the other Owner. Any costs and
expenses of any such proceeding, including solicitors’ fees on a full indemnity
basis plus interest thereon at the Rate of Interest, shall be paid by the
Defaulting Owner and, if unpaid shall constitute a lien against the Defaulting
Owner’s interest in the Easement Lands, and improvements thereon, or the
interests therein, until paid in full.

 

4.3 Non-Waiver

No delay or omission of any Owner in the exercise of any right or remedy
accruing upon any default of any other Owner shall impair such right or remedy
or be construed to be a waiver thereof, and every such right or remedy may be
exercised at any time during the continuance of such default. A waiver by any
Owner of a breach of, or a default in, any of the terms and conditions of this
Agreement by the other Owner shall not be construed to be a waiver of any
subsequent breach of or default in the same or any other provision of this
Agreement. Except as otherwise specifically provided in this Agreement: (a) no
right or remedy provided in this Agreement shall be exclusive but each shall be
cumulative with all other rights and remedies provided in this Agreement; and
(b) all rights and remedies at law or in equity shall be available.

 

4.4 Non-Terminable Agreement

No breach of the provisions of this Agreement shall entitle any Owner or party
to cancel, rescind or otherwise terminate this Agreement, but such limitation
shall not affect, in any manner, any other rights or remedies which any party
may have hereunder by reason of any breach of the

 

- 10 -



--------------------------------------------------------------------------------

provisions of this Agreement. No breach of the provisions of this Agreement
shall defeat or render invalid the lien of any mortgage, charge and/or
encumbrance made in good faith for value covering any part of the Easement Lands
and any improvements thereon. This Agreement and each of the covenants,
easements, rights, obligations and liabilities created hereby shall be perpetual
to the extent permitted by law, except as expressly set forth to the contrary
herein and shall run with the lands affected thereby and be subject to
compliance with the provisions of any statute relating to the severance of land
or the granting of interest in land by conveyance or otherwise as such may from
time to time be amended. This Agreement is subject to the express condition that
the provisions of section 50 of the Planning Act (Ontario) and any amendments
thereto are complied with. The parties hereby agree that if consent is requisite
to the validity of this Agreement or any aspect hereof, any of the parties may
apply for such consent and until a final consent is obtained, the term of this
Agreement shall be the maximum period permitted by statute without consent.

 

4.5 Unavoidable Delay

In the event any Owner or any other party shall be delayed or hindered in or
prevented from the performance of any act required to be performed by such party
by reason of Unavoidable Delay, then the time for performance of such act shall
be extended for a period equivalent to the period of such delay provided the
delayed party shall perform the act thereafter.

 

4.6 Dispute Resolution

In the event of any dispute between Front and Parliament with respect to any
provisions of this Agreement or with respect to anything arising hereunder, the
matter in dispute shall be submitted to arbitration in accordance with the
provisions of the Arbitration Act, 1991 (Ontario), as amended from time to time,
if a party hereto (the “Initiating Party”) notifies the other of its intention
to resort to arbitration and includes with such Notice the name of its nominee
as arbitrator. Within seven (7) Business Days after delivery of such Notice, the
other party (“Responding Party”) shall notify the Initiating Party of a second
arbitrator appointed by it, failing which the arbitrator appointed by the
Initiating Party shall act as the sole arbitrator. If the Responding Party
appoints an arbitrator as aforesaid, the two (2) arbitrators so appointed shall,
within seven (7) Business Days of the appointment of the last of them appointed,
choose a third arbitrator, and if they fail to agree on such choice, then the
Initiating Party shall be entitled to make application to court under the
Arbitration Act, 1991 (Ontario), as amended from time to time. The three
(3) arbitrators or single arbitrator appointed or chosen as aforesaid, shall
forthwith proceed to arbitrate the dispute between Front and Parliament and,
shall, within sixty (60) days, or as soon thereafter as may be practicable,
render a decision to be thereupon served upon Front and Parliament. If there are
three (3) arbitrators, the decision of a majority of them shall govern. The
arbitration decision shall be final and binding on both parties and not subject
to appeal. The cost of any arbitration shall be borne equally by Front and
Parliament, except as the arbitration decision may otherwise determine.

 

5. MORTGAGEES AND PURCHASERS

 

  (a)

Every agreement, covenant, promise, undertaking, condition, easement, right,
privilege, option and restriction made, granted or assumed, as the case may be,
by

 

- 11 -



--------------------------------------------------------------------------------

  either party to this Agreement is made by such party not only personally for
the benefit of the other party hereto, but also as owner of a portion of the
Easement Lands owned by such party and for the benefit of the other portions of
the Easement Lands. Each of the Owners undertakes to obtain an undertaking in
favour of the other of them from any Transferee of the Easement Lands or any
part thereof (each a “Third Party”) to subordinate their rights to the rights
created in favour of the Owner hereunder and for such purpose to grant cessions
of priority in registrable form, and generally to comply with each of the terms
and conditions hereof and to assume and perform and to require the assumption
and performance of the obligations of such Owner under this Agreement in the
event that such Third Party shall become the owner of or shall exercise mortgage
recourse against or control over any part of the Easement Lands. All of the
provisions of this Agreement shall be covenants running with the Easement Lands.
Any Transferee of any part of the Easement Lands shall automatically be deemed,
by acceptance of the title to any portion of the Easement Lands, to have assumed
all obligations of this Agreement relating thereto to the extent of its interest
in its Lands and to have agreed with the then Owner or Owners of all other
portions of the Easement Lands to execute any and all instruments and to do any
and all things reasonably required to carry out the intention of this Agreement.
So long as a Transferor has transferred its entire interest in the Easement
Lands to the Transferee, the Transferor shall, upon the completion of such
Transfer, be relieved of all further liability under this Agreement except
liability with respect to matters that may have arisen during its period of
ownership of the portion of the Easement Lands so conveyed that remain
unsatisfied.

 

  (b) In furtherance of the foregoing: (i) upon the sale, conveyance, parting of
possession or lease of the Easement Lands or any party thereof to a Third Party,
the Transferring Owner, and their respective successors and assigns, shall
obtain from the Third Party and deliver to the other Owner the covenant to be
bound in the form attached hereto as Schedule “C”; and (ii) the parties agree to
obtain from each and every existing mortgagee, chargee or encumbrancer of their
respective Lands and deliver to the other Owner a written agreement consenting
to the grants of easements, as hereinbefore provided and postponing and
subordinating the rights of each such mortgagee, chargee or encumbrancer to this
Agreement and to the easements hereby created and granted and to obtain from
every existing and future mortgagee, chargee or encumbrancer a covenant in the
form attached hereto as Schedule “D”.

 

  (c) Each of the Owners shall within ten (10) Business Days after request
therefor by the other Owner execute and deliver to the requesting party a
statement addressed to the Owner and its Transferee certifying that this
Agreement is in full force and effect and that such party making such statement
is in full compliance with the terms and conditions of this Agreement and to its
knowledge, the other party hereto is in full compliance with the terms and
conditions of this Agreement or the extent to which the other party is not in
full compliance hereunder.

 

- 12 -



--------------------------------------------------------------------------------

6. NOTICES

All Notices, requests, demands or other communications to be given pursuant to
this Agreement shall be given in writing and either be mailed postage prepaid or
be delivered by personal delivery during business hours on Business Days, mailed
or delivered, as the case may be:

 

  (a) in case of Front to:

 

—

Attention:

Facsimile No.:

 

  (b) in the case of Parliament to:

 

—

Attention:

Facsimile No.

Any party may at any time give Notice to the other party of any change of
address of the party giving such Notice and from and after the giving of such
Notice, the address therein specified shall be deemed to be the address of such
party for the purposes of giving such Notice. Any Notice so given, if delivered,
shall be deemed to be given on the date of delivery thereof or, if mailed, shall
be deemed to have been received on the third Business Day following the day of
which such Notice is mailed (except during a postal strike or anticipated postal
disruption in which case such Notice shall be delivered).

 

7. MISCELLANEOUS

 

7.1 Invalidity

If any provision of this Agreement, or portion thereof, or the application
thereof to any person or circumstances, shall, to any extent be held invalid,
inoperative or unenforceable, the remainder of this Agreement, or the
application of such provision or portion thereof to any other persons or
circumstances, shall not be affected thereby; it shall not be deemed that any
such invalid provision affects the consideration for this Agreement; and each
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

7.2 Amendment in Writing

This Agreement may only be amended, modified, or terminated at any time by a
declaration in writing, executed and acknowledged by all the parties to the
Agreement or their successors or assigns. This Agreement shall not be otherwise
amended, modified or terminated during the term hereof.

 

- 13 -



--------------------------------------------------------------------------------

7.3 Nature of Relationship

Nothing contained in this Agreement shall create shall be construed to
constitute the parties hereto as landlord and tenant, partners, joint venturers
or members of a joint or common enterprise.

 

7.4 Duty to Act Reasonably

Except as otherwise specifically provided to the contrary in this Agreement, the
parties hereto, and each person acting for them, in granting a consent or
approval or making a determination, designation, calculation, estimate,
conversion or allocation under this Agreement, will act reasonably and in good
faith and each expert or other professional employed or retained by a party
hereto will act in accordance with the applicable principles and standards of
such person’s profession. If either party withholds any consent or approval
where it is required to act reasonably, such party shall, on written request,
deliver to the other party a written statement giving the reasons for
withholding the consent or approval.

 

7.5 Further Assurances

Each of the parties hereto agrees to do, make and execute all such further
documents, agreements, assurances, acts, matters and things and take such
further actions as may be reasonably required from time to time in order to more
effectively carry out the true intent of this Agreement. Time shall be of the
essence of this Agreement and of each of its provisions.

 

7.6 Survival

All obligations, covenants, indemnities, agreements and liabilities of the
parties accruing hereunder shall survive and not be extinguished by the release
or abandonment of the Easement Lands.

 

7.7 Entire Agreement

This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter hereof and supersedes all other prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no other representations, warranties or other agreements
between the parties in connection with the subject matter hereof. The parties
acknowledge and agree that they have not relied on any representation, warranty,
statement or understanding, except as expressly provided herein, in entering
into this Agreement.

 

7.8 Successors and Assigns and Governing Law

The parties agree that this Agreement shall be governed by the laws of the
Province of Ontario and shall enure to the benefit of each of the parties
successors and permitted assigns and be binding upon each of the parties
successors and assigns.

 

- 14 -



--------------------------------------------------------------------------------

7.9 Counterparts

This Agreement may be executed in any number of counterparts with the same
effect as if all signatories to the counterparts had signed on document, all
such counterparts shall together constitute, and be construed as, one instrument
and each of such counterparts shall, notwithstanding the date of its execution,
be deemed to bear the date first above written.

 

7.10 Facsimile or E-mail

This Agreement or a counterpart hereof may be executed by a party hereto and
transmitted by facsimile or e-mail, with transmission confirmed as complete and
if so executed and transmitted, this Agreement will, for all purposes, be
effective and binding on such party, as if such party had delivered an
originally executed document.

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF have executed this Agreement as of the date first above
written.

 

271 FRONT INC. Per:  

 

  Name:   Title: I have authority to bind the Corporation 281 NORTH PARLIAMENT
INC. Per:  

 

  Name:   Title: I have authority to bind the Corporation

 

- 16 -



--------------------------------------------------------------------------------

SCHEDULE “A”

SOUTH LANDS

PART OF PIN 21077-0025 (LT) being Part Lot 1, Plan 108, East Side of Parliament
Street; Part Lot 3A, Plan 108, South Side of Front Street East; Part Lots 1, 2
and 3, Plan 108, North Side of Mill Street; designated as Parts 3 and 4 on Plan
66R-26445, City of Toronto

Municipally known as 45 Parliament Street, Toronto, Ontario



--------------------------------------------------------------------------------

SCHEDULE “B”

NORTH LANDS

PART OF PIN 21077-0025 (LT) being Part Lots 2 and 3, Plan 108, East Side of
Parliament Street; Part Lot 3A, Plan 108, South Side of Front Street East; Part
Lots 1 and 2, Plan 108, East Side of Parliament Street; designated as Parts 1, 2
and 5 on Plan 66R-26445, City of Toronto

Municipally known as 281 Front Street East, Toronto, Ontario



--------------------------------------------------------------------------------

SCHEDULE “C”

FORM OF TRANSFEREE ASSUMPTION AGREEMENT

 

TO:                      [insert name of other Owner and other chargees]

 

RE: Reciprocal Easement and Access Agreement dated                     ,
20     (the “REOA”) between 271 Front Inc. (“Front”) and 281 North Parliament
Inc. (“Parliament”)

IN CONSIDERATION OF TEN ($10.00) DOLLARS and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
the undersigned) the undersigned, the proposed transferee of Parts — on Plan
66R-26445 [add description of relevant Lands] (the “Real Property”), hereby
covenants in favour of [add names of all parties to REOA or their respective
successors in title, including the transferor of the Real Property and the
holders of all charges of their interests, in each case as of the date on which
this covenant is given] and their respective successors and assigns that so long
as the undersigned is a Transferee of the Real Property to assume, observe and
perform all the obligations of [add name of transferor of the Real Property]
under the REOA as fully and to the same extent as though the undersigned were
originally named as a party to, and had executed and delivered, such agreement.

Upon the undersigned making any Transfer or other disposition or encumbrance of
the security by virtue of which the undersigned is the owner of the Real
Property, the undersigned will cause the person to whom the Transfer or other
disposition or encumbrance is made to covenant likewise.

This assumption agreement and everything herein contained shall enure to the
benefit of the addressees and be binding upon the undersigned and their
respective heirs, executors, administrators, successors and assigns.

The undersigned agrees to do, make and execute all such further documents,
agreements, assurances, acts, matters and things and take such further actions
as may be reasonably required from time to time in order to more effectively
carry out the true intent of this assumption agreement.

IN WITNESS WHEREOF the undersigned has executed under seal this covenant with
effect as of                     , 20    .

 

[NAME OF PROPOSED TRANSFEREE] Per:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE “D”

FORM OF CHARGEE ASSUMPTION AGREEMENT

 

TO:                      [insert name of other Owner and other chargees]

 

RE: Reciprocal Easement and Access Agreement dated                     ,
20     (the “REOA”) between 271 Front Inc. (“Front”) and 281 North Parliament
Inc. (“Parliament”)

IN CONSIDERATION OF TEN ($10.00) DOLLARS and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
the undersigned), the undersigned, the proposed chargee of Parts — on Plan
66R-26445 [add description of relevant Lands] (the “Real Property”) hereby
covenants in favour of [add names of all parties to REOA or their respective
successors in title and the holders of all charges of their interests], [in each
case as of the date of which this covenant is given] and their respective
successors and assigns that:

 

1. If the undersigned: (a) takes possession of the Real Property (either in the
character of a mortgagee in possession or by way of a receiver or a receiver and
manager or agent and/or any combination thereof); and/ or (b) becomes by
foreclosure or otherwise the owner of the Real Property, then in either case,
the undersigned will, only during such period of time as it is in possession as
aforesaid or is the owner of the Real Property, observe and perform all the
obligations of [add name of chargor of the Real Property] under the REOA.

 

2. If the undersigned exercises its power of sale and sells the Real Property,
it will cause the purchaser to covenant with the owners of [Lands that do not
constitute the Real Property] (the “Adjoining Real Property”) and the holders of
all charges of the Real Property and the Additional Real Property, in each case
as of the date of such covenant, in the form of Schedule “C” to the REOA.

 

3. Upon the undersigned making any Transfer or other disposition or encumbrance
of the security by virtue of which the undersigned is the chargee of the Real
Property, the undersigned will cause the person to whom the Transfer or other
disposition or encumbrance is made to covenant likewise.

 

4. This assumption agreement and everything herein contained shall enure to the
benefit of the addressees and be binding upon the undersigned and their
respective heirs, executors, administrators, successors and assigns.

 

5. The undersigned agrees to do, make and execute all such further documents,
agreements, assurances, acts, matters and things and take such further actions
as may be reasonably required from time to time in order to more effectively
carry out the true intent of this assumption agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned has executed under seal this covenant with
effect as of                     , 20    .

 

[NAME OF PROPOSED CHARGEE] Per:  

 

Name:   Title:  

 

- 2 -